Cee Hee spare

cas & youl

al VEE) ds ddl gS 38 GS pall
Spiel WI (AVY. daddy YY) ill

y Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Salts
ANI 33
SSL boll!

WWI soll!

PeMPLEN)
& ..... Sa. See. Sled) Labs.
A 2... a Bed GUA sy olla) Hebd soll
VE ae WY Ll OU ally GIS sleet ALIS)
\yY. dpe ESL Aull) oll
NYY IRS... cl Aaelsll Sal
\VA RQ... OLS Y! alos SUI te SLI sll
Le ah N BL! ey Jy cdl he ABIL te Ap Isa
\ ee eae ESpblok Wey! te Whaat!
VA ee... ole Sally dubdl- oll! pbs 9 he WII sll
be Ne NB... Reedy ETL, I phe Le pl Soll!
‘i ay. RY ee LSU ge geal Ae Lael Soll!
Yee SS... DoS) le whine! Gee deol! fall!
VEN, haya pee Lypger ol dl aay Gebel Gyie phe ELIT!
TCA ee. eee, 47 CIM Ogle HAW Ul
\o. cee dill gjly phe Seb) boll!
Vor Se Ge asp) Fall

NOL icsecsestbsdueevtbentestceteescseesees Jjbell oxptal Hal! sol
a)

beveeeeeees WY) dhL, LSWIL DEY

i edad (Gail)
Olgialt

polipildl deals! Ga dbo
Olgiall

...... SS play! dius o> doy
My Woe oad pov ASlul aks

i. ee ee coed pl)
.. deol ade eho ASI ola pul iwi
b...§ dye gill JL el bbs i Ue 5
a Sal, LIL bs IS 3 Ue 5
settee ees GU gl b ghd 5 Uy 5

+ Kee dy VY 5 (9) : Se VR sul - Lain dl 6

Salt
aptly RSW soll
ppt! WI alll
os phally del JI 50!
ppl] LecolLI 5olll
oy pially devoladl Soll!
Gapally Zayludl S3lll
coy phally doll aU
Sapeally datull| BOUL!

Gout
“it geal
‘gall

"Ve" Gull

"Ye" Goll
"3" oll
"a" gol
“3 geal

"\- 3 geal

"Y—3 geull

"y—3 geal
0 Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

INDEX
ARTICLE TITLE PAGE

ARTICLE I DEFINITIONS ll
ARTICLE II ANNEXES TO THE AGREEMENT... 25
ARTICLE II GRANT OF RIGHTS AND TERM ... S27
ARTICLE IV WORK PROGRAM AND EXPENDITURES DURING “55

EXPLORATION PHASE...
ARTICLE V RELINQUISHMENTS .... 67
ARTICLE VI OPERATIONS AFTER COMMERCIAL DISCOVERY ......... 69
ARTICLE VII RECOVERY OF COSTS AND EXPENSES AND PRODUCTION

SHARING... 715
ARTICLE VIIL TITLE TO ASSETS .... 21
ARTICLE IX BONUSES .... 23
ARTICLE X OFFICE AND SERVICE OF NOTICES 29
ARTICLE XI SAVING OF PETROLEUM AND PREVENTION OF LOSS.. 31
ARTICLE XII CUSTOMS EXEMPTIONS .. 33
ARTICLE XIII BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS. 39
ARTICLE XIV RECORDS: REPORTS AND INSPECTION 41
ARTICLE XV RESPONSIBILITY FOR DAMAGES ..... 45
ARTICLE XVI PRIVILEGES OF GOVERNMENT REPRESENTATIVES... 45
ARTICLE XVII. EMPLOYMENT RIGHTS AND TRAINING OF ARAB

REPUBLIC OF EGYPT PERSONNEL... 47
ARTICLE XVIII. LAWS AND REGULATIONS .... 49
ARTICLE XIX STABILIZATION .... 51
ARTICLE XX RIGHT OF REQUISITION .... 53
ARTICLE XXI_ ASSIGNMENT... 55

Ve. dee ade YY i (a) 1 Se VA sal = dee ZI A

INDEX
ARTICLE TITLE PAGE
ARTICLE XXII_ BREACH OF AGREEMENT AND POWER TO CANCEL 59
ARTICLE XXIII_ FORCE MAJEURE 61
ARTICLE XXIV DISPUTES AND ARBITRATION 63
ARTICLE XXV__ STATUS OF PARTIES 65
ARTICLE XXVI_ LOCAL CONTRACTORS AND LOCALLY MANU.
FACTURED MATERIAL..... 67
ARTICLE XXVIL_ TEXT OF THE AGREEMENT... 69
ARTICLE XXVIII 69
ARTICLE XXIX 69
ANNEXES TO THE CONCESSION
AGREEMENT
ANNEX TITLE PAGE
Pasixterrasse BOUNDARY DESCRIPTION OF THE CONCESSION. 7
AREA
ANNEX “B” MAP OF THE CONCESSION AGREEMENT 175
ANNEX “C-1” | BANK LETTER OF GUARANTEE... 177
ANNEX “C-2” PRODUCTION LETTER OF GUARANTEE... 181
ANNEX “D” CHARTER OF THE JOINT VENTURE COMPANY 185
ANNEX “E” ACCOUNTING PROCEDURE ..... 193
ANNEX “EF” DEVELOPMENT LEASE ABANDONMENT COST 207
RECOVERY MECHANISM sees
ANNEX “G-1” — MAP OF THE NATIONAL GAS PIPELINE G 935
SYSTEM sees
ANNEX “G-2” — MAP OF CRUDE AND CONDENSATE PIPELINE 237
NETWORK

ANNEX “G-3” = MAP OF LPG PIPELINE NETWORK. 239
v Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Vo¥s Adu VOA @y Gail
Agana Bg iy Do stall asl Ged oily
Ayala) Go) jUa Arcata) Ay pcr AS cit ae sled) (8
hat (Lila) dn ghana) oot oot AS pig
ws) Adl onl dg tall by fi As tig
Lagtdiacina) g alatl Cus jl g GUN) Ge Cini
Baus giall pally Ay yo) a glall Sleds dais (8

-€.0-F
ca aul
49602 uct)
poG prod 435 eas SU gs WI Lu! ule 53
( oloW Salts)

daWl Salsas Bld GR all dyad id 28s
opt By 5 AS hy ate (ds) teal Cg op Sty eel oI LaU
po las diets (65 Lag ly LI Call 5 ge Cod heal Gl
«gy Adel Ady 1, ASL AWE AIS Y UB, U5). La ll pdb Spl
(AGL Salt)
6 op SWS 8 LIA WY 8 So Ok Le YL, eel gS
A abe wb GP al ga EYL Lis,
(ASS sit)
2S IW SW asd)! ye ey forty deel BF! 8 os! Nie ty
| Gash ge GUS diy Uy! Ge oll Mie ead
VEL) Edad 552 Spell LU, pre
(Ce YY. Leddy TY Qld!)
cogil 7 CAN hus
Ve. ee Lady YY i (p) . Se VA sal drei dl A

lj Sala!
LotlSenalg aI! Cg jel yet cl
Sed jel td Oa) pete
]
eel il jG Saul al puch! AS yall
9
send (CLR) paid poe Gd gd AS pal
9

wagle dele ul Jalal! Byyi Sch
re
aaa gla flat ailaig
teagih! alls
Tord
ck em Aig pal BSW bo 2
ASAI RASA ST gC ck A le leaded pee Bape Oy Ls
cole a Pee eet! Lig ht ty Ee bi oll Lal ball
Dhwsy VANE VO Sos Eby aba VV UY. 8 Sel iyl
BS ty od (Wo) eh oo Wy (“ole " hed ede Ges)
ct h L sede ts) hay el cl Gb RSs Law po rev d des
Bb Baty Leese Ay pee Male 5B soy asl ale Gel Jaye Bad WS (" Ge
Bao ct cot he lng G8" hh Ls de hy) de all pee dapper Ol i
USUAL ae” Ladi agin IS che hlans "JAUUN” Gh ad pears

4 Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

CONCESSION AGREEMENT FOR GAS AND CRUDE OIL
EXPLORATION AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
BP EXPLORATION (DELTA) LIMITED
AND
THARWA PETROLEUM COMPANY S.A.E.

IN
NORTH EL SALUM OFFSHORE AREA.
MEDITERRANEAN SEA
A.R.E.

This Agreement made and entered on this ------ day of ------ 20--, by and
between the ARAB REPUBLIC OF EGYPT (hereinafter referred to
variously as the “A.R.E.” or as the “GOVERNMENT”), the EGYPTIAN
NATURAL GAS HOLDING COMPANY, a legal entity created by the
Prime Minister Decree No. 1009 of 2001, as amended, and according to
Law No. 203 of 1991, as amended (hereinafter referred to as “EGAS”’),
BP EXPLORATION (Delta) LIMITED a company organized and existing
under the laws of England and Wales (hereinafter referred to as “BP”’) and
THARWA PETROLEUM COMPANY S.A.E., a company organized and
existing under the laws of Arab Republic of Egypt (hereinafter referred
to as “THARWA”) . BP and THARWA shall be hereinafter referred to
collectively as “CONTRACTOR” and individually as “CONTRACTOR

Member”’.
Vi. de Lid YY i (9) So VA stall = deed

dete

Bo aedly ell 5 doe asd Ged Kiosk qe Ue Dal of Go
A lly GE eS sell gE SB Soe ll Sy LY LW HS 8 Egg
seed! oLll aa Le
oad Upele y peaks plat he Jpeanld Be SLI I ley edi 5 olen! oF Cees
SL SOU 5 Gal) LAN Gabel Gal BS Cs LD, > cals Lill ge
oW RBWY ekg, GANS" Gall 5 eB IS eal” Goll GB Bolly
(HLS gle Lb Yall ole 9) Ges bee BUS
ch Las Uae yall Lela Sars gf he Wile UF" ee Ul Gey
Sled Biase i arlly ately Joell ge coal lack Gashy land Valle agency
tau gll pdb ddl bul
SR SLEY ole Coot ol IYI Ms cee GS GE SHI gl Coy
pom, Ol ab tats VAOK I WV 65, OW ISS) Cot Io ed pid jee al Boy
dail ade (3 Vols Lea jlael “Lats ce" gs seb! a aljall 55
rol ge be de ASW oe GLLI gel wis UH
colo Bal!
Saal

AS yl) ae "atl As a " (i)

peel dle Olbsl 3 Slo AY Sl WAL, peed oS al -)

oh ASW oda GID) eV sole 8 gl bake AS le AS) ode SLI,
Spe EY De Jl ee tle pb ol RSLs BW 95 Gall -¥
oh ABW ode GIST tel aged dhe ole! 3
VV YAY hte dy TS Co) 1S VA sald — dye dl A

PREAMBLE
WHEREAS, all minerals, including Petroleum, existing in mines and
quarries in the A.R.E., including its territorial waters, and in the seabed
subject to its jurisdiction and extending beyond its territorial waters, are
the property of the State;
WHEREAS, EGAS has applied to the GOVERNMENT for an exclusive
concession for the Exploration and exploitation of Gas and Crude Oil in
and throughout the Area referred to in Article II, and described in Annex
“A” and shown approximately on Annex “B”’, which are attached hereto
and made part hereof (hereinafter referred to as the “Area”’);
WHEREAS, BP and THARWA agree to undertake their obligations provided
hereinafter as CONTRACTOR with respect to the Exploration, Development
and production of Petroleum in NORTH EL SALUM OFFSHORE AREA,
MEDITERRANEAN SEA;
WHEREAS, the GOVERNMENT hereby desires to grant such concession
pursuant to this Agreement; and
WHEREAS, the Minister of Petroleum, pursuant to the provisions of Law
No. 66 of 1953 as amended, may enter into a concession agreement with
EGAS, and with BP and THARWA as CONTRACTOR in the said Area.
NOW, THEREFORE, the parties hereto agree as follows:

ARTICLEI

DEFINITIONS

(a) “Affiliated Company” means a company:

(i) of which the share capital, conferring a majority of votes at
stockholders’ meetings of such company, is owned directly or
indirectly by a party hereto; or

(ii) which is the owner directly or indirectly of share capital conferring

a majority of votes at stockholders’ meetings of a party hereto; or
Vi. dee Lady YY GS (a) Se VA sal — deed! VY

peel dle OleLsl 8 Ole LEY Dall Whi, eel oS al -f
pee de Slee! SL oY EY ASL JU aly geil aS) ods
ASS UG id Le pe gl Btls ke LEW oie GILI ge GL

Ugo dley ods ol IYI SLB! 2 "LSI" (G)

hall pas ype Coed “pec” (@)

ESA ard OU OUT oo Lille (£1) greats cdl pe Su ee ll" (9)
57 ke CF (GOV) Corgi gi dye Ore Dp days le Vine WL US
Halal Le Log! he Jb) VE, TAN cole

Sapp SY cl xd) Leal ed ol Lew gall (ste iy jaw” (2)
4 iJ (Platts Prices Dated Brent) wor 35 (3 Ul Bg!
Coy "ang ISI Nab ase Lene aad pl SLU Shel 9b oll ald abe
be Lpoee) eee IS AL pall ad) Ge (Dated Brent) " & 51!
208 a piel Gb (ppl slow le hy ae ly el bee Li
.(Platts Crude Oil Marketwire report) p15) jusi

Sole Beye GJ Aplbll GUI go da es (BTU) “iste JI 331 ies" (5)
Berga Ones By) > dango pe (GOV) Corgi gd Boel dey slads QabII oLL yo Jb,
dai is (GOWN) conti gi dye Cute oly lp dee I (GOV) eggs
VAHL La A) Loyd he Jb) VENA olde UU

ye Tee eM pesdell ee Le (NY) phe Sl Bad oles “Leal! Sl” (5)
pone ot SI! GEIS ets 2 ge JV

Ag) I Sl 3 og! all "weal GLESYI" (°)
\y YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(iit) of which the share capital conferring a majority of votes at
stockholders’ meetings of such company and the share capital
conferring a majority of votes at stockholders’ meetings of a party
hereto are owned directly or indirectly by the same company.

(b) “Agreement” means this Concession Agreement and its Annexes.

(c) “A.R.E.” means the Arab Republic of Egypt.

(d) “Barrel” shall consist of forty two (42) United States gallons, liquid
measure, corrected to a temperature of sixty degrees Fahrenheit (60°F)
at atmospheric pressure of 14.696 PSIA.

(e) “Brent Price” means the simple arithmetic average of the monthly
average price of the Mid of Platts Prices Dated Brent for six (6)
months (t-1, t-2, t-3, t-4, t-5, t-6) immediately preceding the month
of delivery of the sold Gas expressed in U.S. Dollars/Barrel. “Dated
Brent” means the price assessment in US$/bbl (calculated using the
average of the mean of the daily highs and lows of Brent quotations)
as published in Platts Crude Oil Marketwire report.

(f) “BTU” (British Thermal Unit) means the amount of energy required
to raise the temperature of one (1) pound of pure water by one degree
Fahrenheit (1°F) from sixty degrees Fahrenheit (60°F) to sixty one
degrees Fahrenheit (61°F) at a constant pressure of 14.696 PSIA.

(g) “Calendar Year” means a period of twelve (12) months from 1“ January
to 31% December according to the Gregorian calendar.

(h) “Commercial Discovery” has the meaning ascribed in Article III (c)
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

sig lal yall (L)

OL LS Ye alte een alee Sil Adel bles Sea WL")
So oF He Has M5 GF LIS El ee Lay (T+) OSU he we Vial Yee
dary ee My Uy LoL coleall clo bd Ws Jed eee 5 hs
Ch ae gil 8 JY Jakes (LY che 5 0l8 Gide ole | AS at WS oe Ghel!
3 sp sell 8 SN oe eld Re ak (VOW os ) ore te danas
U Wy WLS, Ad lb LS al se "t bal jl 2" Gls fab
oe
cle! denen adr SF IS A! ble “Syed ails -7
U3 gS LUIS Wipe Ley (1) OE le wp Y tal Gale OL LSYI
Daglell geleall cLEY od Wiis eM cee od WI OK ol Ube Lee
ZY de B28 Gs ole! Bas US ge Gol sey Ape My Up ill
asad cd Corll oe deey (Wee) GYI BYE ge bells Je Y Jue
Ce 2 “Sel Cal a” GEST EG oy cod AIEEE (G/0)
Ge Wy WLS}, aN ab Ls!
Sad ge pUBSb eels Pad ost ell Jy al ae ileal cs yl”
Jl > LI GI
oh oD I ea plete got Jal ad fay cil ell Ge “bell coy ew"
GU debe OLS Jyh
Gly HE Oe Saprrglls led Ge UT g Se LG os “OSL
BLU DLS DE ge enki GW I BI cal ge BLS Jabs
wail,
V0 YoY de dy VT 5 Co) SH VA saall — dye dl By A

(i) Commercial Well:

i- “Commercial Gas Well’? means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than fifteen million (15000000) Standard
Cubic Feet of Gas per day (SCFPD). The date of discovery of a
Commercial Gas Well is the date on which such well is tested and
completed according to the above.

ii- “Commercial Oil Well” means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than three thousand (3000) Barrels of Oil
per day (BOPD) in case of Oil well. The date of discovery of a
Commercial Oil Well is the date on which such well is tested and
completed according to the above.

(j) “Commercial Production”? means Petroleum produced and saved for
regular shipment or delivery, as may be applicable for Oil or Gas.

(k) “Commercial Production Commencement” means the date on which
the first regular shipment of Crude Oil or the first regular deliveries of
Gas are made.

(1) “Condensate” means a mixture consisting principally of pentanes and
heavier hydrocarbons which is recovered as a liquid from Crude Oil

or Natural Gas in processing and separation facilities.
Ve. dee Lady YY 5 Cp) . Se VA saad = deme A! VN

Ag pe” 9 Sate Sb JS JI lay) 2 I SoS LW (5)
Sol Eb US ead S13 BS 5" eo te RSW ods 5 JL)
LGW ode oye gp tally Lol!
oe (VD (1) Regd SoU! (gs eel (stall "AISI slo ee Gaasll Jaa” (9)
LGW ode
ses “Ne! Abb" ( Qa)
Ugele GUE) pte DEY! abt gl pred GW ear i a UE LS -'
tJ oUbly le! oy
Hho gl ALE (o DY abe gE Ley GW ay si Gas UL 5-1
15 DE Le J bes) Gis IL, ASW! ode
DEY bw gb dal FLAY 5 WU GBI WI ae pl Qa db er
tJolally len! oy de GY pte
oy Gele GY pte DAY! bw gE OSI GI/5 WIL 3 +8
ASW sig) Wy 3, Jy LAtl BaglI/ ple
Gale By ARAN, SLL BS pat ped J Je de lat Lal")
by Glew Ld ASW cdl Ub (3 Sara OU ILy rae
tg Leet GU pags SUS ad Gale] Lal! peasy Genady tego)
dl de
Ages bsbtly Slaall Glos desdy Sy bil danny mead -7
59S Rell UT Jets (ley Way Mile) SLL) boll, oI II
NIS'y ai Piy Actes y atbleny a bio Vy ale Jpatly Jo ad! clam
les ptilly avy Salam, aba Solel dary ality obey Jol bai
5 wala ee SW GS
ALBY gles 250 sl duo Gl deal oi Jlel Gis sally Jul 1
ETON) 5 (1) oy Bill ob Glo pall
VV YAY hte dy UT 5 (a) SH VA saall — dyed i A

(m) “CONTRACTOR” could be one or more companies (each company
to be individually referred to as “CONTRACTOR Member”’). Unless
modified in accordance with Article XXI herein, CONTRACTOR
under this Agreement shall mean Bp and Tharwa.

(n) “Cost Recovery Petroleum” has the meaning ascribed in Article VII(a)
(1) of this Agreement.

(0) “Delivery Point” is defined as follows:

i- In case Gas is sold or disposed of for export the delivery point
shall be agreed upon between EGAS and CONTRACTOR;

ii- In case Gas is sold or disposed of to EGAS, the delivery point
shall be the point specified by this Agreement, unless otherwise
agreed upon between EGAS and CONTRACTOR;

iii- In case Gas is sold or disposed of to third party within the Egyptian
Market, the delivery point shall be agreed upon between EGAS
and CONTRACTOR;

iv- In case of Crude Oil and/or Condensate, delivery point shall
be agreed upon between EGAS/EGPC and CONTRACTOR in
accordance with this Agreement.

(p) “Development” includes, without limitation, all the operations and
activities pursuant to approved work programs and budgets under this
Agreement with respect to:

i- drilling, plugging, deepening, side tracking, re-drilling,
completion and equipping of development wells and the change
of a well status; and

ii- design, engineering, construction, installation, servicing and
maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development
wells, taking, saving, treatment, handling, storage, transportation
and delivery of Petroleum, re-pressuring, recycling and other
secondary recovery projects; and

iii -transportation, storage and any other work or activities necessary
or ancillary to the activities specified in (i) and (ii) above.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

\A

BA S> x (\) Gaol, dS dd lbs AS JI (pb dole ae” Spe g Ls” (GS)

Lal Ja OLS) ola Eb J lly 2 all bpd leat yo (1) Buely
cd Oye gp LS ASW ole Gass J)! GU LW oped gl eld QS
TY geolll

BSL) dpa OLS i ples Qh ot LU ee "Lae (se) ake" (

139 Mail ye day Wg dpes aie JS) dF ASW Yl ode Solel dl Good)
eS FHL US bis yl gle ASW Y! ode Ge (2) WLI Soll Eb Jy el
leit es ES bw GIES oh re GIL) ZY de L2G Leder
eb she Sai WS Ll OLS a Ys pL Lb ally J Il bbs
wT God GS dl oll ue LGW ode Gabe ol dae LW! syed
ASWY oda go (1) (s)A0LI Sal 3 Renal eal Lal 33"

oly poles Aa SLU Cle Ge BLE ode ot Ge ee “Ol nal LE
ABWIL EI! oS! jyte ae

(3)

“S)

west xsl Ai SS dams (oes Jy pW doll dal Se! od GI CS)

AS oye ale Joo EVA OA Ed VAY 5 g slid

Vb sobly bidstls alt! call Slash Jats GUS /coedl”
pds Sill joy Basta OU ily Joell gale GS dail all Jlsed g»
UY fey Lelet CU OLLEY lal, Olid! cipal cul
SUN, GH) ge Lapts Led) CULES Reto) Ja ad) GLY
Chall, Sladl, oll, clove de Jpatl oi ele, Wy Lab
deaksy Bacall OU sll Joell aly ud oily oe U iy AS MS, dol
8) Bua si SUES! ES dak coll oll Li ton” Lill
GLUES G Be

(2)
VQ AY he dy UT 5 (a) 1S VA call — dame dl i A

(q) “Development Block” means an area the corner points of which have
to be coincident with one (1) minute x one (1) minute latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”.

(r) “Development Lease(s)”” means an area that covers the Development
Block(s) converted to a development lease after the approval of
the Minister of Petroleum under Article III(d) of this Agreement as
governed by the rights and obligations under this agreement; such
area should cover the geological structure capable of production,
the corner points of which have to be coincident with latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”.

(s) “Development Period” has the meaning ascribed in Article III(d)(iti)
of this Agreement.

(t) “Effective Date” means the date on which this Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR after the relevant
law is issued.

(u) “EGPC” means the Egyptian General Petroleum Corporation, a legal
entity created by Law No. 167 of 1958, as amended.

(v) “Exploration” includes such geological, geophysical, aerial and
other surveys as may be contained in the approved Exploration work
programs and budgets, and the drilling of shot holes, core holes,
stratigraphic tests, drilling Wells for the discovery of Petroleum or the
appraisal of Petroleum discoveries and other related holes and wells,
and the purchase or acquisition of such supplies, materials, services
and equipment therefore, all as may be contained in the approved
work programs and budgets. The verb “explore”? means the act of
conducting Exploration and the word “exploratory” means relative to
Exploration.
Vi. dee Lid YY i (p) So VA sal — deed Ye

(1) OG x gas (1) SO Bilas AS GSW Le pie" dou g lbs" (& )
All ObsleW It ola Eb J bil 2a)! bbs Slat ge SLs
LoS ods ol IYI ASUS Gass | Aaa GHW spol gl US QSGI LS
Tgedll 5 ee pe
AQSLBYI ode oye (¢) Rel JI52Ul Gg Gol all "Cond Biles doe Ge," ( @)
ABLE ode oye (1) (TRL 5aUll Cd org all “AMSA slo sal IU" (5)
foe e Clos ola Eb he SHI IU Le as UI )
Spell dB SM oll Wy Co Lal toad Geb ll ae GUI" (1)
Bin S opel pat oll cory (GLU! Bley Dey) Ml 5 4 Ul ys
4 deg ol
(2) dell SLU eb apd bypSe LUI oe GW oleae ZW!" (GS)
SF ally (pe AbeS) SIE Gb ol pebels (OHtLS) ol GI/5 eb! oy
dpa) ie ye GL Olens Lo Dy ly Gopal le
3 Goll, LesLud) BLU 5 GSS pe, AI ASAI any "AU SII (gg)
AGW oda ee
oe ow Suds Globes al GE at oh os BI al” (> 9)
SN sh GI Seas pole hal ANI el, ce Dye DE 5 Guy dbl!
DL oda selects hela ol 8 OU el pe Gl GUI oI GW gs Gabe
SEINE TAN Glen, Latcng (GOV) Cag 48 dys ie By > dys aie AGLI
BSc, ball Loss all Mey dala det dog he
co} ek IL pF Gil eel SW te "LNG JLt Ganebll 5" (2 2)
Set! bea) ae (GOVN.-) de Gees GIL WL Je
VV YoY dae de YY (9) 9 Se TA sal — dee Bad!

(w) “Exploration Block” means an area the corner points of which are
coincident with three (3) minutes = three (3) minutes latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”’.

(x) “Exploration Work Program and Budget” has the meaning ascribed in
Article IV(c) of this Agreement.

(y) “Excess Cost Recovery” has the meaning ascribed in Article VII(a)(2)
of this Agreement.

(z) “Financial Year” means the GOVERNMENT’s financial year according
to the laws and regulations of the A.R.E..

(aa) “Gas” means natural gas both associated and non-associated, and all
of its constituent elements produced from any well in the Area (other
than Liquid Crude Oil) and all non-hydrocarbon substances therein.

(bb) “Gas Sales Agreement” means a written agreement entered into
pursuant to Article VII(e) between EGAS and/or CONTRACTOR (as
sellers) and EGAS or a third party (as buyers), which contains the
terms and conditions for Gas sales from a Development Lease.

(cc) “Joint Venture Company” is a company to be formed in accordance
with Article VI and Annex “D” of this Agreement.

(dd) “Liquid Crude Oil” or “Crude Oil” or “Oil” means any hydrocarbon
produced from the Area which is in a liquid state at the wellhead or
lease separators or which is extracted from the Gas or casing head
Gas ina plant. Such liquid state shall exist at sixty degrees Fahrenheit
(60°F) and atmospheric pressure of 14.696 PSIA. Such term includes
distillate and Condensate.

(ee) “Liquefied Natural Gas LNG” means Natural Gas that has been
liquefied by cooling it to approximately negative two hundred and

sixty degrees Fahrenheit (-260°F) at atmospheric pressure.
Vi. dee Lady YY 5 (a) 1 Se VA sal — deed! YY

Slants oballs OU sedl ge dad LAI 5 Gin LPG JL dyad GE" Gs)
WI PLy beat JL (C5+5 C2 fos) Lage JH, GE sll de
EV aL Lee Con 3 Gabe LS te OI OUI gall gs Gao VI abl” (5 5)
oh cage 8 LS Rall Cold DE WL LU ah all OW 52
LEGWYI ode oye (GS) dul Jl salu UL. Ghas jee LF

22) dapee Con Bad Gate Ld Ce “Load lost Lela ge idl abl (¢ 0)
pe GS Kyte Cod 35 DE Blok Jol pth call Cad! Jlacl ge 52
ASW ode ys (G) dal J Bal Eb Yas jy LS si oye

131) Jobe Lael sob gi (Stel, 2546 oS 131) JU ee "olLial SI" (bb)
45 MA SS pg ag LS! a SLAW ee (ISS go AST Les
ees ASW cdg, Mall Old gh Ad) OL US YI BU Gauls Grey Gl
LIL SI el ples! 515] JEL! be

SU, 5, LLY, GELS DESI gle JEL 6 ce JI bee “Used! (gw)
cS BASS ab ll GAY Lin Sapegl ahd BC, OF La! ye Gli!
ode (patito Up eine 5 5] day ale Jad ey of get Mab!
Ge Fes Bal ol LI BY Lis, HLS

AQLBY ola ge (ND () Lgl Soll CS eoall call GY) -LS!" (dw)

Se pad a Jb Le GL aS ee (lee gel) “eed! CS pall” (J J)
dedi Logdl he JL VE Sole oe bis xe Fla ye (N) oh
(BON) Cong 68 days Cue By) > dye ney dillal|

eet Clay OLA Eb Lat (VY) he 813d Ld (5)

ag wy Eb Lek (VY) phe Gal be Gew “L! (y 9)
yy YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(ff) “Liquefied Petroleum Gas or LPG” means a mixture of principally butane
and propane, inclusive of their lighter and heavier components (namely C2
and C5+) as liquefied by pressure and temperature.

(gg) “Minimum Expenditure Obligations” means, in relation to a
given Exploration period, the minimum amount of expenditure that
CONTRACTOR is obligated to spend during such Exploration period
as set out, or as may be adjusted, in accordance with Article IV(b) of
this Agreement.

(hh) “Minimum Exploration Work Obligations” means, in relation to
a given Exploration period, the minimum Exploration works that
CONTRACTOR shall undertake during such Exploration period as
set out, or as may be adjusted, in accordance with Article IV(b) of this
Agreement.

(ii) “Operator” means CONTRACTOR (if it is one company) or one of
the CONTRACTOR Members (if they are more than one company),
as the case may be, appointed by them to be the entity to which, from
which and in whose name all notifications related to or in connection
with this Agreement shall be made. CONTRACTOR shall notify the
name of the Operator to EGAS.

Gj) “Petroleum” means Liquid Crude Oil of various densities, asphalt,
Gas, casing head Gas and all other hydrocarbon substances that may
be discovered and produced from the Area, or otherwise obtained and
saved from the Area under this Agreement, and all substances that
may be extracted there from.

(kk) “Production Sharing” has the meaning ascribed in Article VII(b)(1) of
this Agreement.

(ll) “Standard Cubic Foot (SCF)” is the amount of Gas necessary to fill
one (1) cubic foot of space at atmospheric pressure of 14.696 PSIA at
a base temperature of sixty degrees Fahrenheit (60°F).

(mm) “Tax Year” means the period of twelve (12) months according to the
laws and regulations of the A.R.E..

(nn)“Year” means a period of twelve (12) months according to the
Gregorian calendar.
Vi. dee Lady YY i (a) 1 Se VA sal — drei dl YE

ail Bal!

ee Gens ek

gall Ltey ASW ode SH plats coll ee Gy ye jhe "1" Galt)
(Assess END ee ey tlt he pe eremings diate day ye be "Oo" Goat!
edd S$ po ll ASL ode Gay Gat ol dab a
da phe oly Jalil doa, eli) 5] Se glee Ibe aie" (1/1) @” Gell
PLS Bod OLY ObYs2 ge Yao (VEn eee eA:

ode de Jed nis ede Gul Jy WIL oL! oS pyre ay
Jel Ol ge GiaY wl dass Jylill La Gis Ws, age)
(1) SOE LIU IN) coed 5d SWB ns Saylyll ol

(¥) (gies WI Col gi Joo WLI 1! b UG Gy olan
BE ols Cle gb ZEW) obs ye (C) WWI LW ay ole
Bad Lede Satm Joli as le cM ol 8 Way Jy lal esnips ores
ened fet Sime MHL! Coll Fak, Glaall gles) Gls SU Col
AS pl oad! OLY OLYs2 ge Ye (£006 0.55 )Bsebe Gels
Leslee! iy LN Col 55 DE YEW! 6 Bl) SUB Efe pads,
ode ge UWI 5 al (G) RelJl al Eb Whos cymes le! o

ASW!
SW! SLI ys al Ll oe GH yas) Gre Gi ae UL Gy
(goaesely Joli adey hed oll OWE Jel, Cou dai Gi ge Joti
cele! gt Lites Ube le ih I) BLE YL Col 5 a ge ee!
pra Ne Raed US JA leu) hss (oy 3] TRL Coll ge
Vo YoY. da de VY (9) Se TA sal — dee Sad!

ARTICLE II
ANNEXES TO THE AGREEMENT

Annex “A” is a description of the Area covered and affected by this
Agreement, hereinafter referred to as the “Area”’.

Annex “B” is a provisional illustrative map on the scale of approximately
(1: 900000) indicating the Area covered and affected by this
Agreement and described in Annex “A”.

Annex “C (1/2)” is the form of a Bank or Production Letter of Guarantee
to be submitted by CONTRACTOR to EGAS for the sum of
fourteen million U.S. Dollars ($ 14000000) after the issuance of
the relevant law and before the date of signature by the Minister
of Petroleum of this Agreement, to guarantee the execution of
CONTRACTOR’s Minimum Exploration Work Obligations
hereunder for the first Exploration period of three (3) Years. In
case CONTRACTOR elects to enter the second Exploration
period of three (3) Years in accordance with Article III(b) of this
Agreement, similar Letter of Guarantee shall be issued and be
submitted by CONTRACTOR on the day the CONTRACTOR
exercises its option to enter the second Exploration period. The
Letter of Guarantee which is related to the second Exploration
period shall be for the sum of forty five million U.S. Dollars ($
45000000), less any excess expenditures incurred in the preceding
Exploration period permitted for carry forward in accordance with
Article [V(b) third paragraph of this Agreement and approved by
EGAS.

In case of any shortfall (the difference between the amount of
CONTRACTOR’s Minimum Expenditure Obligations for any
Exploration period and the total amount of expenditures actually
incurred and paid by CONTRACTOR and approved by EGAS
for the same Exploration period plus any carry forward amount
approved by EGAS from the previous Exploration period, if
any), EGAS shall notify CONTRACTOR in writing by the
Vi. dee Lady YY i (a) Se VA sal = deed! TN

Lad ere Jolill ag USI Ne 0 ge Ley (10) pte Lenad DE,
DE jel a ad ores Jol aod ol Ils ele! Cle Ul) jell
wpe lec US ees ole dou By Sill Ley, (V0) pe Lad!
ny ed (N) hee Bal pel gle gla (1) old Gye LES JS ate,
9 ol je IY) sly glo! OLS jas! i ol Gad LS
wolecal Glasy aoe opate 90 UES Wi, cud ol Mie JS anode
pl ine dees BH ple che GUS aah ol Ls HI Jol
cod! Lab ge Tea GIU bljall ple Goby Le I/be! gal
vite iW
cepted BS tl 2S 2) eal ae Bane ye jbo "s” geulll
ASW! ode 5 Luslul soll! bale
vested) UII" 5" geulll
pail) ae ght GING ole sul QT ge be" y" goull
HILL Lill gc le" 5" Gell
agi 5 nl bbs IX) -1
OWS, LI bbs i HY
jb dl bbs SY -¥
ABLE vba ge ie Vip yy "s ge "2" "C cos) POU pay
ABW ole pai Jpeiey SF OlS BU oid oS,
Si Bal!
Samet!) Gg! Qed
abel G5 gle Ipods Lip UgWUlp pLeY LEW oe pase LSI a
ode 8 Ral bet, Oleh, Gopal Wy WS, Os T ae 8 Bog
aol ge cl ee Ge aes of hse LS WIE Wo al L5WYI
dats VAOM dead VV Sy SWI
VV YoY. dae de VY (9) Se TA sal — Lee Bad!

value of such shortfall. Within fifteen (15) days from the date
of this notification, CONTRACTOR shall transfer the amount of
the shortfall to EGAS’s account and if CONTRACTOR did not
transfer the amount of this shortfall within the mentioned fifteen
(15) days, EGAS has the right to liquidate the concerned Letter
of Guarantee.
Each letter of the two (2) Letters of Guarantee shall remain effective
for six (6) months after the end of the relevant Exploration period
for which it has been issued, except as it may expire prior to that
time in accordance with its terms.
The CONTRACTOR has the right to submit a letter that entitles
EGAS to solidify an amount, from the CONTRACTOR’s dues
at EGAS/EGPC, equal to the financial commitment of the then
current Exploration period.
Annex “D” is the form of a Charter of the Joint Venture Company to be
formed as provided for in Article VI hereof.
Annex “E” is the Accounting Procedure.
Annex “F” is the Development Lease abandonment cost recovery
mechanism.
Annex “G” is current maps of:
1- The National Gas Pipeline Grid System.
2- Crude and Condensate Pipeline Network.
3- LPG Pipeline Network.
Annexes “A”, “B”, “C”, “D”, “E”, “F” and “G” to this Agreement are
hereby made part hereof, and they shall be considered as having equal
force and effect with the provisions of this Agreement.
ARTICLE IT
GRANT OF RIGHTS AND TERM
The GOVERNMENT hereby grants EGAS and CONTRACTOR, subject
to the terms, covenants and conditions set out in this Agreement, which
insofar as they may be contrary to or inconsistent with any provisions of
Law No. 66 of 1953, as amended, shall have the force of law, an exclusive
concession in and to the Area described in Annexes “A” and “B”’.
Ve. dee dy YY 5 (a) p Se VA sal — deeded! YA

VUE SE) oe LS ake epee ob od Ge ee LSI te (1)
op eka oll Jy ad LS ppeme ge (V6) BUI Side Ley Kee
ode eles erty Outey gy) slace ll Bue WS 8 Ke Lal 35 «Wel taba!
che a iS I Lae olen! La De (5. Jo Lal Le age, Vy 3,89
Jo BU Cae Wes WS plac] OLEW ple! abs
vot CLOY! pL) Ge deme ge ee ol JS Gapax Jylill 5 UL V3,
pooh JW he Cae iG dy ell psy Milly he Jat ae Sed G
Up pele! a glee ally Jy td) US pe Aimed 8 UU Leslie Lene Galen!
vols ne LU GUI a,b sig Jolt las pre Yi ley
Inte LY) pL) ge eee ge ee ol IS pew WI Ls UE 8
oh oI Ne Gre Dal pis Mile le Jpeatl te be! wl
JyLALl Alay Bpheall OLS ge lm SEU Lglne he pled iy
AG GUL SsUYT odigd JU slau pre WT ley Cedy Gelea! ie aly
vals aoU

Jo ets ball BLE ge Slee (1) COU Yoaes LY! coal 5 fas (GD
ek Jo LI le oly WS olge (1) COU Yet BU Con 3s
Heme LI Cod 58 LG LS oles! ol} Jul alee Game ol lbs
CT) enelLT Bll SOY Lily Loe ey Lee JEW le Ley (tt) oy
Sel ls ge ASW ode pasts SLI IL JW Ugur 5 Gl ova Wis
SAU g1F SLESI POW oF SLES AF pn JI ESW ode Les,
Sal) Wi, ede pe Leer toed! Haye ge (A) Reslall Kad LLG hd
Bal By el Glee lal be! LS de a Vy (7) ee
Sl SLY ode elesl le SU gl cod we olsl (¢) Ll os
eJoa
ya

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(a) The GOVERNMENT shall own and be entitled to, as hereinafter

(b)

provided, a royalty in cash or in kind of ten percent (10%) of the
total quantity of Petroleum produced and saved from the Area during
the Development Period including its extension, if any. Said royalty
shall be borne and paid by EGAS and shall not be the obligation of
CONTRACTOR in case EGAS buys CONTRACTOR’s share. The
payment of royalties by EGAS shall not be deemed to result in an
income attributable to the CONTRACTOR.

In case CONTRACTOR disposes all or part of its share of Production
Sharing, by itself to local market after obtaining the Minister of
Petroleum’s approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of such Petroleum,
the payment of such royalties by CONTRACTOR shall be deemed to
be non-recoverable cost.

In case CONTRACTOR export all or part of its share of Production
Sharing, solely or jointly with EGAS after obtaining the Minister of
Petroleum’s approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of the quantities
exported by CONTRACTOR, the payment of such royalties by
CONTRACTOR shall be deemed to be non-recoverable cost.

A first Exploration period of three (3) Years shall start from the
Effective Date. Second Exploration period of three (3) Years, shall be
granted to CONTRACTOR at its option, upon written notice given to
EGAS not less than thirty (30) days prior to the end of the then current
Exploration period, as may be extended pursuant to the provisions
of Article V(a), and subject only to CONTRACTOR having fulfilled
its obligations hereunder for that period. This Agreement shall be
terminated if neither a Commercial Discovery of Oil nor a Commercial
Discovery of Gas is established by the end of the sixth (6") Year of the
Exploration phase, as may be extended pursuant to Article V(a). The
election by EGAS to undertake a sole risk venture under paragraph
(c) below shall neither extend the Exploration period nor affect the
termination of this Agreement as to CONTRACTOR.
Vi. dee Liade YY 5 (9) : So VA stall — deed
rg a) GLaisy (¢)
ee ()) daly hd ope Se Ab GLU gf CaM ele goal GLE” (1)
py SLES dey LL ged ob Geta ally deel OUI ge de pare ol
pele! ee WS DE de Git dG ages J ob 5B I Wa
Baely 2 jou Ui) GLESY ptt Coll sb alin go aS pb ob
ooh Gree, GUEST Le gS IS Gp Bd Leet GUY ge TI (1)
Updo Jpatl Se a olble i lel i BY ey LL
aed dad all LAI, els Slab Olpegrsdl, ob bbs, cay,
Epo dl Mle gS VU Solas yl, Laall Lela! BC,
LEST ceggie pt ate Bey oo 2 SW ode 8 SaylN ASM OL (1)
ct el Sy Sal he toys [Ry Ga Gyey eal dey gull
13 DE de wel
Se GEST gf on a9 Gl GLESIY ole! LS h Joli yb (1)
AEG ILeSl go Jb ob ey le Bk vi ba, Gb ees
Adsl Reet ANI JUS] Ges ge bay (1) OB ge Hibs ea
BS OSL hi baal! aly GLAST ab yo Les ND tet
Geol ge Led (VE) Geptes dad ye Lyles! jW ADSL oP gel
SAMI cde slazel jhe le Gulu! call, J3/ YJ) aya! GW 4 Gls!
BU IY oS ob le (Gull GW AI oI ad ay Ad ele
BY EL Gell GUSYL UN LE YI Ne bee Ube of 3 Lal
ei Lge ce Ugale Sagi LAT gh UI iS G13) US OLS AM ol ols

wgeley| Milye de Lyle Lal Gas deacees Gil plac! oS Joli
Y\

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(c) Commercial Discovery:

@)

(ai)

(iii)

“Commercial Discovery” whether of Oil or Gas may consist of
one (1) producing reservoir or a group of producing reservoirs
which is worthy of being developed commercially. After
discovery of a Commercial Oil or Gas Well, CONTRACTOR
shall, unless otherwise agreed upon with EGAS, undertake as
part of its Exploration program the appraisal of the discovery by
drilling one (1) or more appraisal wells, to determine whether
such discovery is worthy of being developed commercially,
taking into consideration the recoverable reserves, production,
pipeline and terminal facilities required, estimated Petroleum
prices, and all other relevant technical and economic factors.
The provisions laid down herein postulate the unity and
indivisibility of the concepts of Commercial Discovery and
Development Lease. They shall apply uniformly to Oil and
Gas, unless otherwise specified.

CONTRACTOR shall give notice of a Commercial Discovery
to EGAS immediately after the discovery is considered by
CONTRACTOR to be worthy of commercial development,
but in any event, with respect to a Commercial Oil Well, not
later than thirty (30) days following the completion of the
second appraisal well or twelve (12) months following the
date of the discovery of the Commercial Oil Well, whichever
is earlier; or with respect toa Commercial Gas Well, not later
than twenty four (24) months from the date of the discovery
of the Commercial Gas Well (unless EGAS agrees to extend
such period either for a Commercial Oil or Gas Well).
CONTRACTOR shall also have the right to give such notice of
Commercial Discovery with respect to any reservoir(s) if the
well(s) thereon, in its opinion, considered collectively could
be worthy of commercial development after EGAS’s approval.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Jo LS DE (8 Rel IS aw! (1) RaW Sal ope DEY oe eo
Sag LS Codd 55 RUS YS jUW gf Ca Le ge GLI ui,
heb eee! A) MEY Moe peat Jol dhe Gare, LET SMI Bal ge as
pede, Jyldll pL pac UE Gay Ly () a SM Col os
Sh al BY AL all olde Lal ley gow Sal ods JIB US YI Lie
cola! he ped! Ss GLI Jo 5% ol gay dere wba! bly db
Cyl phar gl “] leryeyy of clas S| lee yi gl Ab,

LAG SW sed GLESYL Lbs) cba gl 3 Lal gti J WU,
GLH yi BEY py Be ab ol Cs OS) |S

OLLI BS GWU ged! GLESYL HUI LY! gees ol Lany
ILWI jWI olbls! le byodl GLU Lob, GLSW Lai!
UY bd 5 Jey Jit ney CLS! Janey UL pai cl sand
Soa ded LAY, Leas UG Sl paty Le CL gets
ce lee! Gilg od Le) Uy Mila GAY Solas Ys Leal Jolyall US
(es DE

cee! Joli as bbe sll Gall a “pF GLESL GLB Y! eb”
shold SUA 2 4) (1) ol BUA 2 OWE Srey (1)
Kpatll Gonet UGT JyLall 8 Lees Go Laas jet OUI ye Le ee
AykeI

ry

WW lowe BLEaST Jolt spt ly 5 of py GLE 5 131 (£)

5 LAE) ke pny Be SE (g) Lil ade (3 DE! 5, SALI ISU
«Ube! JW abe IE og8 coals sel Sound Sal «Gal ge (1) ely
Ted (V1) phe RU Lal aay of GUM g CU ela GLESYL, Us|

Tg (VO) gy phie y amad « Ladi) ey of ULE Ly pte Y A JUS] oe
ry

(iv)

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Without prejudice to the provisions of Article (V)(a) fourth
(4") paragraph, if CONTRACTOR achieves a Commercial
Discovery either for Oil or Gas within a period less than
the period mentioned above and before the end of the last
Exploration period, the CONTRACTOR should submit to
EGAS such notice thirty (30) days before the end of the last
Exploration period, and in case CONTRACTOR didn’t submit
such notice within such period, EGAS shall have the right to
exercise the sole risk venture by any other means deemed to be
appropriate by EGAS and the CONTRACTOR has no right to
have recourse against EGAS for compensation or expenditures
or costs or any share in production.

CONTRACTOR may also give a notice of a Commercial
Discovery of Oil in the event it wishes to undertake a Gas
recycling project.

A notice of Commercial Discovery of Gas shall contain all
detailed particulars of the discovery, especially the area
containing recoverable reserves, the estimated production
potential and profile, field life, Gas analysis, the required
pipeline and production facilities, estimated Development
costs, estimated Petroleum prices and all other relevant
technical and economic factors (unless otherwise agreed upon
by EGAS).

“Date of Notice of Commercial Discovery” means the date
on which CONTRACTOR notifies EGAS of (i) the existence
of a Commercial Oil Well or a Commercial Gas Well or (ii)
with respect to any well(s) in a reservoir if, in its opinion, the
reservoir or a group of reservoirs, considered collectively,
could be worthy of commercial development.

If Crude Oil or Gas is discovered but is not deemed by
CONTRACTOR to bea Commercial Discovery of Oil or Gas
under the above provisions of this paragraph (c), EGAS shall
one (1) month after the expiration of the period specified above
within which CONTRACTOR can give notice ofa Commercial
Discovery of Oil or Gas, or thirteen (13) months after the
completion of a well not considered to be a Commercial Oil
Well or twenty five (25) months after the completion of a well
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

SNE 5 Gpetty pad y a gf GLAU AL Fe es Yt JUST ae
BE de A a OS Gil edt Sal go Gull 5! GT LI
SaUL Ua Lad ope Lag, (V-) Crpten dey M59 Ba dro olen! lacy dd sieey
se A) Bote LU ad SY! Le gees yl Wey LES WL
CY sy HF Soe UY ated ahd edt OS AW
DE Jolie Goons WU LDU GNISW Gabe! paddy pl Gen call
Sola lb dues GUS Loy gl Ws yl Us deal ge Ley (1) oS
GlF GUEST oy UE 5 ASW ole U8 ede opal! SU ED
wd RIL Geeks pts LEW cde pat eer ob ULI ode Ui,

Bode do Lal
YS his (GA Bote LN gb LAM EL Lets ote Jolt LH I5Ly
ol de elu! Bat dsl AY Leal lb oF ould Sal
He Al dag Jp edU Wi Jalil oleu! Oy do Lull oda de GBT! ae
SA aelg Ve 3 sl OLLI wi of ple Guy Je alldcbo 5
cola lea Me Li) aS etl aS AU age ol oR Gow aS all
lal cab did cl sh bode pole! Glen Dey dai dey les!
ce So tel BB pln! oS Leiey ASI Ile deed Gerke ple!
ged cad ale Saal ge LeaS Bode LAM WE yo Ge! Jo ll
(Ai +) BU BLAU (¢) ey Soll 35, Sl eel uaa Ls,
iG Al AY I pl Slee, La Lo olen! Gels ll GIS! 3s
Re lee ye ttl 5 US te DLE ol 5 LI Ly oe
(LN =) RU Sle obey ebay oh lee Bate LM el 5 cUYs
YI gl Uda SoU gS VI dhe pln! led I GIGI lb eyo
abl IIs BT WSs f Jie old 5K ph SLES el g UGS

Ye
Yo

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

not considered to be a Commercial Gas Well, have the right,
following sixty (60) days written notice to CONTRACTOR,
at its sole cost, risk and expense, to develop, produce and
dispose of all Crude Oil or Gas from the geological feature
on which the well has been drilled. Said notice shall state the
specific area covering said geological feature to be developed,
the wells to be drilled, the production facilities to be installed
and EGAS’s estimated cost thereof. Within thirty (30) days
after receipt of said notice CONTRACTOR may, in writing,
elect to develop such area as hereunder provided for in the
case of Commercial Discovery. In such event all terms of this
Agreement shall continue to apply to the specified area.
If CONTRACTOR elects not to develop such area, the specific
area covering said geological feature shall be set aside for sole
risk operations by EGAS, such area to be mutually agreed upon
by EGAS and CONTRACTOR on the basis of good Petroleum
industry practice. EGAS shall be entitled to perform such
operations or, in the event the Joint Venture Company has come
into existence, to have the Joint Venture Company perform such
operations for the account of EGAS and at EGAS’s sole cost, risk
and expense or by any other means deemed to be appropriate by
EGAS for developing such discovery. When EGAS has recovered
from the Petroleum produced from such specific area a quantity
of Petroleum equal in value, pursuant to the valuation principles
set forth in Article VII(c), to three hundred percent (300%) of
the cost it has incurred in carrying out the sole risk operations,
CONTRACTOR shall have the option, only in the event that
there has been a separate Commercial Discovery of Oil or Gas,
elsewhere within the Area, to share in further Development and
production of that specific area upon paying EGAS one hundred
percent (100%) of such costs incurred by EGAS.
Ve. dee Lady YY 5 Cp) 1 Se VA sal = deed! FN

OW slaudl U3 555 Re Sall (7V--) BU 8 BU lb JW anu VY,
JE cS Gale La adie II Gees Joe ol (1) Ge) Saued LU els
(Y) gf RSW) ode ope Eb WS ay Ghat ppuy ASW ode
noB LW BSS pool ol wy! GS BP LAL (ald UD Jas
Cyl) Weary Qua de DLW aly GS Lal olden Cal WS OS
Sold Soe yeas UBF do LU 9 ody La Gd pate bl alee
(Qo) Si (8 Sotedll [LU oh (I LU CLS Y Ll ge ees Lis
BAIL Ral BY QAM GE ol ob a5 pe pty LL Gall ge
cig) lal gl DL (3, Eyl) sal! ye (q) Raa i Lede opal
pied ASW ole QU LIU 5aUll yo (SG) 22 IST Cog RSW
Melby Gade ROU! ole! Cll Lak oh all Gs LS eo
Red Le LEY ods « Labl ye poy le Wy LEW) ob Coys
AAI Bal gs (GS) LAB) IST Coe Jol
Agel ade (3l) Jy gail) (4)
OP) (¢) RS Boll ge SY A Lb So BF GLa i ede (1)
CUS] lesa! Ae 5 LE Gln) bey yt! Joli Gebel Jie
Wig) SBM) SLE 15) Le pea G2 de Uli olen! art WS aay cay
byl Eb aI lily dees Goa Wh dbs ES bl long
ede UL dead
UT) (q) III al ge BSN) LU LE GW oF SLES! gi de (1)
cbs] Glas! de 526 LES Ghal obey atl GoW, wea! Jas
LESLEY a ge (\) Sel de DE JU ole! be, oll
opel Jabs del GU SLUT US CLE ole! CIF 13 GLU lt
V3) be pet Gory Jolibly olen! Garé WS dey GUI Me tb) al

rv YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

Such one hundred percent (100%) payment shall not be recovered
by CONTRACTOR. Immediately following such payment, the
specific area shall either (i) revert to the status of an ordinary
Development Lease under this Agreement and thereafter shall be
operated in accordance with the terms hereof; or (ii) alternatively,
in the event that at such time EGAS or its Affiliated Company
is conducting Development operations in the area at its sole
expense and EGAS elects to continue operating, the area shall
remain set aside and CONTRACTOR shall only be entitled to
its share of Production Sharing percentages of the Crude Oil or
Gas as specified in Article VII(b). The sole risk Crude Oil or Gas
shall be valued in the manner provided for in Article VII(c). In the
event of any termination of this Agreement under the provisions
of Article III (b), this Agreement shall, however, continue to
apply to EGAS’s operations of any sole risk venture hereunder,
although this Agreement shall have been terminated with respect
to CONTRACTOR pursuant to the provisions of Article III(b).
(d) Conversion to a Development Lease:

(i) Following a Commercial Discovery of Oil pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR
shall endeavor with diligence to find adequate markets capable
of absorbing the production of Oil. Thereafter, EGAS and
CONTRACTOR shall meet with a view to assessing whether
the outlets for such Oil and other relevant factors warrant the
Development and production of the Oil in accordance with and
subject to the conditions set forth in Article VII.

(ii) Following a Commercial Discovery of Gas pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR
shall endeavor with diligence to find adequate markets capable
of absorbing the production of the Gas. EGAS shall notify
CONTRACTOR within one Year (1) from the Date of Notice of
Commercial Discovery of Gas if EGAS requires such Gas for
the local market, and the expected annual schedule of demand
for such Gas. Thereafter, EGAS and CONTRACTOR shall meet
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

ceeded SW pees bs WE de Lg SY LLL WU! gd BLL ls
coke Ley ple cLel jLall Me OG GW DE (Sy Gl! clal das
dors ple WL by dell BUG Gell by AU Uy 5 Glee DSU!
agtl Jol oi /y pee! Jae WU! Mes Gland le Selb be Glel
Ae pad! aay WU cls! Clee de 13 dos Leb Glad abe
Jo Adl pip diilys

ae ed (1) 5 (N) oe Ail 3 BSL SL gl Cod Gps Abd Wb
Det) Miao pages aS Rea cate Lately Les! ol pa of Jolill be
pall WSS al Ok lel pad Y JW ee ude Jas Gall
ANSE slayieel AT BAS." 9” Gabel) Lb GUIS ally ole tal Al g Sy
Ade lb Lay) Jolt! pais LS dpaiall sie ey GobeS dats)! aie pags
coll LEY he 59 So LMI BSUS Gs le Je of Gru Gil, Leal
MSs syle CY cy GWs Ad gpd GLb Vy deatsll ake dere
Jolly ple! Oy adhe GY As UL ub

2835 GM BLEYL BI! yaa oF Coe SAU as aie GIL
Reybdl Boll Gab Syl pelea! oy ache GUE oF GI WI jaw ale
(SU LI lly JF Ip ad py UI Lael sie eae.) (g)
os ert al s SI ASU alah gf jlo! J] SUI yy das we
dic Ab Sod pip ad tote ill ull go Letall tie olacel ab
yell

ce lee (1) COU DE Let ie GID eat US Jylall GIB! IL
Bs IL) BU sh aM wll GLEE ybe! JU Us} ab
Sad MS SLbLel ye Jil Jolt he cues (WS GE le Gob!
-ytlne! JI SWI 5!

YA
ra

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

with a view to assessing whether the outlets for such Gas and
other relevant factors such as Gas price warrant the Development
and production of the Gas and, in case of agreement, the Gas
thus made available shall be disposed of to EGAS under a Gas
Sales Agreement in accordance with and subject to the conditions
set forth in Article VIL. In case of unavailability of local market
capable of absorbing such Gas; EGAS and/or CONTRACTOR
shall endeavor with diligence to find adequate markets abroad
capable of absorbing the production of such Gas subject to the
Minister of Petroleum’s approval.

Based onthe scheme of disposition of Oil or Gas in (i) and (ii) above,
the CONTRACTOR should submit to EGAS the Development
Plan including abandonment plan of the Development area which
shall be contained, for example, but not limited to, abandonment
procedures and estimated cost. The mechanism for recovering
such costs shall be according to Annex “F”. The Development
Lease abandonment cost recovery mechanism shall be annexed
to the Development Lease application. CONTRACTOR should
also submit the Development Lease application, which should
comprise the extent of the whole area capable of production to be
covered by the Development Lease, the Petroleum reserves and
the Commercial Production Commencement date, in accordance
with what was agreed upon by EGAS and CONTRACTOR.

In case of requesting a Gas Development Lease, the application
should include in addition to what stated above, the Gas price
which was agreed upon by EGAS and CONTRACTOR pursuant to
Article VII(c)(2). Then the Development Lease should be subject
to the Minister of Petroleum’s approval and such area shall then
be converted automatically into a Development Lease without the
issue of any additional legal instrument or permission. The date on
which the Minister of Petroleum approves the Development Lease
application will be the “Development Lease Approval Date’”’.

In case CONTRACTOR failed to submit the Development Lease
application within three (3) Years from the Date of Notice of
Commercial Discovery of Oil or Gas made by CONTRACTOR
to EGAS (unless otherwise agreed upon by EGAS), the
CONTRACTOR is committed to surrender such Oil or Gas
reserves to EGAS.

£

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI .

ASI bs Gd Soe LU ly das QS 2d gles WEL os

So gab) ly 554M Syd LLL Ab he godll elt!

BUA 9S Vy danke Gey! We Mb ch Lec aie Wb gat

Se gh OW apes gf ols gl olen i le be! de wl

CO od hee Gl

teh US Aya die JOU "deat 328" 9 SG (1)

(Ve) gape deat ss 95 QW bed GLESIL ghas Ls (11)
Ceres bal alae! 5,05 Gl) Glens Lesl ade slacel AU ge de
Jal 5p ULL gen US Qsadsty (sey gl) LEU laced 3,25
of pains deta)! We ad QS GE SLES IL G5 al bad,
oF ie Mig RSWY ode Cog pra of Ube eclsend Se
bis seats Gall ie 3 Oo a aie WOW 4 GSI
GUN US yo gabe "LPG" JL Jy 2d! gE, FW Mid AIL
cps Bal |W US gs Gee GS JS LS 2 GUI LI yl,
hee SIT US SLES pale y Syl UST aU gye ace (V4)
Head ade dol ay Wb peg (ols! One ge LS) sls! 5388 Ql
DE ge Bae (V2) OSE he SW IF GLEAST he ae hl Ile
eg od GLLSY lag dll aie olazel
Wis 65 gd OR SUM SLES sl ge La55. oleu) Juli bse
+ GW US ghey tee Reais the Cll pail

(Ye) Ge phe dpe 328 gS GEU le Gls Gly LH (LY)
Uenes AVI slice! 5 x) BLS YL Aeacall aie slazel GU ge ae
Jaedl ig HEIL Lagee YS pada, (sey g!) ASU slacal 355
ais JI GWU gE GUST LF Cael 13) LUG (3 al das
ray YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

EGAS can freely elect to develop such specific area covering
said geological structure containing the said Petroleum reserves
that the CONTRACTOR failed to submit the Development Lease
application by any other mean deems to be appropriate by EGAS.
The CONTRACTOR has no right to have recourse against
EGAS for compensation or expenditures or costs or any share in
production.

(iii) The “Development Period” of each Development Lease shall be as

follows:

(aa) In respect of a Commercial Discovery of Oil, it shall be twenty
(20) Years from the Development Lease Approval Date plus a
first Extension Period followed by a second Extension Period,
if any, each of them is subject to the Minister of Petroleum’s
approval; provided that, if after the conversion of a Commercial
Discovery of Oil into a Development Lease, Gas is discovered
in the same Development Lease and is used or is capable of
being used locally or for export hereunder, the period of the
Development Lease shall be extended only with respect to such
Gas, LPG extracted from such Gas and Crude Oil in the form of
Condensate produced with such Gas for twenty (20) Years from
the Date of Notice of Commercial Discovery of Gas made by
CONTRACTOR to EGAS plus the Extension Period (as defined
below); provided that the duration of such Development Lease
based on a Commercial Discovery of Oil shall not be extended
beyond thirty (30) Years from the Development Lease Approval
Date of such Commercial Discovery of Oil.

CONTRACTOR shall immediately notify EGAS of any Gas
discovery but shall not be required to apply for a new Development
Lease in respect of such Gas.

(bb) In respect of a Commercial Discovery of Gas, it shall be twenty
(20) Years from the Development Lease Approval Date, plus a first
Extension Period followed by a second Extension Period, if any,
each of them is subject to the Minister of Petroleum’s approval;
provided that, if after the conversion of a Commercial Discovery
of Gas into a Development Lease, Crude Oil is discovered in the

Vi. dee Lady YY 5 (a) . Se VA sal — drei dl LY

US oe Joli dee gl data! sie OS (5 6 5 GEST gl das
“LPG Jl Jy sd! 5 Lk) data! ie ge gall WI Jl
Rpts CUS cs JSS Se GU I aI ol GW ge Gaba!
We ley LS oy Ge EI ce WY Co Lal jWI, (GLI ae
SLESTL ple Jo US! AU ge ee (1) gape « Lath
A(obsl oyge ge LS) sla ee 55 (BLS YL 6 Ca glee!
JE oh je YAW ole CS WY DG oy Le bul joe
CE le LU 514 GUEST le Gast! Lac aie Bae a3 gi)
GUN gle GLAS WU) Lied ade olatel ejl go Re (1)
oS FAS BLAM GUEST Gi ge Ls ule! Lull be
pl cag NA Ral eed die by IL, Wee
CAF SLES gle page Laat de 5 GLE GLESL ule LB YI (¢ ¢)
ob BSI Ladd Olaglall IS gee gf Coe 1 SAIL SAI) ol
dei Noa ge (1) 3 (1) (¢) oy all
pHa j gree Clg lg (0) uaa (Gide 3,05 “alamo! 325" past cae (2 2)
(VN) Bee hb ele! oI SoA abe Gael Gb Cogs nl
sacl 328) deal) ae (Ye) gota Bae ela aL aL gal
CY 5 aS ee Anca Rai OL WL dots SU gS lame LY
Sheil LW obi se fab DE Lael) ley) oYae,
edad) pis Mle Ly ode slice! 5,08 SG, Luall Lalas
BIE SUES Ul le ee as ake lel Cae Lys Ladd ollkee bay (2)
Reged) ela Gay US dys all AS ea AS Bar WS, GLU ol al
Sib eas pat ol J! Hpi ya eg sels Jacl Ue She
oUily eee! ob Co Lall 5LI pase I be ail agi yey IIL cd
Coles Glog Ue (LOY! SLE] Crp Ales fedl gle, dG gary glow
LLY

“y YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

same Development Lease, CONTRACTOR’s share of such Crude

Oil from the Development Lease (except LPG extracted from Gas

or Crude Oil in the form of Condensate produced with Gas) and

Gas associated with such Crude Oil shall revert entirely to EGAS

upon the expiry of twenty (20) Years from the Date of Notice of

Commercial Discovery of Crude Oil plus the Extension Period (as

defined below). Notwithstanding, anything to the contrary under

this Agreement, the duration of a Development Lease based on

a Commercial Discovery of Gas shall in no case exceed thirty

(30) Years from the Development Lease Approval date of such

Commercial Discovery of Gas.

CONTRACTOR shall immediately notify EGAS of any Crude

Oil discovery but shall not be required to apply for a new

Development Lease in respect of such Crude Oil.

(cc) The notification to EGAS of the discovery of Gas ina Development

Lease based on Commercial Discovery of Oil, or vice versa,

should include all technical information mentioned in Article

III(c)(i) and (iii) above.

(dd) The “Extension Period” means a period of five (5) Years which may

e elected by CONTRACTOR upon six (6) months prior written

request sent by CONTRACTOR to EGAS prior to the expiry

of the relevant twenty (20) Year period and the first Extension

Period, as the case may be, supplemented by technical studies,

including the evaluation of production period, the expected levels

of production during the Extension Period, CONTRACTOR’s
obligations and relevant economic considerations. The Extension

Period is subject to the Minister of Petroleum’s approval.

(e) Development operations shall, upon the issuance of a Development
Lease granted following a Commercial Discovery of Oil or Gas,
be started promptly by the Joint Venture Company and conducted
in accordance with good Petroleum fields’ practices and accepted
Petroleum engineering principles, until the field is considered to be
fully developed. It is understood that if associated Gas is not utilized,
EGAS and CONTRACTOR shall negotiate in good faith on the best
way to avoid impairing the production in the interests of the parties.

Vi. dee Lady YY 5 (a) . Se VA sal — drei dl £8

aM Lp dea ate cl gps 5 ge I al ge Heal CY ey pre UE
A! Losi IpLedI ll he ae Cpt Dual ae (Sasol aa) aby 5 I
be! Sil J LG) call Ql sie gs ely Jy a olblol ys plu!
asda CA) OU yee Ui sla ul LULU JEW Gow ol oss (WE DE de
Bell OFLU As pet Ly OlbLeY lly Gh clays Gi sl
Sey gf dite AW Cod AG (3 JW bs SU lll jae Lee

op Babe Ol Cul ge bes Old ol cl] GF nae UL 8
cle (£) pod DIE SU sFcag eLenaas te cl has pbs si ge 5 WI
deel plb5 ge ogi Hee Il ph LU Pa lal clay en g
LEST oye CY Gd Wyle gS pb Lae Slee (4) aul Bad LLY ue lds
tl IS haygs deals pi gl le Leet! te OI SSW LW BI LY
rob Ey LES i bln) (os Lal ade OID LI 5d IE ge (£)
del aie oly CLIY 3 lee ne penn

dee Lal be DE cLY Solel ao oly UM Go! ge CY Gy UL GS
Ae heat) tie (CLES) pb dels pt Syl! Me BU ge (V) Lely
YY) etl ade lS ys CY (5 le AI (GLE LLH!) ¢ LAW gs all
Cah US slated Sle le Goea! Ctl 151

Blase Aho dle beats ake yoate gl blag LI IS pe
hel al) SEEN syle CLUYI Cd poly wil Lis Laoiall sie

ah pI col ob olee| ly Joli a pay Ab cle 2 of Le! Ob, 131
gs A) RSW) ode CLES Gye Coe GLAS pore OSE sl aoe cre 5
coed) glbs ob ST QU oi LW GID Bel Sysles pall dibs 3 das
COSY od pale eT ete oF ce ee ed ee gd ae oe sae Gl
ws I) ate eel spe Gall Coed! pd Jyreey «all Spat ped pple!
al obapudl Ges ope pre) CLV y GIS jak ge WS ae Ls Ee Syed
spl YN pelbate Oy Wis (LEY gS dab) gl coe Ws Soe Ab
£0

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

In the event Commercial Production Commencement of Oil or Gas
has not started from any Oil or Gas Development Lease in accordance
with the items specified in the granted Development Lease, the
CONTRACTOR shall immediately surrender such petroleum
reserves to EGAS and relinquish the relevant Development Lease
(unless otherwise agreed upon by EGAS); without any right to
CONTRACTOR to claim for recovering any expenditures spent by
CONTRACTOR or any compensation relevant to such Petroleum
reserves. Such relinquished area is considered to be contained of the
CONTRACTOR’s relinquishments obligations at the end of the then
current Exploration period, if any.

In the event no Commercial Production of Oil, in regular shipments
or Gas in regular deliveries, is established from any Development
Block in any Oil or Gas Development Lease within four (4) Years
from the Commercial Production Commencement for Oil or Gas,
CONTRACTOR shall immediately relinquish such Development
Block at the end of these four (4) Years, unless it is sharing in
production with another Commercial Discovery of Oil or Gas in the
same Development Lease. A periodical revision shall take place every
four (4) Years during Development Period of the same Development
Lease, in order to relinquish any Development Block not producing or
not contributing to production in the same Development Lease.

n case the production has stopped from any well, and the reproduction
asn’t started within a period of maximum one (1) year from the date
of such stop, a revision for the Development Lease block(s) will take
lace in order to relinquish the Development Block(s) not contributing
to production from such Development Lease (unless EGAS agrees to
extend such period).

Each Development Block in a Development Lease being partly within
the radius of drainage of any producing well in such Development
Lease shall be considered as participating in the Commercial
Production referred to above.
If EGAS deems, or upon application by CONTRACTOR, it is
recognized by EGAS that Crude Oil or Gas is being drained or might
drained from an Exploration Block under this Agreement into a
development block on an adjoining concession area held by the
same CONTRACTOR or another contractor, such Exploration Block
eing drained or which will be drained from shall be considered as
articipating in the Commercial Production of the Development Block
in question and the Exploration Block being drained shall be converted
into a Development Lease with the ensuing allocation of costs and
production (calculated from the Effective Date or the date such
drainage occurs, whichever is later) between the two concession areas.

Vi. dee dy YY 5 (a) 1 Se VA sal — deed! 6M

UN etl ty ol al AST ISI ES oy SAM CLEY, GIS G55 OSs
eed te GI ert eS All S Lele Jpatl Se I olble YI gh
Ne pe Lebo padl Se ll ol bln 5 pore id! lil diane IS oe are
Bias JU Goad (SY pee pty pl WY ee WT Ot SI SII
bl Ab SF oll |W ESWY W, oll
pl! Miao 8 Jy ao GUY) 3 LW ode 5 Jyolill GBI UE Us,
JS gi ode Haul Less! apie le CY i/y AIS Gist Ae Sybell
Be bagi SEY ey et op a Aaa GUI US Lp ty «pl pl] diane
gold pee LU pled de od Wty Jas of HY guy Hl
doles she LJ] pas Gog PI IA Eb od DLL LIL DL be Jess
Waste sel 5px ped! USS OU Ie eee Us Ge oy oe
dibs oy aE delet! SIA oho abs olbbe| oe) Ub A,
Bab, dail poe Lypped Lal! elas) dal 3 Lal gly ode ally!
js} ASW! oie C8 JW he Gee Old Joo Ge AW doles
SUSY Lugé Ws, Lad) OLLLEY) ole sey ge Le Soll [Las Gabe
der de GWY fess! Jel ge LDU Okla p.e.c Gd teal! aL!
AV Lee 6 BY Ge deg ts! Ly olble yl db Due
Baby Sacall QI 2) OLbLeY MS Lett! SLL Shabh alco (\
wolLble Yl Wd a5 pall Lae i/5 DELO & pill
IS Gomtis eI olblo YW dy ob! ObLt! (3 Lb degill (¥
IbYI
SeaeS ples! ee cole Joli! he ae te asl I Jos! Jol ys
SUL oe U3) a BL Slyke, OLLI BG besluels Le SoU)

ASW oda GLbI Gye de
“v YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

The allocation of such costs and production under each concession
agreement shall be in the same portion that the recoverable reserves
in the drained geological structure underlying each concession area
ears to the total recoverable reserves of such structure underlying
oth concession areas. The production allocated to a concession area
shall be priced according to the concession agreement covering that
area.

n case of failure by the CONTRACTOR in this Agreement and the

contractor in adjoining concession area to agree on the allocation of

costs and/or production for such separate Development Leases under
each concession area, such disagreement shall be resolved by expert
determination, the expert to be agreed upon by the two contractors.

EGAS shall have the right to interfere and induce the contractors

to fully cooperate and resolve the drainage matter in expedient

manner as per the expert decision, such that neither contractor shall

e unjustifiably enriched. The cost of the expert shall in no event be

recovered.

n case Petroleum reserves exists in one of the geological structures,

that extends between this Concession Area which is located in the

exclusive economic zone of the A.R.E. and the exclusive economic
zone of one of the neighboring states, then the Contractor under this

Agreement shall notify EGAS, as a government’s representative, of the

existence of this petroleum reserves as a preparation for the competent

authority to take all required procedures to reach an agreement on the
modalities of the exploitation of such petroleum reserves “Unitization

Agreement” whilst taking into account the following:

i) The geographical extension and the geological features for
such extended petroleum reserves and the proposed area for
exploitation and/or the joint development of the said reserves.

ii) The methodology used for the calculation of such petroleum
reserves and its allocation between the parties.

In order to reach Unitization Agreement CONTRACTOR shall

cooperate with EGAS, as a government’s representative, and shall

supply EGAS with all available data and information it has, in order
to keep the rights of this Agreement’s parties.

Ve. dee Lady YY 5 Co) p Se VA saad — dpe iy dl LA

Sat I LM! Gees) OG all AIG BT eins Iola! Jone (4)

cde BIS LT Jats Y Uy all, GI ode of 2 LEW ob Coy
ce Gspally GIGS ode ola ae Jol a) ales Le pasty LY
SU spally BIS ole Gees LEW ode Wb 3 dye ge DH aban
le She ell (85 ALI ol (3 ale Gopal! poll le sla nu0U ALU
Cre pny lpboall ole Btls pe abd ty sill CY Sle! ob ASW YI ode

vig LDN S2Ull ogc) Wy Jolills pola!

clas ath LS gee So Ryall all Lye ogl a Jo ead, (1)
(ey hay hey pal ayy dene pal IIS Y! pity yardy, Lod Ol Hl ode
A DE le RSW Ga gd Le Ie eels SU!

SLB Y pads ob Jott hes ge all SLB YI clas! ge Wee Joldll oS (1)
A! 4d cnr ITY ett cell QU SS bell! anal
BB eles II le Lay (V0) Gy pies Renesas de all UL
ela! 68 GAN lee Ys Leper dy pc)! he dai yo) on al IBY Leal»
Wd Dead Gas Ge Lay (V0) phe Kinad JU SL ZY! Lda he Galas
mo coe Vyas Juli Se WM pene dy LU ge a ell LY
PAM) SRY GE oS hn el OILY Ly all 159

88 fe Hb pall BU de> SIEVE od! lo Ss (1)
ld jel le ecw Lae 2 SW! ode

Bal Bs Gpadll ol ele Ula alolin, oll UU) gpa

BUT ope (OG) 5 (1) oy ABDI ISS Y sy Joli ale am sil Jy ell JS
$ dy lod]

(5)
£4 YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(f) CONTRACTOR shall bear and pay all the costs and expenses required
in carrying out all the operations under this Agreement, but such
costs and expenses shall not include any interest on investment.
CONTRACTOR shall look only to the Petroleum to which it is
entitled under this Agreement to recover such costs and expenses.
Such costs and expenses shall be recoverable as provided in Article
VII. During the term of this Agreement, the total production achieved
in the conduct of such operations shall be divided between EGAS and
CONTRACTOR in accordance with the provisions of Article VII.

(g)
(1) Unless otherwise provided, CONTRACTOR shall be subject to

Egyptian income tax laws in A.R.E. and shall comply with the
requirements of such laws with respect to the filing of returns,
the assessment of tax, and keeping and showing of books and
records.
(2) CONTRACTOR shall be liable to prepare the income tax return
statement. CONTRACTOR shall submit the tax return statement
to EGAS at least twenty five (25) days prior to the due date of
submitting thereof to the tax authority. EGAS shall have the
right to review the tax return statement in order to approve the

tax calculation therein. EGAS shall provide comments on such
tax return statement within fifteen (15) days from the date of
receiving the tax return statement from CONTRACTOR. In any
case CONTRACTOR shall be responsible for submitting the tax
return statement to the tax authority within the legal due date.

(3) CONTRACTOR’s annual income for Egyptian income tax in
A.R.E. purposes under this Agreement shall be an amount
calculated as follows:

The total of the sums received by CONTRACTOR from the sale
or other disposition of all Petroleum acquired by CONTRACTOR
pursuant to Article VII(a) and (b);
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

rl gie Lapaiee

SoA GaeT Ct Oy ally GUIS (1
Uyedo Colds ctey of ANI sloped (2G 8 ple! Lee 4 (Y
vill SolU Wi, sad LS Lee of Ls Le
Wh;
Slane Joli! le deal ppg od Lyall (Bull Sad Lubes Ge
"Ged ope Leal Sal (3 Seal Ae IL
AO! of REL ga Eb aude inet! CSL all poe Jot LS UL
lad Salad J! (Abend!) SSN BELEYI as Y (£)(5) SILI SUI os
Ayal Jl yo SLAY JEU Ged! oul!
Crt hee a) 8S SU WL ky a OL LAL YI WoL ZX,
Mey Gy pall AI Ged Hdl dell Boll go (1) Saal
oe IAI BAM! (8 Sosedl Syl ALL slace YI gys bs DL YI
Sle dhe Jy OU o0y GIS arse (1) (7) ay SLI SU)
soll ge (1) 3a Ga GaSe Y ly
Lub gS SOY Wi, pad WG 9 55 ky eed! pl le de Lu
dy yall Joul
Spall Jol dpe cate Gliy Soll eel oaecty bts ple! Geos
GEM all ge olen) Lae ge MSs Jglill le Hell pie
ede Goll paste Wy hol ball Od fara pty ay beivodll,
pond aoe Els Jolt! pak ele) Lega oll SL ll ee py
Joli LL Bs

Vi oda (pak SLL!

Cay

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Reduced by:
(i) The costs and expenses of CONTRACTOR; and
(ii) The value of EGAS’s share of the Excess Cost Recovery ,
if any, to be paid to EGAS in cash or in kind as determined
according to Article VII;
Plus:
(iii) An amount equal to CONTRACTOR’s Egyptian income
taxes in A.R.E. grossed-up in the manner shown in Article VI
of Annex “E”.
In case CONTRACTOR pays its own taxes pursuant to the second
or third paragraph of Article III(g)(4), the last addition (gross-up)
shall not be applied to the equation to calculate CONTRACTOR’s
annual income for Egyptian income tax.
For purposes of above mentioned tax deductions in any Tax
Year, Article VII(a) shall apply only in respect of classification
of costs and expenses and rates of amortization, without regard
to the percentage limitation referred to in the first paragraph of
Article VII(a)(1). All costs and expenses of CONTRACTOR in
conducting the operations under this Agreement which are not
controlled by Article VII(a) as above qualified shall be deductible
in accordance with the provisions of the Egyptian Income Tax

Law.

(4) EGAS shall assume, pay and discharge, in the name and on behalf

of CONTRACTOR, CONTRACTOR’s Egyptian income tax in
A.R.E. out of EGAS’s share of the Petroleum produced and saved
and not used in Petroleum operations under Article VIL. All taxes
paid by EGAS in the name and on behalf of CONTRACTOR
shall be considered as income to CONTRACTOR.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

CLAY pl ys dead ge ee ol IS Geax Jl LE DL Uy
won sib JeAal ws ABBl ye cle Jpatl ray dod! Gp) v9 48 eso]
eal Repel Lyles Le ele steey buy eres of Jylill le
Joldtl ola pe Vy Syed) US dag Gay Ls ale Sica! nell!
volo ed bU GW! jae Y LS J RIL Es Gil all od)

1ajfes «CLV pL) ope dead gu we sh IS pues Jplill EWE QS
ol Jol le Com ails « vlad nip ile le Jp aay ele! eel
cols Joli spe dead pall JS S12 Lyles Lae ln gu
Vi ey Joli! deuly Stall pS Ce WSs (gad, Glew! ghee
solace bE Gl! pre VLS Wo dy all ig) JglHll slaw poe
(82 cod Goll eee! ea)! SVL oli play Galea. oo
DE i bib he IS ge WL LOI ggg i ball ule
Real ge Jplball Geol JL DW bea! lel de Lay (82) teas
dew pall OWL ge yal OV LEY oe 955 gf oes RELI dey ll
ve feeb Bale ag gl GUL gs nabs p plu! aul gy Lange eas!
VL

ALL gS ASW) ode 3 GELS og pe i hall Buls
eS SW) ged bull pee a BUS US
he Hype Wg! Myo) Gedy oe ba le Qe pall Jes (ie pall
CONN | Jul Sa ll SLAVS Uae, aetna bea! cM
Bie SS ge poe Ley gee cli luis eer US SEW ELI
Ba Se ge Rey All Leal ope WS pay cpl) Grey be oly aul
cul ol BS ais Jo ogy Le he goa.

oT See bop cod Weeks he gplll Joa LS Glace eben! old awe (V)

Kpelle hig LSI I pole! Gado GST OLY) eae pads
gL ye LS Golo! psa ll Jplall de

oY
oY

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

In case CONTRACTOR disposes of all or part of its share of
Production Sharing, by itself to local market and after obtaining
the Minister of Petroleum’s approval, CONTRACTOR shall
bear and pay to EGAS an amount equal to the CONTRACTOR’s
Egyptian income tax in respect of the value of such Petroleum,
the payment of such tax by CONTRACTOR shall neither be
considered as income nor as recoverable cost to CONTRACTOR.
Incase CONTRACTOR exports all or part ofits share of Production
Sharing, solely or jointly with EGAS and after obtaining the
Minister of Petroleum’s approval, CONTRACTOR shall pay
to EGAS an amount equal to the CONTRACTOR’s Egyptian
income tax in respect of the value of the quantities exported by
CONTRACTOR, the payment of such tax by CONTRACTOR
shall neither be considered as income nor as recoverable cost to
CONTRACTOR.

(5) EGAS shall furnish to CONTRACTOR the proper official receipts

evidencing the payment of CONTRACTOR’s Egyptian income
tax in A.R.E. for each Tax Year within ninety (90) days following
the receipt by EGAS of CONTRACTOR’s income tax return
statement for the preceding Tax Year. Such receipts shall be issued
by the proper tax authorities and shall state the paid amount and
other particulars that are customary for such receipts.

(6) As used herein, Egyptian Income Tax in A.R.E. shall be inclusive

of all income taxes payable in the A.R.E. (including tax on tax)
such as the tax on income from movable capital and the tax
on profits from commerce and industry and inclusive of taxes
based on income or profits, including all dividends, withholding
with respect to shareholders and other taxes imposed by the
GOVERNMENT of A.R-E. on the distribution of income or
profits by CONTRACTOR.

(7) In calculating its income taxes in A.R.E., EGAS shall be entitled

to deduct all royalties paid by EGAS to the GOVERNMENT
and CONTRACTOR’s Egyptian income taxes paid by EGAS on
CONTRACTOR’s behalf.
Vi. dee Lady YY 5 Ce) . Se VA sal — dress! 0k

Gaul yf Ba!
Seal! ha yo cdi GUT Jas! aati
Gales Vege ob RSW ole otis Cod oles fay of Jalil le cow (1)
teva planed Jolie) contd of olen! cles ole! Geol ge etl () dee
Codl Rol OLLI gs ents LVL Do! OULU 655 deed OLLI
his 3 GH LLY of WS abe LL
ASU Cou 5 c5 Joo LS! JEW fpr Ole (TY OE IYI Coll 5.35 Bae (O)
CoS Ab Ge ely US, (G) 585 LILI SLU Ws ole (1M) COU Ye
oo Be RUC EL Ss aly BM Gk Leg (2) ose Gas
lbee 8 lll ge Gs LL Jylill Way ole! Mile bay Gale!
AGLI Cod 55 ye RSW ode pecks Cou!
dorks phe dayd ge Lb YG IM Goll 3b Us Gis ob Joli pb
Cod oles he LS oY Bead! OLY OLYas ge Ye (VEn eee )
ON Codd OGM Obl ye oY tl EE ly ey bl bY,
Ue LMI Jot le ae od Je! Obl yo BW tly Sol be
Fe AS iI ye JY SLA IU open ane aay Lal ge Saal UG DE
Soles ye (STV) ep tah S Slee cil oP) oe
Bie A) Ug deal ged ad of eb Biles Ge al UI Leal p Lal
(1) OE Lyidoy ASW) Col 5 LL (Jolly ole! Oy WS DE le
SU gs Galo DY ead! Bae WSs LW ee holes
OLYe2 ge Ye (£0606 562 ) Sipche Creyly dad ge oil Ud) old!
Cod! Slee! Obl go Ga oS ol be LSC YY Be OLY!
ABUSE (N) Bely  de e Laill lb DE Ue pla! JU he Con Gal
00

(a)

(b)

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

ARTICLE IV
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE
CONTRACTOR shall commence Exploration operations hereunder
not later than six (6) months from the Effective Date. EGAS shall
make available for CONTRACTOR’ use all seismic, wells and other
Exploration data with respect to the Area as EGAS is entitled to do so.
The first Exploration period shall be of three (3) Years. CONTRACTOR
may elect to enter second Exploration period of three (3) Years in
accordance with Article III(b), upon a written application to EGAS
at least thirty (30) days before the end of the then current Exploration
period, subject to EGAS’s approval and CONTRACTOR’s fulfillment
of its minimum Exploration obligations hereunder for the then current
Exploration period.
For the first Exploration period, CONTRACTOR shall spend
a minimum of fourteen million U.S. Dollars ($ 14000000) on
Exploration operations and activities related thereto, which shall be
the Minimum Expenditure Obligations for the first Exploration period
of three (3) Years; provided that the Minimum Work Obligations for
the CONTRACTOR in such period shall be to acquire a minimum
of two thousand square kilometers (2000 km?) and a maximum of

two thousand seven hundred square kilometers (2700 km”) of the
block size of 3D seismic program, except for those areas that have
physical constrains which prevent operations or where it is not
permitted (unless otherwise agreed between CONTRACTOR and
EGAS). For the second Exploration period of three (3) Years that
CONTRACTOR elects to enter after the first Exploration period, the
Minimum Expenditure Obligations shall be forty five million U.S.
Dollars ($ 45000000), provided that the Minimum Exploration Work
Obligations for the CONTRACTOR in such period shall be to drill
one (1) exploratory well.

Vi. dee Lady YY i (a) . Se VA saad — deed! ON

wok GU CUI OUI yo GILT ge 25) JU gal 13) 6 IL Ly
ot BAI AL ge AST (goles! gps Santee) Jee! Lie 66 15) ol 5
l/s CUI 3 obo DAT Cod gs DE Gedll Je! Obl sll
oe GA AL I/4 SGI GLI gs GAT LI gs pate Gp SLE
Je Gee GIG Cou 5 UF JG Col Jel ob!

Aad pre IE (8 IG Cod 55 Jey SW Nb be das Le jee
Jie HUI Codi DE Cal Je! ll glys GAIL! Ug
: Bail Lb ge OW OL ll go Gal tl oly by
SUM ge Sal LU Uy yyy QW Col 2s Udy Jol poe! 151
Ll ge Sol abl ge ay UL Jolt i ob GU AI ob Soll Slee
US psy Joli ajc of de IW Codd Rad hoy pees Cond Slee!
GIy Cod Jel GLI gs Gal atl ge PI US ae Jette gle
2b Ua glial US 2s YW SL Go Lyle Ue
Atay gill sl WS (a5 Y 5 5) obit

det led Gee dod! al ali! Las ae YI) cleat) lS) ee
oS WU coIi 5 ols wee Joull sl Las pus Ve of gleall ols
PLS GUSeu| OURS OU sds slacul 3 GLI JW 9 SS GJ ULI ode
soll CY AE (3 de LI HolLW Eb ale pars

Cll ol de ASW ole Canke Coll ise Ge Uglll Lo Ub Us,
Si he Sod lee he SEI JN CoE we ol Jo dle
ade ge Jol le Gay Dace i ail ag OWI OLN SII gs S29 LH ge
hl dell! AL oI Obl all pe Gis LT US ow Ga Llane olen
2 ef de sla WAL GIS ole! Saecely Coll le asl
Sol 5 LW oe BF (NY dee ge of al ate ole ill Lo
whe Que «YI
ov

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

n case CONTRACTOR spends more than the Minimum Expenditure
Obligations required to be expended or performs works (approved
y EGAS) in excess of the Minimum Exploration Work Obligations
during the first Exploration period, the excess expenditure and/or
works shall be subtracted from the Minimum Expenditure Obligations
and/or the Minimum Exploration Work Obligations for any succeeding
Exploration period, as the case may be.

EGAS may approve CONTRACTOR’s request to enter the succeeding
Exploration period in the event the CONTRACTOR has failed to
fulfill any of its Minimum Exploration Work Obligations of the then
current Exploration period subject to its fulfillment of the Minimum
Expenditure Obligations for such period.

f CONTRACTOR is allowed to enter the succeeding Exploration
eriod without having fulfilled all of its Minimum Exploration Work
Obligations, the part of the Minimum Exploration Work Obligations
which has not been fulfilled shall be carried forward to the succeeding
Exploration period and CONTRACTOR shall submit a separate letter
of guarantee with the value of the part of such Minimum Exploration
Work Obligations which shall be valid until the end of the succeeding
Exploration period. Such letter of guarantee cannot be reduced by
any other expenses that do not relate to the specific obligation(s) it
guarantees.

Such letter of guarantee shall not be returned except after the
execution of the carried forward obligation. EGAS shall have the
right to liquidate the letter of guarantee in case the carried forward
obligation is not executed by the end of the succeeding Exploration
period. In such case, CONTRACTOR shall not be entitled to recover
such values as Exploration expenditures in the manner provided for
under Article VII in the event of Commercial Production.

In case CONTRACTOR surrenders its. Exploration rights under
this Agreement as set forth above before or at the end of the first
Exploration period, having expended less than the total sum of the
Minimum Expenditure Obligations for such period on Exploration
operations, an amount equal to the difference between the said
Minimum Expenditure Obligations and the amount actually spent on
Exploration and approved as recoverable cost by EGAS shall be paid
by CONTRACTOR to EGAS at the time of surrendering or within six
(6) months from the end of the first Exploration period, as the case
may be.

Ve. dee dy YY 5 Co) p Se VA saad — dees iy dl OA

WL CLUE Y Gay A) Ug we JUN Gis I OL OS pe Gl
ASW oda CUS Why. pall US obey Jo day of I LLL sag, SUI!
BUI LG ge UP eee of dl Gou Uyldll od VU AL Saal 40
gabe CIV DL (3 La Ll Soll 8 Gee Qo pail dh WIL Cow OLS
9h CU le SLEST Gis pte UE 8 HE (GS) WW UL DEY pe we
Us pay Lage (0) eld! Sea GU 5 jLU pF GLESL US YI nae
SS RSW! ods Cogs Mab ge Jo bs IE 3] (1) deol sol Wy
Jalal 9S Gl SHWE, OB zpall go UF ple! Jo Wg Il Ws
aul a
aeclal coi sl SEY! le etl (£) Geb IL Ee YS Bly Jos Joli 5 (e)
Tiley Loe Gay lich Iolilly be) ow Yele GY we Call es
Bead) DE Ue ALB oll Ca I Co ollee Lage One dabee Coed!
Sod Bjhyay Leal! aby" WLI
aby RSW) ole le GU dey Up poles! Gets WS ate Lab janet
od EL" bh Ld gle hey I Lal cde gy Ssy Coed Dilys Joe
(F) BIG, ele! pets ge (TY) BIE ce leeed (N) dee ge “SyLEeY
Cp Lee ote ope RL Coed! Sab andy ele) Cae Jo grees
Op fill Co Ujlyey lee gol, gard LLY! Cola ody peter
dod EE Bas aed go Ge dey Lele Le ly sil si) ae
Lageatiy doll Biles ae cabin gle dlr oes Joli ob LEY!
vbepolexeY ley
volase I [ds aa ail Lead aghe gill way
coell Bile lee ely Lae Sine ue ol pt ol JW jy Y-)
voles! MBL yo go Rill (3 Saeed OW! Yaibe gl Ys gy Sill
o4

(c)

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Any expenditure deficiency by CONTRACTOR at the end of any
successive Exploration period for the reasons stated above shall
similarly result in a payment by CONTRACTOR to EGAS of
such deficiency. Provided that this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shall be entitled to recover any
such payments as Exploration expenditure in the manner provided for
under Article VII in the event of Commercial Production.
Without prejudice to Article III (b), in case no Commercial Oil
Discovery is established or no notice of Commercial Gas Discovery is
given by the end of the sixth (6") Year, as may be extended pursuant
to Article V(a), or in case CONTRACTOR surrenders the Area under
this Agreement prior to such time, EGAS shall not bear any of the
aforesaid expenses spent by CONTRACTOR.
At least four (4) months prior to the beginning of each Financial
Year or at such other times as may mutually be agreed to by EGAS
and CONTRACTOR, CONTRACTOR shall prepare an exploration
work program and budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing Year “Exploration Work Program and Budget”’.
The Exploration Work Program and Budget shall be reviewed by a
joint committee to be established by EGAS and CONTRACTOR after
the Effective Date of this Agreement. This committee, hereinafter
referred to as the “Exploration Advisory Committee”, shall consist
of six (6) members, three (3) of whom shall be appointed by EGAS
and three (3) by CONTRACTOR. The Chairman of the Exploration
Advisory Committee shall be designated by EGAS among the
members appointed by it. The Exploration Advisory Committee shall
review and give such advice as it deems appropriate, with respect
to the proposed Exploration Work Program and Budget. Following
review by the Exploration Advisory Committee, CONTRACTOR
shall make such revisions and submit the Exploration Work Program
and Budget to EGAS for its approval.
Following such approval, it is further agreed that:
(i) CONTRACTOR shall neither substantially revise or modify said
Exploration Work Program and Budget nor reduce the approved
budgeted expenditure without the approval of EGAS;
Ve. da Like YY i (9) So VA stall — deed

Sle Lud ole! ge LDU SUI le Spat! Jolt! Gle Gay -1
BLU Obl p Yl, sel i EL Way coll Wiles Jae gully i del
slid! lis 33

ball si chy Wl glad Bd le gobs ll Ub) Gy BI UE sy -1
BS bepll t Lileyl MU Gye of LW jor ob EW 2 Gl
pests pall oh BI le les tly Gb BY gS ly WLM)
SoU Goren Udy Leslee gySry dow CE oe SILT gyo CLEA ods
SLY ods (G5 Ley Lul

ABM gph Slaly cll, Slualls oll UU LeU VLU Quer Jolill pub (2)
ah Soe oe Upe pale! SS Vy ond Bijlyoy foal Geld Gg olden,
«SM WL AIS 52 cl ole
ce Gilly Soul Bilyas Joe quoliy has, slae] ye Vee Jylill oS (2)

aed delve 3 Led) LL Jno eo pies Uy We US os

nda igs, Milace gpl Gluls BT US, La pdetly Legh! CLL wll GU

Lutigl, La pied Leddl Oblwl Wel ogee Sud Law

Ge desis Sle 3 bile! GV oF OS Aly Leaddll by ball,

sly! ily det pe

plall pete Us alall ope I! goed Coad oles Hol Joli! agers

US ek eels RSL BS, LI Uh Ge US ol Cee pill

celal all 2G 155s pla pall Jy oyyey Logit 3 aL aul pall

Col BS Lukes, 5 Lisi, of go UES Oly pL pall OLE ne

ASW ode AY WS, Glee gf SLI ye ALS Lg] es Wal Lawl

ode Jf HELM, har hope ol SW SW IS Iolite gos

ces ajkes Y, RSW
4 YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(ii) CONTRACTOR should obtain EGAS’s approvals needed for
executing the items included in the approved Exploration Work
Program and Budget, in accordance with the rules and procedures
applicable in that issue.

(iii) In the event of emergencies involving danger of loss of lives or
property or damage to the environment, CONTRACTOR may
expend such additional unbudgeted amounts as may be required
to alleviate such danger or damage. Such expenditure shall be
considered in all aspects as Exploration expenditure and recovered
pursuant to the provisions of Article VII hereof.

(d) CONTRACTOR shall advance all necessary funds for all materials,
equipment, supplies, personnel administration and operations pursuant
to the Exploration Work Program and Budget and EGAS shall not be
responsible to bear or repay any of the aforesaid costs.

(e) CONTRACTOR shall be responsible for the preparation and
performance of the Exploration Work Program and Budget which
shall be implemented in a workmanlike manner and consistent with
good Petroleum industry practices.

All geological and geophysical studies, as well as any other studies

related to the performance of this Agreement, shall be made in the

A.R.E., except as is appropriate for the specialized geophysical,

geological, engineering and development studies thereon, that may

be made in specialized centers outside the A.R.E., subject to EGAS’s
approval.

CONTRACTOR shall entrust the management of Exploration

operations in the A.R.E. to its technically competent General Manager

and Deputy General Manager. The names of such General Manager
and Deputy General Manager shall, upon appointment, be forthwith
notified to the GOVERNMENT and to EGAS. The General Manager
and, in his absence, the Deputy General Manager shall be entrusted
by CONTRACTOR with sufficient powers to carry out immediately
all lawful written directions given to them by the GOVERNMENT
or its representative under the terms of this Agreement. All lawful
regulations issued or hereafter to be issued which are applicable
hereunder and not in conflict with this Agreement shall apply to
CONTRACTOR.
Vi. dee Lady YY 5 (e) . Se VA sal — deed! WY

Kae de wy IS RL AWG Ley (1) OSE DE GS oY Jol pak (5)
Ba ye ee sh Gd Le pL po Gall Cod Olas Glad Col bly Ly
Sadly DE Sola! Leash I I Gay Eas de I abt a ol
Spat cA MD Ba yy pall ole BIS, Wee JU ees Sill
gel (9) BIG Gal M3, Dold Palos Wl ody cl 8 end ole!
toed) BL gla LS Dee! Bab ge
lu! pif Cod LLY gl JS Deal ALU ge 3h (1) BW Ge sy
ro pel BLS Jolt las
oh bree ped AISI gle gl -)
TU Gadd Slal feted Y Gayl Old! al glad IG ol -¥
wb byG Sdy ULM ayy boty todd oS WL Gbadl of Slaw
A obad Sk all of glall Me Gs Gely ol gle lat | vlad
stg eal, LaoLdl Sal OY pads gee @ LEIS oe ele Jpatl
oh jel ee Cees Jolill boas al alt WE oh <1
OL Leal U gies Mice LejV ceed ler (gl GNSS gl -€
CLAY hee of gles wee! ol le LL JI Jl de ges,
Vis 68 5S ARAN gle 3 ole! eo ples ol sda gt Clad hall,
gd day beget A Up osll Yobu ol od BI dey oral
ode i ede opel 28) (1) BIW Ge 6 JUS alee! i od H5Ly
iiazas pie, Glall Lis ol gle Gi gle Wal sel saul
ASW) ole Gatke p ng Ss wlll EDU ML IS sy Jolt! ps (5)
gy Appell Abell Lb Jobe Sous Al fo ALE GL ge Shee
gh ol Kgl ol peu! Cee BLL LDU OLS Wi, 43
Jo hey Gye gee YI AN Slate LA 8 SL ge Cpe uly
Clas ley) Clay Cae ag sl ole! oe pall al Ld 2 5Y!
Grad eV eI ge Maal WE 6 LS Go Gd Geb xl
ay YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(f) CONTRACTOR shall supply EGAS, within thirty (30) days from
the end of each calendar quarter, with a Statement of Exploration
Activity relating to Exploration operations which has been conducted
in any portion of the Area not converted into a Development Lease,
showing costs incurred by CONTRACTOR during such quarter.
CONTRACTOR’s records and necessary supporting documents
shall be available for inspection by EGAS at any time during regular
working hours for three (3) months from the date of receiving each
Statement of Exploration Activity.

Within the three (3) months from the date of receiving each Statement
of Exploration Activity, EGAS shall advise CONTRACTOR in
writing if it considers:
(1) that the record of costs is not correct; or
(2) that the costs of goods or services supplied are not in line with the
international market prices for goods or services of similar quality
supplied on similar terms prevailing at the time such goods or
services were supplied; provided however, that purchases made
and services performed within the A.R.E. shall be subject to
Article XXVI; or
(3) that the condition of the materials furnished by CONTRACTOR
does not tally with their prices; or
(4) that the costs incurred are not reasonably required for operations.
CONTRACTOR shall give written notice on EGAS remarks which
include the reasons and justifications and supporting documents and
shall confer with EGAS in connection with the problem thus presented,
and the parties shall attempt to reach a mutually satisfactory settlement.
Tf within the time limit of the three (3) month period provided for in
this paragraph, EGAS has not advised CONTRACTOR of its objection
to any statement, such statement shall be considered as approved.

(g) CONTRACTOR shall supply all funds necessary for its operations
in the A.R.E. under this Agreement in freely convertible currency
from abroad. CONTRACTOR shall have the right to freely purchase
Egyptian currency in the amount necessary for its operations in the
A.R.E. from EGAS or EGPC or from any bank authorized by the
GOVERNMENT to conduct foreign currency exchange. Priority shall
be given by CONTRACTOR to purchase the Egyptian currency from
EGAS or EGPC, at the discretion of EGAS, at the same applicable
rate and date as such currency may be purchased from the National
Bank of Egypt.

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

ME

A LLU SyLbll ball deal! JEW oat of 8 Ae Heel Jee (¢)

ANG Gye sles Glade Joli go plat ol olle ASW) oe Coe oF
ode gag ol Me ged el Spall pe EAA tool OLY
eee) deg ol le! She 3s ES AY Seal! OLY Olay lt
Gere FAWL Grell EY aw Joly oe Gl DUIS Wed
cee) eal ol pln! Oars eyed CLL! Ie ge Ob reall reads
is lye bytes dye CLA ye GQ WI OW, (Led

Ad

Lag AISA ola gu Gaasll Jal ge pl Leal Gamay le Li

Ghee ely spill le La Fale ce SE 15 oi GED} en
(AY, 0) BUI (8 Heady Ll al Blioe « yy) pee ally Hey SU YS
( OLN) Gl gia aed ore OLS GH Ge LNs Lag Gall Saal ge Ws
LGW cde ge "2" Gall, (1) (1) dello ES wey UI oe
ces (MUU hy oh GIS sla sel oly ads QW ge Lheel Gi
Bae cd Lapa EAI GT SI) bees abl oped ee tty cla a
He LI (neclly « LAN) gre egies Jak ly Sa! JL WI
Oty deal Oadll Gee od ely gt tal deagll SO AW AWE glad!
OWS GH SLI! Oe ly ee IS oe (V0) he eb on I Soe
che sled Gets ols GIL Joes (ULI) Ul abs a Coe

she el esl oS RU ILE Bae 3 ped ee pe UL ty
ge he LY eb ald Me Be by IF Yet sl ge (10)
SMe Soe BE GV DAW eh ghey ee wate Gi soe
AN) sols jg Bal SG AML YWG glad ge Gad Ue oy Lays

Soe bape sled ad Joes Y oe 3 (V0) phe peel a ell US ay 13
pel ge rel syed ee GS cad Ie Oe Lays OIL Jobe
gle Yl ode Jered ad ot GH SLI ap! Steel!

(b)
BY) YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(h) EGAS and EGPC are authorized to advance to CONTRACTOR the
Egyptian currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of U.S.
Dollars at the official rate of exchange in A.R.E., such amount in U.S.
Dollars shall be deposited in EGAS’s or EGPC’s account abroad (as
the case may be) with a correspondent bank of the National Bank of
Egypt, Cairo, A.R.E.. Withdrawals from said account shall be used to
finance EGAS’s or EGPC’s (as the case may be) and their Affiliated
Companies’ foreign currency requirements, subject to the Minister of
Petroleum’s approval.

(i) Any reimbursement due to EGAS out of the Cost Recovery Petroleum,
as a result of reaching agreement or as a result of an arbitral award,
shall be promptly made in cash to EGAS, plus simple interest at LIBOR.
plus two and half percent (2.5%) per annum from the date on which
the disputed amount(s) would have been paid to EGAS according to
Article VII(a)(2) and Annex “E” of this Agreement (i.e., from the
date of rendition of the relevant Cost Recovery Statement) to the date
of payment. The LIBOR rate applicable shall be the average of the
figure(s) published by The Financial Times of London representing
the mid-point of the rates (bid and ask) applicable to one (1) month
U.S. Dollars deposits in the London Interbank Eurocurrency Market
on each fifteenth (15") day of each month occurring between the date
on which the disputed amount(s) would have been paid to EGAS and
the date on which it is settled.

If the LIBOR rate is available on any fifteenth (15") day but is not
published in The Financial Times in respect of such day for any reason,
the LIBOR rate chosen shall be that offered by Citibank N.A. to other
leading banks in the London Interbank Eurocurrency Market for one
(1) month U.S. Dollar deposits.

If such fifteenth (15") day is not a day on which LIBOR rates are
quoted in the London Interbank Eurocurrency Market, the LIBOR
rate to be used shall be that quoted on the next following day on which
such rates are quoted.
Ve. dee Lady YY 5 (a) 1 Se VA sal — deed! OWN

Muugleu! Sal!
Ci!

: bey (1)
BSW Joli is QSL ode ole Aub we (1) WW als 3
bal esW oh Ro Adel oye (10) BU 8 ge hey Lad Shel oe
cb Mall Nb oS ol Ae hed (opie) aie J) dee Gh ed
pe pl Se SLES gps hel elel gl GLI Say OLY Sol, Bey JRE
coe Mig (MS DE he olen! Gils lL) Leet (ode) ade I) Ut
AM ay de bed) oWlbs GJ! cue
2 ot 3,55 DW) OLA tall WW, BL! oval DEY pac we
ce (V) Rec Als ae ee ol Jolt) he tnae, (7) Leo salt!
Apatt (ophe) te ol! dtm Ghat ot od all ab oe SUI ye Cole
(opie) ate I Gh col OGL ob oe Gl cay G3 al pill gy
(2) IW GLU Wy act Jy eI pis Hb ly pd oS ly das
Aya (ode) ade I lp Wels dail ll ody Ley po
dopey Jef Coy SLU i las Gi ge hae of Juli go Gye oS
cobs! Bills oe GWU I aM IZ GLEE 15! -LoY ep ata ul
DEY pe peg (¢) WWI SLU Wy GLE GLUT ops gle TIA! 3
« (o) SS Sol olenie
is lal bel eZ EW el els iI LE sy
oe Sed etl (1) dee de wg Vine LU Ge BE coll OL
ce oe UL gin Sul GLU ea Le 4 Glas! gié
Sw gel (N) Led 5d fol Ye Le Lee ye slazel Gl gl he JL eY!
975 de GA AG gule Kee gy) IW Cod id ul gla abe we
pW adbs bs
wv YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

ARTICLE V
RELINQUISHMENTS
(a) MANDATORY:
At the end of the third (3) Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
twenty five percent (25%) of the original Area on the Effective Date,
not then converted into a Development Lease(s). Such relinquishment
shall be in a single unit of whole Exploration Blocks or originally
existing parts of Exploration Blocks not converted into Development
Lease(s) (unless otherwise agreed by EGAS) so as to enable the
relinquishment requirements to be precisely fulfilled.
Without prejudice to Articles II] and XXIII and the last three
paragraphs of this Article V(a), at the end of the sixth (6" ) Year of the
Exploration phase, CONTRACTOR shall relinquish the remainder of
the Area not then converted into Development Lease(s).
It is understood, that at the time of any relinquishment the areas to be
converted into Development Lease(s) and which are submitted to the
Minister of Petroleum by application(s) for his approval according
to Article III(d) shall, subject to such approval, be deemed converted
into Development Lease(s).
CONTRACTOR shall not be required to relinquish any Exploration
Block(s) in respect of which a notice of Commercial Discovery of Oil
or Gas has been given to EGAS, subject to EGAS’s right to agree on
the existence of a Commercial Discovery pursuant to Article III(c)
and without prejudice to the requirements of Article III(e).
In the event, that at the end of any Exploration period, a well is already
under drilling or testing, CONTRACTOR shall be allowed up to six
(6) months to enable it to discover a Commercial Oil or Gas Well or
to establish a Commercial Discovery, as the case may be. However,
any such extension of up to six (6) months shall reduce the duration of
the next succeeding Exploration period, if any, as applicable, by that
duration.

Ve. dee Lady YY 5 Ce) p Se VA sal — deed i dl OVA

Sa Gee del ofl LLL bie of dyed! pis Mile ae Joli jure
RPI od 5 LY SS ol lS Ab peti asl of be WWI Cou!
dba) Obl, Uhtl busy Cll oy WY le eal (1)
wooly! LL ED dad all OWI, GK! y LSLEYI Cod!
Coed AEE Saecall GAIIGW Ele dae fraie glad OlLs Jylill vb
Asloyl
2 LL LS YG)
oe hol IS ge LSI Gans the of Cou 85 DE LEW jane
Cry SELLE oye elied gl MLS Coy OLE gs ely Suey JRE | Mab
oll! g2 SW LG LSM Gell Le ab 8 Gl Bo ol bay
AS) Riel 50 Cog Bail ode ge God!
esa gle Ball Glee gs pate SSW ob Ct LS be gi
(MUS BIE he oles! Gale pL) tel (7) LeoLI SUI CS age
crbe| oy Jatt GHYL Ble AF ge ball oS oll GLAST we
ce pall Cod bd Sle! Ug ce ee GU ball Lk eS Joli
adhe, Uggle
oJ} BEAN De Boek phy age SE Uhl ge ee ol JS ge JyUill bs ne
Soll Lelie (5 Lely Labull Jp cSU eb Way 4d asda we ale Cult Le
(MS DE he Jo pee! ail, 13 YN)
Gest laaal! BALL!
Gail! aLaSYY ass Cast
BSB pepe ab Lee ol Sly ole) he ore aa ae Jol le asd I ace (1)
3520" gh Las gabe Glas) “2” Golly Ses SOL Eb OLLI La
pig dase, of le eel le Lee Jyldlly Galea! oy GWE pees ("IS al
abS ob pls Lanka Wb GST Gye Wal olay el WS Jy al
opal ode Ge Le al tl 8 ge BALL Il oli
A peel! aie) Fp ASN a aie GF ABW) oe oat ee IW,
44 YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

Subject to the Minister of Petroleum’s approval, CONTRACTOR
may retain the area supposed to be relinquished for the following
Exploration period (if any), by submitting at least six (6) months
pre-written request, before the end of the then current Exploration
period, to EGAS stating the reasons for such retaining, a commitment
to perform additional Exploration activities, their relevant estimated
costs and expenses subject to EGAS’s acceptance. CONTRACTOR
shall submit a separate Letter of Guarantee with an amount equivalent
to the accepted costs of such additional activities.

(b) VOLUNTARY:
CONTRACTOR may, voluntarily, during any Exploration period
relinquish all or any part of the Area in a single unit of whole
Exploration Blocks or parts of Exploration Blocks; provided that at
the time of such voluntary relinquishment its minimum Exploration
obligations under Article [V(b) have been fulfilled for such period.
Such voluntary relinquishment shall be credited toward the mandatory
relinquishment provisions of Article V(a) above (unless otherwise
agreed by EGAS).
Following Commercial Discovery, EGAS and CONTRACTOR shall
mutually agree upon any area to be relinquished thereafter, except
for the relinquishment provided for above at the end of the total
Exploration periods.

At the time of relinquishment ofall or any part of the Area, CONTRACTOR

shall undertake and be committed to restore the Area as it was by the time

CONTRACTOR had received it, in accordance with good Petroleum

industry practices (unless otherwise agreed upon between EGAS and

CONTRACTOR).

ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY

(a) Upon the approval of the first Development Lease, EGAS and
CONTRACTOR should form in the A.R.E. a company to carry out
operations pursuant to this Article VI and Annex “D” (hereinafter
referred to as the “Joint Venture Company”), which company shall
be named by mutual agreement between EGAS and CONTRACTOR
provided that such name shall be subject to the Minister of Petroleum’s
approval. Said company shall be a private sector joint stock company,
subject to the laws and regulations in force in the A.R.E. to the extent
that such laws and regulations are not inconsistent with the provisions
of this Agreement or the Charter of the Joint Venture Company (the
“Charter’’).
Ve. da Liade YY 5 (9). So VA stall — deed Ve

oe olds AGW ode QoLeY Jy, 2 eal ISU gl Jb al Cle,
Ube Jou boy deat of ILI Woes aH LW ogLa AST Genk
ld sl ols go
pall paB) lSy Cplelal UB 5B loch VAVA dad £0 Sy oS WI —
Rog OW pig daplull OWS ygilS lool VAAN dd 104 os —
Bagdodl Aged! 13 OT Ny QL
Shy olall pM Ober gle 5 as sleek VAAT EI AY 65 lil —
spl Lac pL OSS yyilF glool VAM) Bad Vs sll —
slo Yo F ALAA 65) a ilill 2 Got OUI ge sll pail! 1S —
Solel pes oles pte ad tl pall slits GSM hl 5B
“ee aad
3S al aS aN) La "5" Ga LEW lg Gyo AF ANS) el aie (O)
CW ely dyad ade JY Ill pis slecel esl ge etl (1) BE DELS
Bisby onl! eaUins Saecell Qeacll dad Eb al Jol Lay jU yi
cell ade gS dell (spde) sie ge CY Letly Cod CLL)
gal ble! AT dee gys Latah Sts 25 os 22th a AI 9 Soy Lal
pe Hb lpi BW ye Ske! boll ae HL Wea ed Jey
Ad (opie) ie J! EL
2p Really Cod! Olas gs tall Gjhey ok Gaby Ian! IAI aw (¢)
ah 2 95 Hill yo « ee Gls teat tic ES ete! PIU a ge eld
Gb as pall as, nls Lu gail, (Me) Cyand te WS Leas aie JI
BsIAly Joell eons soe Cll poly AF etl SAI ey del (G) 3a
Babe gs ee cl So kathy So OLLe ye aye le Y IW UU
BNNs Sed atl (£) Repl jules, Y re ge i May dea ade od ab i
v\

(b)

(c)

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

However, the Joint Venture Company and CONTRACTOR shall, for
the purpose of this Agreement, be exempted from the following laws
and regulations as now or hereafter amended or substituted:
- Law No. 48 of 1978, promulgating the law on the employee
regulations of public sector companies;
- Law No. 159 of 1981, promulgating the law on joint stock companies,
partnership limited by shares and limited liability companies;
- Law No. 97 of 1983, promulgating the law concerning public sector
organizations and companies;
- Law No. 203 of 1991, promulgating the law on public business
sector companies; and
- Provisions of part 2 of chapter 6 of Law No. 88 of 2003, organizing
dealings in foreign currencies in accordance with Central Bank of
Egypt and the A.R.E. banking system law.
The Charter of Joint Venture Company is hereto attached as
Annex “D”’. The Joint Venture Company will be established within
three (3) months from the date of the Minister of Petroleum’s
approval of the first Development Lease whether for Crude Oil or
Gas, to carry out the Development operations in accordance with the
approved Development Plan and the work program and budget for
the Exploration, Development and production from the Development
Lease(s), the Charter shall take effect and the Joint Venture Company
shall automatically come into existence without any further
procedures. The Exploration Advisory Committee shall be dissolved
upon the final relinquishment of all portions of the Area not converted
into Development Lease(s).
inety (90) days after the date the Joint Venture Company comes into
existence in accordance with paragraph (b) above, it shall prepare a
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
remainder of the Financial Year of the Development Lease approval.
And not later than four (4) months before the end of the current

Vi. dee Lady YY i (a) p Se VA sal — deed! WY

(£) Re bs (Soil pln! oy ale Gi ST tego ul 8 ol) BWI IU
ale Gis ST tee Gl C3 ol) WS ae WG WL de JS Bad LI gl
BS EN Slo! alad Silly Joell olins CY Goliy ay (Sols whe! ow
sLageghe Ail yal AS zal!
hee Ge jo Col Dilys doc Gely Liss de diIdl dely poy
Ralf 5oLU iy Lad ade Mabe d 9 gl Ml gop Gis coull
met ee IS oe (V6) tell pd Ge toys of Stl! 5! 2 (9)
Ball 8 Obi! tba 4b Weel pe JU DS ons pas
ASP ied! OLY OLYan Fale JW el Ge SW Gail, JN
Li pabll Wa Ole Gi buy ol Suse! Lgl Jol! aoliy ge Ltaees
UALS 5 lot Wilh Se Law
SAI 8 1 9SAM eI M cel I) gtd US ype Bod EWG LoL IL as,
U3 y cpl he (NO) pe eolLl ase (V) SMI pel! LUSy bial (4)
hh, SUI Joa ase Gd pet Gall OW COLI ALT yo QSwU sted pall ol
Stl Cpt hee os OUI Ss ipa 4 hid ob WF eal A Ce (o)
AIL Joli! oats oll UL gp CRAWL spall LeVek Yale de
GA Sb, Sladl ght ba GL Ns go Clad ress eI
Beet oF be dy J LDU MUN Leeds GUNS Yle Upadl ge
B leds opal! Gehl gle gall ath eI IS I Ole del
LGW ode
Co) AS pt ISA) pas WL Rea JS LI YU Leg (1) ea DE Gs
UL eels Ss ge tae Biles Ue gp gd hel AI LG, OL,
ae Bpall MU, SLL) WH Shall GLI 3 Ball WL oe oe Gees
AJWG (8 Gall nel,
vy YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(d)

Financial Year (or such other date as may be agreed upon by EGAS and
CONTRACTOR) and four (4) months preceding the commencement
of each succeeding Financial Year thereafter (or such other date as
may be agreed upon by EGAS and CONTRACTOR), the Joint
Venture Company shall prepare an annual production schedule and
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
succeeding Financial Year. The production schedule, work program
and budget shall be submitted to the Joint Venture Company’s Board
of Directors for approval.

The Exploration Work Program and Budget for further Exploration
operations in any portion of the Area not converted into a Development
Lease shall be reviewed, approved and implemented in accordance
with Article IV.

ot later than the twentieth (20") day of each month, the Joint Venture
Company shall furnish to CONTRACTOR a written estimate of its
total cash requirements for expenditure for the first halfand the second
alf of the succeeding month, expressed in U.S. Dollars, consistent
with the approved work program and budget. Such estimate shall take
into consideration any cash expected to be in hand at month end.
Payment for the appropriate period of such month shall be made to
the correspondent bank designated in paragraph (e) below on the first
(1) day and fifteenth (15") day respectively, or the next following
usiness day, if such day is not a business day.

(e) The Joint Venture Company is authorized to keep at its own disposal

abroad in an account opened with a correspondent bank of the
National Bank of Egypt, Cairo, A.R.E., the foreign funds advanced
y CONTRACTOR. Withdrawals from said account shall be used
for the payment for goods and services acquired abroad and for
transferring to a local bank in the A.R.E. of the required amount to
meet the expenditures in Egyptian Pounds for Joint Venture Company
in connection with its activities under this Agreement.
Within sixty (60) days after the end of each Financial Year, the Joint
‘Venture Company shall submit to the appropriate exchange control
authorities in the A.R.E. a statement, duly certified by a recognized
firm of auditors, showing the funds credited to that account, the
disbursements made out of that account and the outstanding balance
at the end of the Financial Year.

Vi. dee Lady YY 5 (a) . Se VA sal — deed! VE

ISAM SEY ls eel 3 Balj BU oc Y Olas 55 DE Cites 13)
co Seok, 13] Sag ABUL A placed ele Gow 6U  gelabeel JS all
AS eth) AS gl Jo Le shal of IL «bel i gyo eS
‘ail! al!
EEA plaid 9 Sly wah! 9 LaylSit af ayaa!
2AM slazel (7)
AMSA sled Gees Jy ed (1)
oe ey AS SpA 2 ay, ABW ole GS dee WG ROU ye pal sels as
Lo OI, SU pall, AISI BS ge Gols! Tbuly solezel Gs
SF ASW obs Coot Uy dibeall Olea deetslly Co Olas Gree
idl, call Jy ad Joe (E>) BW 3 Od Se ge Leads ope
po GUly ASU ode ponte Mabill opie Jo lo dtl oye peer Ge
Jarl syle ch Lad aed! le dt sles Ady ad) olde 8 pee
ASC sho eed gael
ETT, Sy pall, BIS JS Ges ad Yo BIW ol all pbs,
rpbala eed
oe pede, bey Sod) OU paey GIG US as "GLE OLR” -)
et golly RSLS Y dy oY Us pally HSU). OG, pall
OU gprs e Lew) pet) Oy ney BIG YS Cod “ad! oli” -1
LyloYl OWapally ASU pt OWspall ge bare by (rss!
Ae geal LSloy!
ae CE I OWI! OU yall, BIS JS oe “et oly es” 1
Sale DLW) po SUE, SE yall BIS Gry gle! CS) ey
DW
Vo VAY. ka dy TY 5 Co) Se VA stall — dye dl i A

(f) If and for as long during the period of production operations, there
exists an excess capacity in facilities which cannot during the period
of such excess be used by the Joint Venture Company, EGAS shall
have the right to use the excess capacity, if it so desires, without any
financial or operational disadvantage to the CONTRACTOR or the
Joint Venture Company.

ARTICLE VII
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING
(a) COST RECOVERY:
(1) Cost Recovery Petroleum:

Subject to the auditing provisions under this Agreement,

CONTRACTOR shall recover quarterly all costs, expenses and

expenditures in respect of all the Exploration, Development and

related operations under this Agreement and which was approved
by EGAS to the extent and out of forty percent (40%) of all

Petroleum produced and saved from all Development Leases

within the Area hereunder and not used in Petroleum operations.

Such Petroleum is hereinafter referred to as “Cost Recovery

Petroleum”.

For the purpose of determining the classification of all costs,

expenses and expenditures for their recovery, the following terms

shall apply:

1. “Exploration Expenditures” means all costs and expenses for
Exploration and the related portion of indirect expenses and
administrative overhead and general expenses.

2. “Development Expenditures” means all costs and expenses for
Development (with the exception of Operating Expenses) and
the related portion of indirect expenses and administrative
overhead and general expenses.

3. “Operating Expenses” means all costs, expenses and
expenditures made after the Commercial Production
Commencement, which costs, expenses and expenditures are
not normally depreciable.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Uy Ipc Bless CMels UY CMe! Peed Oy pee Jats WS ae
py Atl tale], (Sidetracking) Q3UI 21: bk LG) Jae Y
SELEY, fel ge ee al Jeol lames A) ll aad pdb 2 Ue
hel joe ees U Land J pally Olde Olemralls
sho sted Ganado tl pe ett OG ype pdretlly Co olidi ous y
Jl ell le GIS)
goed] (WY ey LS ee SIF LE WS BE OGLE! OR" (1
Sed 8 Gp fas Lye (710) BU 5 pty Led Jee ones
col ay all Ld 8 od OW oie ES Cady Che Sy all
BY 5 oe Gig ball (EY Ks Le
apie gylell CLV ey ed Ges SL GS Se atl OUR" (YY
Keep ad gS UP Tas gee (10) UN O68 ys ey danas tas
ged Lae cell Kee peal Ld 8 of OUI ode Qu carday Cle Col
AY 9S GSW Gl ages clay!
gob (LEY oy ey ada coke ol ft OLS ae (IF
GNIS ode Gd ead chee GI Le AI gL ee
shegedl Clay ke I ee all I gh OLS all,
BY gS OdeglII
ol! | OG at of QIK a gl Repo Rb) GG Se ll (£
SE AS ALU 1S (D9 (1) LAM IST Cogs Vols eel Cold
GR ead I US CF GSI heed Geel Jy el JS Lad
ol JPW Recall (Ole yi) Rau (8 Leslee oy dobgll
oda Lab) ae dled ge JE 2b ws po Vi de hI os
Jota Awl SSE!

vA
vy

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

However, Operating Expenses shall include work over,

repair and maintenance of assets, but shall not include

any of the following: sidetracking, re-drilling, change of a

well status and plugging and permanent abandonment of a

well, replacement of assets or a part of an asset, additions,

improvements, renewals or major overhauling that extend
the life of the asset.

Exploration Expenditures, Development Expenditures and

Operating Expenses shall be recovered from Cost Recovery

Petroleum in the following manner:-

(i) “Exploration Expenditures”, including those accumulated
prior to the Commercial Production Commencement,
shall be recoverable at the rate of twenty five percent
(25%) per annum starting either in the Tax Year in which
such expenditures are incurred and paid or the Tax Year
in which the Commercial Production Commencement
occurs, whichever is the later date.

(ii)“Development —_ Expenditures”, including those
accumulated prior to the Commercial Production
Commencement, shall be recoverable at the rate of
twenty five percent (25%) per annum starting either in
the Tax Year in which such expenditures are incurred and
paid or the Tax Year in which the Commercial Production
Commencement occurs, whichever is the later date.

(ili) “Operating Expenses”’, which are incurred and paid after
the Commercial Production Commencement, shall be
recoverable either in the Tax Year in which such costs
and expenses are incurred and paid or the Tax Year in
which the Commercial Production Commencement
occurs, whichever is the later date.

(iv) To the extent that, in a Tax Year, costs, expenses or
expenditures subject to recoverability per preceding
paragraphs (i), (ii) and (ili), exceed the value of all Cost
Recovery Petroleum for such Tax Year, the excess shall
be carried forward for recovery in the next succeeding
Tax Year(s) until fully recovered, but in no case after the
termination of this Agreement, as to CONTRACTOR.

Ve. dee Lady YY 5 Ce) p Se VA saad — deeded! VA

Goin ae Led) SLAM SVL gle ey geal BIST sla zal (0
dul QW U5 pay (ee a IS esl ey) Lgl ee @ a JS Ge
Las Cee die aay ad ala eal ay Yala dU ULE OU pay LUG
sae Gil all ed Lola eed oy geil Lid
(a) 5 Awy RL) SUI oye (1) (1) 5 aa (8 abe epee gp Le LLL (1)
Be Gay IS alles de rare ob J gre Jylill ol Re Ld Goll ge (1)
AS Gpaslly abe pat! oo Gil GIS! oleae) Gaal Jy aul Js
apd IS deg a5 Loxcey (as) 585 dey Lull Solel) dy douedl LASIL
(dayLudl 53Ul ue (¢) 3AM GS sted pul le) GUIS ole au Genes
Read ey ad aloe! aos ola aU AL W! LW! OWA! HII ye
Bad gG (6) (1) (I) Ab LU SLU Eb Joy 3 LW. o8 KS
"AMIS sloped EG" GIS ola ee Genes Jy sl ge Sob! by
ADL Comet Lab pil pole! Cry ih Gps
(AMO) BUN (8 prmey Lane len! nai

(ZNO) HUI 8 gy phey dened Joli peri
(V) be] BASE al pl 5 yo ree plan Y gi oF Jol Je cna,
Bag geo bell pUN c dee JN5all i Cele yo pall tb BIL Sy (ais
AY) CF) Segal Balad Gas Loge CY) Lal “an” Geel
gas age LS oF ole Gow Ley (86) cgay Mae IS oe hs (1)
ee ASIA ole al (2G ye Gi ole bs gf VU ales LS
SoTL oye slab lings Lye lel (1) 5g Wb, (Z--
pee ie GAT poles LAE ol ge ol pacaell ABE "G8" Mahal ye LI
Bee pay ol cod Lee ele! Lede lad Goll cal aS ag Vi by
oS Spat pil ed SSW GIS ola eed paedll BI cal dad de
cele) Glia! OIF 15] SLi Leal ge JIG Mall oye 52 dts My J Lal
Gls! bl Vagie Lge GCI slo esl (5G pe es slaw oli 5
IAB gba Glare! Nhe ye SUI OG 00,83

) GU 3 BL

v4

2)

(3)

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(v) The recovery of costs and expenses, based upon the rates
referred to above, shall be allocated to each quarter
proportionately (one fourth to each quarter). However, any
recoverable costs and expenses not recovered in one quarter
as thus allocated shall be carried forward for recovery in the
next quarter.

Except as provided in Article VII(a)(3) and Article VII(e)(1),

CONTRACTOR shall, each quarter, be entitled to take and

own all Cost Recovery Petroleum, which shall be taken and

disposed of in the manner determined pursuant to Article VII(e).

To the extent that the value of all Cost Recovery Petroleum as

determined in Article VII(c) exceeds the actual recoverable costs

and expenditures, including any carry forward under Article

VII(a)(1)(v), to be recovered in that quarter, then the value of

such excess Cost Recovery Petroleum (“Excess Cost Recovery”’)

shall be split between EGAS and CONTRACTOR according to
the following percentages:

EGAS’s share: seventy five percent (75%);

CONTRACTOR’s share: twenty five percent (25%).

EGAS’s total share of such Excess Cost Recovery shall be paid

by CONTRACTOR to EGAS either (i) in cash in the manner

set forth in Article IV of the Accounting Procedure contained in

Annex “E”, or (ii) in kind in accordance with Article VII(a)(3).

Ninety (90) days prior to the commencement of each Calendar

Year EGAS shall be entitled to elect by notice in writing to

CONTRACTOR to require payment of up to one hundred percent

(100%) of EGAS’s Excess Cost Recovery entitlement and

according to (2) above in kind. Such payment shall be in Crude

Oil from the Area F.O.B. export terminal or other agreed delivery

point; provided that the amount of Crude Oil taken by EGAS in

kind ina quarter shall not exceed the value of Cost Recovery Crude

Oil actually taken and separately disposed of by CONTRACTOR

from the Area during the previous quarter. If EGAS’s entitlement

to receive payment of its Excess Cost Recovery in kind is limited
by the foregoing provision, the balance of such entitlement shall
be paid in cash.
YoY. Keddy YY i ls) SH VA cul Leia dl Ae
7c luc) (+)
ott Mabel yo ay Lebzol cll Jal IS ope Sadeel (0+) BUI Geel!)
IS Soils olen! re peti Syd lle ob prin pally ASE ode
CZ Led! ") WW hall Wy baw Eb dae,
WK, LB eT

ied! gull Bly
pall LAW Bee

Ady adl Slbeall (5 atin
(5/5 2) pe Jai een 1 Sxl Ne

(gam gay bases) dn

BU 5 oa) dal cls] ees lin el
(/£-) G15 0 2 GILT sl ge

SIMs Cbs) eS sh doe LL
wu is oe dil s Oe - ge pl
(/¥4) WGI 5B V+ + Solent gh

SoS ALS Cbs} dS of aR
she iL Ve ee ge asi
gli N nes oahes

PST Gls] LS of ioe ey

“wlh5e Yess ye

A\ YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(b) PRODUCTION SHARING:

(1) The remaining sixty percent (60 %) of all Petroleum produced
and saved from the Area hereunder and not used in Petroleum
operations shall be divided quarterly between EGAS and the
CONTRACTOR based on Brent value and according to the
following shares (“Production Sharing”’).

i) Crude Oil and Condensate:

Crude Oil produced

and saved under this
BRENT

PRICE

Agreement and not used EGAS’s CONTRACTOR’S

in Petroleum operations.
SHARE %

Barrel of Oil Per Day SHARE %
(BOPD) (quarterly
average)

US$/bb1

That portion or increment | sixty percent Forty percent
less than or equal to
5000 BOPD (60%) (40%)

That portion or increment
more than 5000 BOPD Sty one percoyy Thirty nine percent
and less than or equal to (61%) (39%)
Less than or 10000 BOPD
equal to 40

USS That portion or increment

more than 10000 BOPD_ | 5'%t¥. two percent

and less than or equal to (62%) Thirty ight percent}
20000 BOPD (38%)

That portion or increment | sixty four percent | Thirty six percent
more than.

20000 BOPD (64%) (36%)

Vi. dee Lady YY 5 (a) . Se VA sal — dees e dT AY

Jal cls aS sli Ee

B52 0 2+ galt sl ge

Cbs) RS si oe EL
ce Bhs Oe oe si
BON: oe she sl

Cbs) RS si Se LL
ste daly Ves ge asi
ag/5 Ne or osha

AS) Gls] HS of dow Hay

“wslhie Ye os ye

Jal cus Ee

w/e e 6 Galea 3h eye

US| aS si do Sed
af ‘ Nee psi
oe dil 5 Os ow ASI os
lhe \eo slush Kel Ye
shoe daly
CH! AS share IL oy A. esl

she Bhs Ve ee ge psi Sel
a5 OVe ee Seles

PSI Cbs] LS of oe aL

“wlh5e Yess ye

Na

More than 40

USS and less

than or equal
to 60 US$

More than 60

US$ and less

than or equal
to 80 US$

die ad VY (o) SH VA sal) — eel i A

That portion or increment
less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD
and less than or equal to
10000 BOPD

That portion or increment
more than 10000 BOPD
and less than or equal to

20000 BOPD

That portion or increment
more than
20000 BOPD

That portion or increment
less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD
and less than or equal to
10000 BOPD

That portion or increment
more than 10000 BOPD
and less than or equal to

20000 BOPD
That portion or increment
more than
20000 BOPD

Sixty one percent
(61%)

Sixty
two percent
(62%)

Sixty
three percent
(63%)

Sixty five percent
(65%)

Sixty

two percent
(62%)

Sixty
three percent
(63%)

Sixty four percent
(64%)

Sixty six percent
(66%)

Thirty nine percent
(39%)

Thirty
eight percent
(38%)

Thirty
seven percent
(37%)

Thirty five percent
(35%)

Thirty
eight percent
(38%)

Thirty
seven percent
(37%)

Thirty six percent
(36%)

Thirty four percent
(34%)

YoY s de dy VY 8 (4) 4X0 VA call - dedi AL

Joi cls) Las si al
1/52 0+ Gis sl ge

chil aS 5 (dow A ia
ce Bly 0+ oe asi
OR

gis] ass (inte

shoe daly V+ + ge ast
5 ONe rs Sal

AS) Gls] aS oh dow Tad
agli Veins se
Fae te PR ad SF ol 8 jie All

Fe
as) . 16/520 ++ Salut sl oe

FOP aed B yptay Land cay Lach
wu is
(Jo)

Sos Wedel
aul
(79)

FH! Si galies jie Del
“s/s Ve vss ge

Jai cls aS Pa Mel
1152 0 2s GsLS sl ge

hs) ees idea Al ia
Bhs 0+ oe si
ISN + osha gh

cls] is {dow aa
ale dal s V0 +s ge asi
gli Ve giles
ASI Gls] RS of oe Tey
agli Ven ss ge

Foe Weel

Ao YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

That portion or increment | Sixty three percent
less than or equal to
5000 BOPD (63%)

That portion or increment
more than 5000 BOPD Sixty four percent ] Thirty six percent
More than 80 | and less than or equal to (64%) (36%)
USS and less 10000 BOPD
than or equal | That portion or increment
to 100 US$ more than 10000 BOPD | Sixty five percent | Thirty five percent
and less than or equal to (65%) (35%)
20000 BOPD

That portion or increment
more than
20000 BOPD

Thirty seven percent}
(37%)

Sixty seven percent | Thirty three percent
(67%) (33%)

That portion or increment
less than or equal to
5000 BOPD

Sixty four percent | Thirty six percent
(64%) (36%)

That portion or increment
more than 5000 BOPD Sixty five percent | Thirty five percent
More than and less than or equal to (65%) (35%)
100 US$ and 10000 BOPD
less than or
equal to 120 | That portion or increment
USS more than 10000 BOPD | Sixty six percent | Thirty four percent
and less than or equal to (66%) (34%)
20000 BOPD

That portion or increment
more than
20000 BOPD

Sixty eight percent | Thirty two percent
(68%) (32%)

That portion or increment
less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD Sixty six percent | Thirty four percent
and less than or equal to (66%) (34%)
More than 10000 BOPD
120 USS That portion or increment
more than 10000 BOPD__|Sixty seven percent | Thirty three percent
and less than or equal to (67%) (33%)
20000 BOPD
That portion o:

more than
20000 BOPD

Sixty five percent | Thirty five percent
(65%) (35%)

Ve. dee Lady YY i (a) 1 Se VA saad = deed! AN

(LPG) JLtl Jy cdl sey ja (¥
A BR OLS J (LPG) SLM J 2d GE OLS IS a
hee LEY dbl ye dell GU OLS I! Glo! ga sll
Ee LAY (LPG) JL Ja aul sey sl ge CLUY! (Lad
ceil

(LPG) Jluitl J, zd jes 5!

ASW ode Coy 4 etal, gull

dard) Olea! 5 parte ily

(SI'S) pe th Sapa | Sel Ae
(sm Gp bese) dex

BW 3 os cn dal cls] Es lee at
(78+) sI"G gdb Ves sales sl

FOP dees AST Gls] tS oh toed nk
Bu! u shoe MG/G onk V-- Ge
(74) gl" ope YO+ goles

os Ws ls AS) Cla) AS shoe DEL
aul 3 a he Sils S/S gabe Y0- ys
(70) 15/3 age 0+ = gales

SF ops ee
aul
(79)

AS (ls) 2S fe EL
1G/"G age 0+ ye

AY YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

ii) Gas and LPG:
For the purpose of calculating Production Sharing of
Gas and LPG and the purpose of Production bonuses, all
quantities of LPG produced shall convert into equivalent
quantities of Gas and to be added to the quantities of Gas
produced from the Area.

Gas and LPG produced
and saved under this:
BRENT Agreement and not used
PRICE in Petroleum operations.
USS$/bbl Standard Cubic Feet per
Day (SCFPD)(quarterly
average).

EGAS’s ICONTRACTOR’S.
SHARE % SHARE %

That portion or
increment less than or Sixty percent Forty percent
equal to 100 Million (60%) (40%)
SCFPD

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD

Sixty one percent. | Thirty nine percent
(61%) (39%)
Less than or

equal to 40
USS

That portion or

increment more than .
» Sixty two percent .
250 Million SCFPD and (62%) Thirty eight percent
less than or equal to 500 ° (38%)

Million SCFPD

That portion or . . . .
Sixty four percent | Thirty six percent

increment more than 500
(64%) (36%)

Million SCFPD

«Hae Lad YY G5 Cp) 9 Se VA saad — eee JI id! AA

oo bil cls Ls si A Wl
IG vagehe Ves gales sf

AS) CLS AS of Se A dL
oh ot Shy 5/"G ope Ve + ge
1 /"G rele VO- gylas

AS cL Ras gf dow A Ll
Bee dale s/ Gok YO. ye
5/"B agnle 0+ + ig slat

ASN Gls HS 5] oy LL
S/S ashe Ov ye

OSs ALS

» jie ja Ar. <r An
DU 3 x ce SEI cbs] Aaa! de -
ie ING osebe Ves Galas 5!
(Z¥A) 2 doxake ts.

Fd Oy dae
wu
(ZY)

Alpe ES I Ta
Tose S515 5 /"G wake Veg
y ha ~ + asi
gS ose VO ssh

Kexi Ae
OPW dew PSN CUS] AS | doe td Rey siege si,

oh ot Bh G/B onbe YO ge GMa Av gales
15/3 Sake 0+ = goles Sel

pet]
(ZN)

ws Oe ae si Solis a
wu ul
(ive) 2g /"GB ageke Os ge

Aa YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

More than 40

USS and less

than or equal
to 60 US$

More than 60
USS and less

than or equal
to 80 US$

That portion or
increment less than or
equal to 100 Million
SCFPD

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD
That portion or
increment more than
250 Million SCFPD and
less than or equal to 500
Million SCFPD

That portion or
increment more than 500
Million SCFPD

That portion or
increment less than or
equal to 100 Million
SCFPD.

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD
That portion or
increment more than
250 Million SCFPD. and
less than or equal to 500
Million SCFPD
That portion or
increment more than 500
Million SCFPD

Sixty one percent
(61%)

Sixty two percent
(62%)

Sixty three percent
(63%)

Sixty five percent
(65%)

Sixty two percent
(62%)

Sixty three percent
(63%)

Sixty four percent
(64%)

Sixty six percent
(66%)

Thirty nine percent
(39%)

Thirty eight percent
(38%)

Thirty seven percent}
(37%)

Thirty five percent
(35%)

Thirty eight percent
(38%)

(Thirty seven percent}
(37%)

Thirty six percent
(36%)

Thirty four percent
(34%)

YoY ede dy YY GS (9) 9S YA sual — Reel 4

oo Gl cle] dn si el
IG vagehe Ves gales sf

AST cls eS of Ee wh
ah ge JL S/S aadke Ve vg
1g /"G agke YO+ soles

PSL CLS eS yf dou td deel
Ne Sly 5/"G ose 0+ ye
1g /"S ogcke 0+» gslus

ASA CL Leaf gf doped Lolly
16/3 gle 0- + Ge
on ~ Oe Jil clei dS doy Aly
BUI ra é

AaY) 61S ople Ves giles sh

Ry ereres wie tes yh ie EDL
Bul 3

(Zio)

oh ge Bil 5/6 Gage Ve ge
15/"S aynke VO+ gus

Sos Ws dal
rel]
(78)

AS) Cla) BS Gf Be EL
oh Big 6 /"S ope YO. ge
EL Garde 0+ - gales

Rvp . ;
aoa, : re ASI CW) ANS sf EL
Fe
(ZY) gl" ogcke Os oe

More than 80
USS and less
than or equal
to 100 USS

More than
100 US$ and
less than or
equal to 120
USS

That portion or increment
less than or equal to 100
Million SCFPD

That portion or increment
more than 100 Million
SCFPD and less than
or equal to 250 Million

SCFPD

That portion or increment
more than 250 Million
SCFPD and less than
or equal to 500 Million

SCFPD

That portion or increment

more than 500 Million
SCFPD

That portion or increment

less than or equal to 100
Million SCFPD

That portion or increment
more than 100 Million
SCFPD and less than
or equal to 250 Million

SCFPD

That portion or increment
more than 250 Million
SCFPD and less than
or equal to 500 Million

SCFPD

That portion or increment

more than 500 Million
SCFPD

Be Lid YY Gi (9) So VA stall = dee JI Baa

Sixty three percent .
Thirty seven percent}
(63%)

(37%)

Sixty four percent | Thirty six percent
(64%) (36%)

Sixty five percent | Thirty five percent
(65%) (35%)

Sixty seven percent | Thirty three percent
(67%) (33%)

Sixty four percent | Thirty six percent
(64%) (36%)

Sixty five percent | Thirty five percent
(65%) (35%)

Sixty six percent | Thirty four percent
(66%) (34%)

Sixty eight percent ] Thirty two percent
(68%) (32%)

Vi. dee Lady YY 5 (a) 1 Se VA saad — deed! 4Y

os i) Fano

op dal cls} Ga of ee El

Pear -
- 1/"S ogdbe Vo + Salus ol

(Zio)

Boss dul dee | si cll as st yl
wl u shoe daly 6/3 nk ++ Ge
(/¥£) 15/"S ode YO- gals

Sos, BU : AS) cls) Ens of dud Rh
wUul Fi she dah o/"S ake VO. Ge
(Z¥¥) GIS opde 0+ + Gola

Bo sly
aul
(Z¥N)

251 CS] AAS sha EL

a5/"B gehe 0+ + ge

Gl Segall so del ot auld le gay Gill iy au Coe
oe deey IS ES pA Bod OLY OLYau Ee Coy pad Ge
Platts Crude Oil") 212546 oil 225 6 2B Ss ghll ay Gb
ce Legal U5 at IS] pte UE 3, ("Marketwire report
oe 6 DE DEY He ple boil a5 WL Dal pw pyre pe
HT yale dl gue JU Coy A LS le pins ISU poze yygull
Bad tt Se pl 15] oh ALL) oLall ode Jes oe y ade UE iy tales
Ae Wylie I, ele! ee Bl ae GY WT ay US Cay 9G
Sy ob Las

sdhel (¥) 5 (V) (Y) (G) Sel ool Cs Gd) DL ea oie Bg
Ma) 5B LLU SLU Ws Grail a 5
ay YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

That portion or
increment less than or Sixty five percent | Thirty five percent
equal to 100 Million (65%) (35%)
SCFPD

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
More than Million SCFPD
120 US$

Sixty six percent ]| Thirty four percent
(66%) (34%)

That portion or
increment more than

SS Sixty seven percent} Thirty three percent
250 Million SCFPD and

(67%) (33%)

less than or equal to 500
Million SCFPD

That portion or 4 .
Sixty nine percent | Thirty one percent

(69%) (31%)

increment more than 500
Million SCFPD

where Brent price upon which shares are divided is the quarterly
average price expressed in U.S. Dollars per barrel for Brent
quoted in “Platts Crude Oil Marketwire report’’, in the event that
such average cannot be determined because “Platts Crude Oil
Marketwire report” is not published at all during a month, the
parties shall meet and agree the value of Brent by reference to other
published sources. In the event that there are no such published
sources or if the value of Brent cannot be determined pursuant to
the foregoing for any other reason, EGAS and CONTRACTOR
shall meet and agree on a value of Brent.

Such Production Sharing referred to in Article VII (b) (1) (i)
and (ii) above shall be taken and disposed of pursuant to Article
VII (e).
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Mt

Solel) Wy 9h SLE lage ASL! gi Ga eLsT (shady Le ISL ae (V)

Uprias) wen! J! (Ouch ageigs) Jolly wu! nit (o)5 db dL!
Weyl Cea ol ASU Ke glne sey! SI gs 2 ULE (pate
FOUN 8 Cees damad Gye (pate Yann) ley! rolad oll jl as
GW lage Rall oy UL Ube Lad GL OLUS ge (V0)
(8s PEALE ae Line GW) oS of bk (Gail GE) 24
oP abe! US pedal ye leg (V+) Cee DR Cg ate Grn) Galen!
AB GE Gots tayo) pail jE aa (Gul Legatia,) Jolilly Leu!
Boll pe (SY 5 (1) oe BWI Go ge GLU ge Jyltly poles! Slinzice (3 Lie
SAN QL LN ge GI eld WSs dL!

“al al BY Cle” eal Wd Jae Ole Gf pall GE dons
Fmd he Bab DG ANN Sled oS mel pt CH GL OLS Jomnaty
be ane Ugele wile SWI OLAS ye (VO) BU C3 Greely Laat!
SN he op B ee" gay gal SLU! QL GI Slane AS! 2
Ske gsS5 Vy. ylaall iy aides “al of BAT Sle 5 Sail
Coe ylang GLU La Gop ball de le
ST) GS BW! Cogt GLU! gs Jy Cline ee oc gel GLI Mile
seal GUI Nb OS Go Jo gS Vy HELIN Gall Ye (C)

SB (oSk Lgshe,) Jo, He! CAB! alsa Ghose 3
gpk Blas) ed SN LoS oye (V0) ASU G5 Opteny Lena hes
OG (gate Gabe) lel we Syl) SWI ols 25! 3 Sally
SLL a yd! GLI LS oye (V0) SUN gd hells Laat! oe Gd!
ball ol plac pad LE Led gL MLL A Lew! LI Laas Lge
grad GLA ashes GW ye Ee Big ate Gabe) Hho Gos
ee (LN) GUL Speed ales es etd LSU) olny UI sf Lu!
Lj lage ASW! 5 Gall 5
4o

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(2) After the end of each contractual Year during the term of any

Gas Sales Agreement entered into pursuant to Article VII(e),
EGAS and CONTRACTOR (as sellers) shall render to EGAS
(as buyer) a statement for an amount of Gas, if any, equal to
the amount by which the quantity of Gas of which EGAS (as
buyer) has taken delivery falls below seventy five percent (75%)
of the contract quantities of Gas as established by the applicable
Gas Sales Agreement (the “Shortfall Gas’’), provided that the
Gas is available at the Delivery Point. Within sixty (60) days
of receipt of such statement, EGAS (as buyer) shall pay EGAS
and CONTRACTOR (as sellers) for the amount of the Shortfall
Gas, if any. The Shortfall Gas shall be included in EGAS’s and
CONTRACTOR’s entitlement to Gas pursuant to Article VII (a)
and (b) in the fourth (4") quarter of such contractual Year.
Shortfall Gas shall be recorded ina separate “Take or Pay Account”.
Quantities of Gas which are delivered in subsequent Years in
excess of seventy five percent (75%) of the contract quantities of
Gas as established by the applicable Gas Sales Agreement (“Make
Up Gas”), shall be set against and reduce quantities of Gas in the
“Take or Pay Account” to the extent thereof and, to that extent, no
payment shall be due in respect of such Make Up Gas. Such Make
Up Gas shall not be included in CONTRACTOR’s entitlement
to Gas pursuant to Article VII(a) and (b), CONTRACTOR shall
have no rights to such Make Up Gas.

At the end of any contractual Year, if EGAS and CONTRACTOR
(as sellers) fail to deliver seventy five percent (75%) of the annual
contract quantity of Gas as defined in Gas Sales Agreement with
EGAS (as buyer), the difference between seventy five percent
(75%) of the annual contract quantity of Gas and the actual
delivered Gas quantity shall be referred to as the “Deliver or Pay
Shortfall Gas”. EGAS (as buyer) shall have the right to take a
quantity of Gas equals to the Deliver or Pay Shortfall Gas and
such quantity shall be valued with ninety percent (90%) of the
Gas price as defined in the Gas Sales Agreement.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Kl I a Sell IS (LPG) Jul Jo atl GE le by
JL Jared FE Ge pade aul! Salll ge (G5 (1) gg ail (3 ead
Jy ploy! Mas abet py cettl BS Jane cl geil (LPG)

vlage HL ||

an

zd Jill anit (¢)
roWSH, Isl (Y)

ode (panis Jolill sine UI ANI sla ee Gaabdl (I eal
de a IS ot EI ae a Dolly ole Bat dee Os LW
Ag
ot gall Gall ay DG Mia LU pM ell Gas “Gp ae”
Dorel! Glad! 965 of dae lel Lgl JW oF wba) ol
IAW pb OWS J OLA bell Slee yi Logll WI Vo,
ob lita) BI pel UG dae Wiles pio byt Dl OLS
ole WU Eb M3, pred! LB (8 (G5) ABW! 2b pL bee
pLI col poe ope ole ee py tte Spat LU I dl ee
phase de sho dl
cA} Sata oT lee) os Ble nt BL ae Ss SOLEMN
AE sf Ley Gb ye MS IST «Le eb 18 Gl
Al dere ALG tae iI DE folie de Gb Ql ole (¥

BID DE oblecl Lip yh WS de Gs COU US A I

ell ge ANI Sse)! pL Cad py dod Saeed Salasyl
AIS folds ADU) Lease 5 F "Lae! ppd DG isd al ppl go
Join of dey pred abe 3 "Os" ILL Yo, oll, Lal
oh Glas pI cog gpd Sey Cutt paedll ele! lee! Us Lule
daoey Rpeslee g PI OMS pp WS pbs red Leg Dolby gh I ic plane
JS del so 5 Le oho C5 JU Re oe le Gell ae

=")

-\
AV VY. Ree de TY GS (9) So VA stall — dee J Ba

The percentages set forth in Article VII(a) and (b) in respect of
LPG produced from a plant constructed and operated by or on
behalf of EGAS and CONTRACTOR shall apply to all LPG
available for delivery.
(c) VALUATION OF PETROLEUM:
(1) Crude Oil and Condensate:

i- The Cost Recovery Crude Oil to which CONTRACTOR is entitled
hereunder shall be valued by EGAS and CONTRACTOR at
“Market Price” for each calendar quarter.

ii- “Market Price” means the weighted average price realized from
sales by EGAS or CONTRACTOR during the given quarter,
whichever is higher, provided that the sales to be used in

arriving at the weighted average(s) shall be arm’s length sales

of comparable quantities on comparable credit terms in freely

convertible currency from F.O.B. point of export sales to non-

Affiliated Companies under all Crude Oil sales contracts then in

effect, but excluding Crude Oil sales contracts involving barter,

and

1) Sales, whether direct or indirect, through brokers or otherwise,
of EGAS or CONTRACTOR to any Affiliated Company.

2) Sales involving a quid pro quo other than payment in a freely
convertible currency or motivated in whole or in part by
considerations other than the usual economic incentives for
commercial arm’s length crude oil sales.

ili- It is understood that in the case of C.F. sales, appropriate
deductions shall be made for transport and insurance charges
to calculate the F.O.B. point of export price; and always taking
into account the appropriate adjustment for quality of Crude
Oil, freight advantage or disadvantage of port of loading and
other appropriate adjustments. Market Price shall be determined
separately for each Crude Oil or Crude Oil mix, and for each
port of loading.
Ve. dee Lady YY GS (e) p Se VA saad — dees iy dl 4A

l/s ll le oye Lie woul INE lend abe Lee pe pl 15) -£
JBL ole! (he Cae, iE Ll LT Call ae ode Cone Jol!
cy GU LI ad ye ee el Gaul ae le Les iy ol
Bolly Rad UY) cere LAN Legale y I a gy ge alleazal
pl Sy del BI ew ALG dy UI OY Ws 3 &
Balas hall GE G8) Joel deel lal GS ees I LS
oe og) Unb de pill GLAM (3 Mais Hey pe ll (Legll aed
pe YU edly tes SII lel sles eo oI dal On
ebaeal) Sol gia byt CE Old obs 9 SG Coy ob 5
hl BL cul Le ae Gal UB ge eS WS bss Y (ul
cod bagh Leg LW SMa Lol Ll Gely ol (dey aed pats
Daal ge WS aby goed Le RoI gl Coglas of Uljey LI
U5 joy Ce SUM Leads BUSI das 3 Goll LA Le au ell
He AE Ms Fells OSI LS oe dale pede Gye Jol al!
«bay (46) dyes Bal JIL Ro! ould Lah, WI ay el
od Ae Stell ode BF LS lI! Uglane all Solel pt peels
Paplll ANS hey Lag (V2) cate he og Sal Sal! Lay SL
BLM SEL sled LT he GSI lead oa ll Ula! gi
slo aeY jaabdl LI Cag! as Se ol le GIL 23 cated
El cag Mis JL Gall cd SLI ed GIS

SAM (ets sted ol de Gel ae ol Joli gl eeu! ge Gi ob IS! -0
HBL I DE C3 ol WLU Gel ae Se Yodel (1) Lew
ast ee pb 5 GY EL Gd ee de GW 3 Jl whe!

dey boy (V0) phe Rad DE SS 5 de ay Gl gs HWY ode
44 YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

iv- If during any calendar quarter, there are no such sales by EGAS
and/or CONTRACTOR under the Crude Oil sales contracts in
effect, EGAS and CONTRACTOR shall mutually agree upon
the Market Price of the Barrel of Crude Oil to be used for
such quarter, and shall be guided by all relevant and available
evidence including current prices in freely convertible currency
of leading crude oils produced by major oil producing countries
(in the Arabian Gulf or the Mediterranean area), which are
regularly sold in the open market according to actual sales
contracts terms but excluding paper sales and sales promises
where no crude oil is delivered, to the extent that such sales are
effected under such terms and conditions (excluding the price)
not significantly different from those under which the Crude Oil
to be valued, was sold, and always taking into consideration
appropriate adjustments for Crude Oil quality, freight advantage
or disadvantage of port of loading and other appropriate
adjustments, as the case may be, for differences in gravity,
sulphur and other factors generally recognized by sellers and

urchasers, as reflected in crude oil prices, transportation ninety

(90) days insurance premiums, unusual fees borne by the seller,

and for credit terms in excess of sixty (60) days, and the cost

of loans or guarantees granted for the benefit of the sellers at
revailing interest rates.

t is the intent of the parties that the value of the Cost Recovery

Crude Oil shall reflect the prevailing market price for such

Crude Oil.

v- If either EGAS or CONTRACTOR considers that the Market

Price as determined under sub-paragraph (ii) above does not

reflect the prevailing market price or in the event EGAS and
CONTRACTOR fail to agree on the Market Price for any Crude
Oil produced under this Agreement for any quarter within fifteen
(15) days after the end thereof, any party may elect at any time
Ve. dee Lid YY i Cp) . Se VA sal — dee ZV.

ol Mi sec gl GB Wel Gb A jee ob She ols
Ele US oe tee al sted rad) ge els pSoee J! SSL pate,
pall Edd ed ETL Goel eed att Gel Soul ch Gd bet Gl
dead! we Ss Elo pou! Ne 8 Ce gb pSedll hes
obs pe ELLY pad Lejley Lite Sod WS LF Sy Sl
walsh all ae BIL Sod

Lag (12) GEE DE (5 pKodl dhe GE CS Jy Lt ples) Cais I 3!
cl Gd ae eZ Me! 98 ch SV GBI GP Gl Ls! eu
Dal J15alQl Wiis Soto Lipall Ag Ai as pKodl US LPL pe AIG pod)
be ed de dle Gl $5 G5] ede Gi at al (8) Al,
lags ed Soblolere shell gi BV ee Iolill ola) ae Gis
ALBIS gf SUM gi ole ope sl a pa QeLS Ub lee Ly Wy ty
PM SEN SOS Il ope al ye pall UI US ge ype JL] cans
oy be

Boles sly 5 RIL deed a5 ge WY ab ped SS ol Gres
Adel Bel pL ad Gets es SS ALI J all
fe deleghs OMe I cad Uy Lley ge pM oS Sl see
(ete SUS Ss OS of jee VUS Jolill (Uo2) Das ogee
oh Sap doptell ages Se of Lpotee dey Vee oh Use Gi
Wires sh Jail Spel eal Joell daase of Jy aS pheall Jal) dadace
Lh gee GY Be WII sey gl LEW GD LY Fate dey
OSS ge bp 5] OW ig Goll gcd dl de WI olla
Vy wslaney Lee ped Volga SLI Sli gll | OVW si J, cul
(Y) Geet DE OU ge 5s Cl Cs Let 8 SL oS ol See
US, LI sl Japs OWS ge Gl GY goo] lel le geal!
he So tee En
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

thereafter to submit to a single arbitrator the question, what single
price per Barrel, in the arbitrator’s judgment, best represents
for the pertinent quarter the Market Price for the Crude Oil in
question. The arbitrator shall make his determination as soon
as possible following the quarter in question. His determination
shall be final and binding upon all the parties. The arbitrator
shall be selected in the manner described below.

In the event EGAS and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party notifies
the other that it has decided to submit the determination of the
Market Price to an arbitrator, such arbitrator shall be chosen
by the appointing authority designated in accordance with
Article XXIV(e), or such other appointing authority with access
to such expertise as may be agreed to between EGAS and
CONTRACTOR, with regard to the qualifications for arbitrators
set forth below, upon written application of one or both of EGAS
and CONTRACTOR. Copy of such application by one of them
shall be promptly sent to the other.

The arbitrator shall be as nearly as possible a person with an
established reputation in the international petroleum industry
as an expert in pricing and marketing crude oil in international
commerce. The arbitrator shall not be a citizen of a country
which does not have diplomatic relations with the A-R.E. and
the country(ies) of CONTRACTOR. He shall not be, at the time
of selection, employed by, or an arbitrator or consultant on a
continuing or frequent basis to, the American Petroleum Institute,
or the Organization of the Petroleum Exporting Countries or
the Organization of Arab Petroleum Exporting Countries, or a
consultant on a continuing basis to EGAS, or CONTRACTOR or
an Affiliated Company of either, but past occasional consultation
with such companies, or with other petroleum companies, or
governmental agencies or organizations shall not be a ground
for disqualification. He shall not be, at any time during the two
(2) Years before his selection, an employee of any petroleum
company or of any governmental agency or organization.

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

phe Ue Sal pS Jaw pLW! ge LSI 9 Yak ple! UL Sy
SLAIN Sal Sod Sell eat I V3) aT all Wd pL le asad
ode 68 Uke Gopal MII Olk ST aks (LS! we ol oll!
pSedl Beslecee sil Salas lee! yo US palin, 5,
UAT Lead LT he ill ode GY Ws, 213 SGel Soll 2d,
legally GULL go Labs oI Cull ae apde Lely ogy Wl BLL!
LIL gf Lee ge pat GEL oS ol le oll dU
BA Wy Hee! ge IS Heal Sy leer sFOUL ul oe
oF pSeeall jyee aT le Hehe Olly Wl Load oly Sed! ao plea!
pRedl ge Solis ele! oe IS co aleniy SHI Me dhe Une Iood ok
vane bell WTS gles ogee JS JIG LS gale one pail I)
legally SUL 155s ALI Cuddle ade le PIBYL SGU comes
Sa aly Wp g Bled LISS al oli ple gS ol edie!
poke I Sal de cael 8 gl Sod

Feel ey cpt Solis pele! pe IS Oe sche Gaal Spell ee OL pots =
oy Gl ee de GY oO J SS dee, oll Ele) GLI!
cs SNe ne igSodl Bi ae all US 28 Od Gh Uy bu!
By «foal jane! de LS Joli gl ob! ge Gl eb 13) GUL
AG jad sla eel py HE GL El ay Ge Spl ey dijo
hse preg) pr lad he Magee, UU go SY Gl ge 18 LLL!
Kel JlSaUll (3 sad! pdt be Lye (ZY, 0) BW 5 Gay ght al
gill OUI of AAI sla Gree BT GU EL! ge Wis (5)
wala! fos Gate Gabe
\.

ry

vi-

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Should a selected person decline or be unable to serve as
arbitrator or should the position of arbitrator fall vacant prior
to the decision called for, another person shall be chosen
in the same manner provided for in this paragraph. EGAS
and CONTRACTOR shall share equally the expenses of the
arbitrator.

The arbitrator shall make his determination in accordance with
the provisions of this paragraph, based on the best evidence
available to him. He shall review Crude Oil sales contracts as
well as other sales data and information but shall be free to
evaluate the extent to which any contracts, data or information
is substantiated or pertinent. Representatives of EGAS and
CONTRACTOR shall have the right to consult with the arbitrator
and furnish him written materials; provided that the arbitrator
may impose reasonable limitations on this right. EGAS and
CONTRACTOR, each shall cooperate with the arbitrator to
the fullest extent and each shall insure such cooperation of its
trading companies. The arbitrator shall be provided access to
crude oil sales contracts and related data and information which
EGAS and CONTRACTOR or their trading companies are able
to make available and which in the judgment of the arbitrator
might aid the arbitrator in making a valid determination.
Pending Market Price agreement by EGAS and CONTRACTOR
or determination by the arbitrator, as applicable, the Market
Price agreed upon between EGAS and CONTRACTOR for the
quarter preceding the quarter in question shall remain temporarily
in effect. In the event that either EGAS or CONTRACTOR
should incur a loss by virtue of the temporary continuation of
the Market Price of the previous quarter, it shall promptly be
reimbursed such loss by the other party plus simple interest at the
LIBOR plus two and one - half percent (2.5%) per annum rate
provided for in Article IV(f) from the date on which the disputed
amount(s) should have been paid to the date of payment.
Ve. dee dy YY GS (a) p Se VA saad — dyeing! VE

(LPG) Jal Jy all jes jLI (1)

LY plasty HIS sled Gall Jyadl i opal! sul ol =)
Ub ell Spal) ab peat a Gill, cay o) ANIKI slo ul HU,
dus (tlh agri) Jolly lel oy dell (Whol LwY
Atay ples poke Gye (2) Le Ll Fal Wy (gate Gates) bes!
Halas yl Leal Jolall Ll de Jylilly Gole! op ale Gis as
wll Gee alll gee pabl edly ULL eee Ge Lesa) dale aed
chat apie oe lhe ole Leal) SLL hell] GY! pe
Gales Gis Ly SL le dl oral, afl GW) oLbLe!
(BoA) pads) Sy LAM LIVI gb les (5 Soll GLI) [WII ans GLEYI
Ss coll Ret) sie bd ale Gil GW US je et,
A(Y) (3) Spo BD Jy dh jy alenel

seb! eo WY LS GE oe tenet go ee ol IS Lol! pres UE 3 -¥
pile ad Eb Mis ped! jE ae ay (a) 18 LT BLU Eb
pete)

ed! Spe CLEY pLaS) GLE gue eed ge Joli Gunes UL 3-1
5PM Geby WU Gbboo ig presll l/s
pe Eb AU SE I Ghat A LU OLS ae =

SLI GI U3, Split ow abe gill
5 a Eb ll Ga I OLS Bs
hel soa) sel a Lb JU, ob! dy adhe Gael!

pall si/iy Ls GLY pLacil SE Spe dana JS Joli Ga pat UE 5 -£
Lend pe SIE GB I ALU WI OLAS gl sao de IE GS Gl
ESL GBI) U5, Joli! ow abe Gill 2 Lb
NiO YoY dae dy VY 5 Co) SH VA sald — dyed i A

(2) Gas and LPG:

i- The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of Gas which is disposed of for local
market, according to the Gas Sales Agreement between EGAS
and CONTRACTOR (as sellers) and EGAS (as buyer) entered
into pursuant to Article VII(e) shall be valued, delivered to
and purchased at a price, to be agreed upon by EGAS and
CONTRACTOR, based on technical and economic factors for
developing the area (including but not limited to water depth,
reservoir depth, the actual expenditure and expected investments
over the Development project lifetime, proven and probable Gas
reserves, internal rate of return on investment to achieve the
interests of the parties and the prevailing applicable Gas price
in comparable concession areas having similar conditions). Such
agreed Gas price shall be stated in the relevant Development
Lease application before the Minister of Petroleum’s approval
according to Article III(d)(ii).

ii- In case CONTRACTOR exports part or all its share of Production
Sharing of Gas jointly with EGAS, pursuant to Article VII(e),
such exported Gas shall be valued according to the relevant net
back price.

ili- In case CONTRACTOR disposes locally and/or solely exports
part of its share of Production Sharing of Gas to third party then
the following shall apply:

a- CONTRACTOR’ s quantities disposed to the third party shall be
valued based on the agreed price between the CONTRACTOR
and such third party.

b- CONTRACTOR’s quantities disposed to EGAS shall be valued
based on gas price agreed by EGAS and CONTRACTOR
according to the basis mentioned above.

iv- In case CONTRACTOR disposes all its share of Production
Sharing of Gas locally and/or solely exports to third party, then
the CONTRACTOR’s quantities sold to the third party shall be
valued based on the agreed price between the CONTRACTOR
and such third party.

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

ceed Jel Lob! (LPG) SLM Jy dl LE ganeae ste he eal
cdg gl) ASICS! slo ae! (2G, cey plLuacl ASIC slo ned
clegis AUS sl Soll olen! Sas ala psy Lt eee ge dnl!
Jlall Joadl jE dane GoW Jal ce bpd obs del: Diy
Jolly pee! Oy GUY ge Ls) ALI! olen ys, SAL (LPG)
(U3 DE le
DPX + MOH Oe YH
Hie Spay los) (LPG) JLU Jy all je = pe
UI OLY ae Lede Ge BIS (obser obsW Gath
AS AM jared
Usa Lobel LT uy doe Sl dag Atoll EAI Lau gee = wu
Boal OLYM SIN ey see ob JS et id ce he
JI OY pH SB tl Ne DE gles pb ue LS il
(s8) UBL gb poles Used Oba Leh "als 5k ce
vole Ex-Ref /Stor 253)! Joles oleae
daw gl
DE Lane oll oS she “le tle a IP WL nH OW [LUE US,
Byte pi) Jal (5G) ded et opt on oottll oo 45
Res a glee pb ge OS 15] LE We iy Late ptt! eS JG
DE DEY he "wh sk aU) Oe aE ee eG)
gdh (5) ded de oldies Jolly lee! ett oaptll oo nt
oh ohgS apts alae apy pte UL iy gS Eta olall Ud!
ST ee AY dee UB (4 G) a eat plea pb ge lS
Ja pdl LE ha I pe Jl (Ge) Aad be gliieys Jolly pln! aart
oe 8 Hd he wales ee GU (oUed ly ob J!) (LPG) JL
wbeugill pul dibre
\

Y

. Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

v - The Cost Recovery Petroleum, Production Sharing and Excess

Cost Recovery, if any, of LPG produced from a plant constructed
and operated by or on behalf of EGAS and CONTRACTOR shall
be separately valued for Propane and Butane at the outlet of such
LPG plant according to the following formula (unless otherwise
agreed between EGAS and CONTRACTOR):

PLPG = 0.95 x PR

Where:

PLPG = LPG price (separately determined for Propane and

Butane) in U.S. Dollars per metric ton.

PR = The average over a period of a month of the figures

representing the mid-point between the high and low prices
in U.S. Dollars per metric ton quoted in “Platt’s LP Gaswire”’
uring such month for Propane and Butane F.O.B. Ex-Ref/
Stor. West Mediterranean.

In the event that “‘Platt’s LP Gaswire” is issued on certain
jays during a month but not on others, the value of (PR) shall
be calculated using only those issues which are published
uring such month. In the event that the value of (PR)
cannot be determined because “Platt’s LP Gaswire” is not
published at all during a month, EGAS and CONTRACTOR
shall meet and agree to the value of (PR) by reference to

other published sources. In the event that there are no such

°

ther published sources or if the value of (PR) cannot be

letermined pursuant to the foregoing for any other reason,
EGAS and CONTRACTOR shall meet and agree the value
of (PR) by reference to the value of LPG (Propane and

Butane) delivered F.O.B. from the Mediterranean area.
Ve. de Lid YY Gi (9) So VA stall — deed VA

SF poll ee ol ULI be (LPG) SLU Jy td GW petal Wie oS
AUN) (V) (2) 88 Le Ll SoU! (3 Soto! AY) Laws
Nis dhe Glee oe Al (LPG) JULI aad jks 5 Lal gobs -1
pt DE ull
Sh MN crete Juli, les! daly prod 5WI aya UL 3 -¥
paadl Jysdhs sed Who (o) ia L LY ESE
deg) ANS! sled 2 5Gs CY! pL], ANGI slo aed
IL Sle pe) Eb pals Gy
GIES oho eV pas Jy al Co sect (LPG) JL Jy el 5 -A
pea ab pat ee Gy tego) AUIS ole mel iE pW LSI,
he pk Soe (2) 58 LIN SL Eb Gece Jolly lee! Bias
Gil Led a GLI
rc’ itl (2)
EY le beg (40) eee Legh ee Gad JS oy 8) AS aS
LoS Sheeley Gebel Jy aaa LS Ips (gh gle} oT be
oasis lb yy bY, Gels! ySe al AF pth! OS jae Cl Jy sd
Ce ee MAL JU Wy 5 SUN ee dd! A has JG SLY ole
epi dicks
it he Bat Sb lp Lt LSU clei] Dyer WAM AI de,
All esd! wks J! Waa A Bas I yl Jae of oe,
ely a SHI cold way Jats, glad 6 I Lad gat! Les
BOY Clsl oa cA GB ple of sal Ll LI ol Us Gs
BS idl OS 2) 43 jag SII olay ASW ole Ges dl GSI ole,
(a) Ly Lull Soll SY Ws,
VM YY dae de VY GS (a) 1S VA all = dye dl BA

Such valuation of LPG is based upon delivery at the Delivery
Point specified in Article VII(e)(2) (iii).

vi- The prices of Gas and LPG so calculated shall apply during the
same month.

vii- The Cost Recovery Petroleum, Production Sharing and Excess Cost
Recovery, if any, of Gas disposed of for export jointly by EGAS
and CONTRACTOR to a third party, pursuant to Article VII(e),
shall be valued according to the net back price.

viii- The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of LPG disposed of for export jointly by
EGAS and CONTRACTOR pursuant to Article VII(e) shall be
valued at its actual realized price.

(d) FORECASTS:

The Joint Venture Company shall prepare (not less than ninety (90)

days prior to the beginning of each calendar semester following first

regular production) and furnish in writing to CONTRACTOR and

EGAS a forecast setting out a total quantity of Petroleum that the Joint

‘Venture Company estimates can be produced, saved and transported

hereunder during such calendar semester in accordance with good

Petroleum industry practices.

The Joint Venture Company shall endeavor to produce the forecast

quantity during each calendar semester. The Crude Oil shall be run to

storage tanks or offshore loading facilities constructed, maintained and
operated according to Government Regulations, by the Joint Venture

Company, in which said Crude Oil shall be metered or otherwise

measured for royalty and other purposes required by this Agreement.

Gas shall be handled by the Joint Venture Company in accordance

with the provisions of Article VII(e).
Ve. dee Lid YY i Cp) : Se VA sal — deed! VY.

sa sal BG pall (2)
soWSall, LSI ew (1)
arse SH ABI dl IS de ery ob bby Jolly aay Gu
eel Ae dabsie Mey lana it ad Upan sl dpe olpiery Logie JS
ore of ob GEI Joey . Lgl SaUll ge (GS) 9 (1) cu ail Hb sued
to se WS de Lele are Cell JI Gore DIS bine
Barcel DUM se i 9 So gol bey Wig OLS, LI Cad! oye ate
Raw 50s OY) (1) Se LI Sal Coys weed
obLelig lad A uae Lew eb GWU WE 2, Ee gle,
cost JB Cena ge WSs Mb ys Gell LI al ge ogee c Ge
SEI S Bel ol HEY oy dell Ball (O), (1) oe all
aN aS pat (g) Le Lull Sol ids oe ae LI Ud La
(05 (1) og AU Cogs Jolt ee ope ee eel Ldn le ol all 6)
Shee! ee SoU ea oye SIAL ASU) CL ely Ll Ball ge
cole) Gb Lead 5s A gnc co pl IU Gh ge peng! Lal
sheet LeSU AG Law Glew) alder ops LU ah og dell ol
DEW Al pel ay cal thee of of ASV ted OLY OLY en
mipepesery
(£0) cpap ly Lesases We (JyLall 55 Gps ole! of ake ial yas
Goad DG Le SME SUG dag gill Lead a cay bs EY le Ley
L(V) (s) glad! Sal oid Way SIS ead!
(LPG) JL Jy zJl 5, jWI(Y)
2 lee! baat LS ed Gp OG Lek UU OMI Jaw -'
HWOYUI jLeeY 3 BY
VVY YoY ke de TY CS Co) 1S VA tell = dye dl i A

(e)DISPOSITION OF PETROLEUM:
(1) Crude Oil and Condensate:
EGAS and CONTRACTOR shall have the right and the obligation to
separately take and freely export or otherwise dispose of, currently
all of the Crude Oil to which each is entitled under Article VII(a) and
(b). Subject to payment of sums due to EGAS under Article VII(a)
(2) and Article Ix, CONTRACTOR shall have the right to remit and
retain abroad all funds acquired by it including the proceeds from the
sale of its share of Crude Oil and Condensate.
Notwithstanding anything to the contrary under this Agreement,
priority shall be given to meet the requirements of the A.R.E. market
from CONTRACTOR’s share under Article VII (a) and (b) of the
Crude Oil produced from the Area and EGAS or EGPC shall have
the preferential right to purchase such Crude Oil at a price to be
determined pursuant to Article VII(c). The amount of Crude Oil
so purchased shall be a portion of CONTRACTOR’s share under
Article VII (a) and (b). Such amount shall be proportional to
CONTRACTOR’s share of the total production of Crude Oil from
the concession areas in the A.R.E. that are also subject to EGAS’s

or EGPC’s preferential right to purchase. The payment for such

purchased amount shall be made by EGAS in US. Dollars or in

any other freely convertible currency remittable by CONTRACTOR

abroad.

It is agreed upon that EGAS shall notify CONTRACTOR, at least

forty five (45) days prior to the beginning of the calendar semester, of

the amount to be purchased during such semester under this Article

VII(e)(1).

(2) Gas and LPG:

i- Priority shall be given to meet the requirements of the local market
as determined by EGAS, taking into consideration the following
cases:
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

plas [Eye aed go ee ol US Gor JUN Lede GS -
BE cre HE lee! ab SU GB dl GW oode cs)
aoly OLS) SLI pa eta Cs Geb nade ob Jolt!
33 Mile Ne yoleu! Sper oA GW! Olas LI LL)
BB ee 5 hee CSU al pl ge JUHU SE MHI! odes Je ll
pron ty

ee SUE SW! pkey Galen] es Lenires ol lade Jylll (LDL =
np Wiilye he Jpadl JLo Cue Golealy Jglill gl Joli! le
piel Laabll Sly aul he Jy cl

Sad Sayed! jE perar Solilly leu! ol whe! pd db 3 -
She Cue Jolly Gebel ol wba! Je Gee 4 (LPG)
penal) Kaaba SUly pl ge Jo dl pis Milo Ge Jad

LS 5 C8 Grad gS GLU Beat Ce Gla as Ub Go -Y

Soy olen! Gy aye SU ged (asie) sie caste Del One

Gg rte ake) wleuls (Gul Lgria,)

Pe bw 5 GL le (Ol Legis) Jolly wo! obs

M35 All GLa Rib, WU! Ne ALS ed pe ee oll ll

ode Clee all coil SLAM ge MS ty BUY, eo LAY

ASW

lis ALLL (LPG) JU Uy ad! 5) Joes Les) wae DE GS (1)
Bee osSee call GbE Cs ILL jl gg dBE 9 SS GWU
nl bbs I de tht CSU Ea aie QU) Ls - I
BBE Osi ke OS, LI Lo ABE 9 Soy Lal! 5
S'S Sl Sg Gey po LS CUS, LI b bd It Le
edgy oles) Oy HS GE cle GY a LF 5] ASW oe

\\y
VV YoY dae de TY GS Co) 1S VA all = dye dl i A

- Incase CONTRACTOR elects to dispose all or part of its share
of Production Sharing of Gas, by itself to the local market to
third party other than EGAS, CONTRACTOR shall submit an
application to EGAS including the Gas price, quantities and basic
terms of a Gas Sales Agreement in order for EGAS to obtain the
Minister of Petroleum’s approval. Such approval shall entitle
CONTRACTOR to enter into a third party Gas Sales Agreement.

- Incase CONTRACTOR exports Gas, solely or jointly with EGAS,
CONTRACTOR or CONTRACTOR and EGAS, as the case may
be, should obtain the Minister of Petroleum’s approval on the
price and quantities allocated for export.

- In case EGAS or EGAS and CONTRACTOR export LPG, EGAS
or EGAS and CONTRACTOR, as the case may be, should obtain
the Minister of Petroleum’s approval on the price and quantities
allocated for export.

ii- In the event that EGAS is the buyer of Gas, the disposition
of Gas as indicated above shall be made by virtue of a Gas
Sales Agreement(s) to be entered into between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer).

EGAS and CONTRACTOR (as sellers) shall have the obligation

to deliver the Gas at the Delivery Point as indicated below, where

such Gas shall be metered for sales, royalty and other purposes
required by this Agreement.

(a) In the event no LPG plant is constructed to process such
Gas, the processed Gas Delivery Point shall be at the flange
connecting the Development Lease pipeline to the nearest
point on the National Gas Pipeline Grid System and the Crude
and Condensate Delivery Point shall be at the nearest point
on the Crude and Condensate Pipeline Network as depicted
in Annex “G” hereto or as otherwise agreed by EGAS and
CONTRACTOR.
Ve. dee dy YY 5 Co) p Se VA saad — Lyme i A! VE

SUI) ia ALLL (LPG) JL Jy 2) 5 fee Ls] UG G3 (OG)
ae call La ee ely et oa) GL US ols
Jol gh pf Ls (LPG) JL Jy zl 5 Joes 2 el
te ee Gm gall lll of He ye BI Gye ph Gu
IS 2) DE ge (LPG) JLU Joell GE Jae @ WB Lat
Toh SE yo ILL 5) Jad Gls Get BS Lh aS etl
bb 18 de 1bG GSI JI (LPG) JL J, IG Jane
USA lig Dats (GW) pag Abi) Lei! LUI ei
5 peglus dbw, SUS, LI bbs Ws de dbs Gl se
jlo ligd| byes 15.5 de tbs Ol ee (LPG) JL Jy!
GWT oe LS GF RSLS ode CS "5" Goll 5 Gay op LS
Nis GHEY! Ld Goleu! Wek y Jylilly Lal oy WS GE de
Jp Maly opacty SG Joi (1) Lol! soLU Ws, WS,
ls Eyl 32WU WS, as OU y poe
GW) Jase LU Gee olf IL pad Le yl, |Le! sles <1
ce (LPG) Slat Jad 5K cl peel a (LPG) Jal Jo ul
oy olen! 5 BL WE 5 5 A SLEYI ods Go gt at SE Gi
Maw ys SISO yay Las all lie oS of eS lead Lie « Las)
pated pts (YD CY) (op) Rell Soll (5 sed eel le LLY
col SIEM ge ob EY Clas oa) (LPG) JU Jy JIG
ALPG) Jlal Jy aul 5K doe GE ae ASW ole Gas
ge pad Uiiy is (LPG) JUN deed SW aes gi GIG oes,
alae Vl fore he Joell ais Gile ol Le RSW oe
\\o

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(b) In the event an LPG plant is constructed to process such

Gas, such Gas shall, for the purposes of valuation and
sales, be metered at the outlet of such LPG plant. However,
notwithstanding the fact that the metering shall take place at
the LPG plant outlet, CONTRACTOR shall through the Joint
Venture Company build a pipeline suitable for transport of the
processed Gas from the LPG plant outlet to the nearest point
on the National Gas Pipeline Grid System (Gas Delivery
Point), the Condensate Delivery Point shall be at the nearest
point on the Crude and Condensate Pipeline Network and
the LPG Delivery Point shall be at the nearest point on the
LPG Pipeline Network as depicted in Annex “G”’ hereto,
or otherwise agreed by EGAS and CONTRACTOR. Such
pipeline shall be owned in accordance with Article VIII (a)
by EGAS, and its cost shall be financed and recovered by
CONTRACTOR as Development Expenditures pursuant to
this Article VII.

ili- EGAS and CONTRACTOR shall consult together to determine

whether to build LPG plant to recover LPG from any Gas produced
hereunder. In the event that EGAS and CONTRACTOR decide
to build such plant, the plant shall, as is appropriate, be in the
vicinity of the point of delivery as determined in Article VII(e)(2)
(ii). The delivery of LPG for, royalty and other purposes required
by this Agreement shall be at the outlet of the LPG plant. The
costs of such LPG plant shall be recoverable in accordance with
the provisions of this Agreement, unless the Minister of Petroleum

agrees to accelerated recovery.
Ve. dee dy YY 5 (a) 9 Se VA saad = dpe did! VN

lS Mes] casi Gls ol 6 GLI (gate Geta) ley -£
Aon Lage) Jolly ple! J abig bey (8+) Crency Gane
whats SU WI ge Lee (V) gi LG (1) pee all OF HBL
bls (Cdl Legsia,) Jolly ole! Oy de all SWI oles S56!
Ley foes gs gall (LPG) JL Jy sl 5 Sy (ge Yi)
(¢) BAW Wa pede oe US Lage LL ol Jolly ee! Bias J
GSS slo cel Soi cass JAM adres cy Leg] Boll ge
AQSLE ols (5 LeyLI 5aUl ae Gopate gp LS CY Lil,
OUYM OL Yodel ate Gat) lee! Bias lad Ole Sally Soy
Slab he Uy qld! eet Iola (Se NES 24 eal
pro shh Mile) jl Slee ASU! 3 le pat
(LPG) JU Jy ed 5s jWU dad oes Gel Ole gall Cat
ear ll BI al ely oe Wolk, Ge J Joli Gee al
spob Lid plLI Cal lS 15) oP ALA gue CI aid GS JUL! Ge
AM AI Ghee go Cpeall LI al ge BY oS
Ve Sliay adhe Git beer GA! ble sl ge ol Jol Ll
via pais 2b) Jolin Sou GU LI Cal oye ob dl pL cal
oe (2) LA Goya old he SIU Josl I ode ay SLY
AMS shad gacabll LL Cad petty Mile Ley Ll Soll!
iol ba,
selal he (LPG) JL Jaedl sey GW dad ole oS (Ii)
Ugbse JEW Se cll AS eV Seed OLY OL Yow las
CY pL! Call ge AR By pte UE CS WS LI I
wally dhe Lopate op LS be pull
\\V

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

iv- EGAS (as buyer) shall have the right to elect, by ninety (90)

days prior written notice to EGAS and CONTRACTOR (as
sellers), whether payment for the Gas which is subject to a Gas
Sales Agreement entered between EGAS and CONTRACTOR
(as sellers) and EGAS (as buyer) and also LPG produced from
a plant constructed and operated by or on behalf of EGAS and
CONTRACTOR, as valued in accordance with Article VII(c),
and to which CONTRACTOR is entitled under the Cost Recovery
and Production Sharing provisions of this Article VII hereunder,
shall be made 1) in cash or 2) in kind.

Payments in cash shall be made by EGAS (as buyer) at intervals
provided for in the relevant Gas Sales Agreement in U.S. Dollars,
remittable by CONTRACTOR abroad.

Payments in kind shall be calculated by converting the value of
Gas and LPG to which CONTRACTOR is entitled into equivalent
Barrels of Crude Oil to be taken concurrently by CONTRACTOR
from the Area, or to the extent that such Crude Oil is insufficient,
Crude Oil from CONTRACTOR’s other concession areas or such
other areas as may be agreed. Such Crude Oil shall be added to
the Crude Oil that CONTRACTOR is otherwise entitled to lift
under this Agreement. Such equivalent Barrels shall be calculated
on the basis of the provisions of Article VII(c) relating to the
valuation of Cost Recovery Crude Oil.

Provided that:

(aa) Payment of the value of Gas and LPG shall always be made in

cash in U.S. Dollars remittable by CONTRACTOR abroad to the
extent that there is insufficient Crude Oil available for conversion

as provided for above;
Ve. de Lad YY Gi (9): So VA stall — dee VA

Lee plow le (LPG) Juul Jo Ad jl 5W ES ole oS (Ow)

la ae ole pS pe De i ly cal <le U Ge
Losce (Lye gf Le CSS ele) Jy reall Ole gall Cay
SoU ado cI GNIS slo ed Gaal Jy el Miles 9S
sled gacabdl Jolly ANSI slau Gol Jolitl glee
gS ogy "a" Gall go desl JI BUG aul 9 LS GIISI

oe ahee to Olly GI SL py bios sl Jou ol LW Gow

Se Gol sy Lg nar ob lll (LPG) JUAN Jy al 5, 3!

(¥) (2)

Joel jlés jUU sae opts Jyed le Joy ple! GEIL 3

cde Ll gS pared) Ge pape (5 LEW (LPG) JLull

wo GAD LI 5 Gates Jole Gay Laalall Game ye

13] SLAW 5 NF GES de pane Leas ade ge JiLTL Jt paeh

ee Sy pet ade ONS (S$ BIZ OLS, GT 3 WI LJ ol

sell ae gd Gall GWU Lis OLbLel 3 ab ge Jib! JW! le

(os) ILI aU gy AGLI SAI 5 ygS ds gd LS ads pay

-0

4

-v

scale! (4)

Gp U1 Sage Cae Lal! wie dibs ut (5 GLI (3 ad goy Juli Bis 15)
Sal SoS dow Joli! iss | 13) ,) QW ode canis pL LI a yl

vie (paris GW 3 iy ye ball Cie Gaull ie dhe

oF Al

3S A) arcu! oI Jae! ge Cod CLL LW Gay Y SU Ll!
(DBI gS Lae SLU! of Cal ye) Ye GS go gh ougel a5 as Git!

Gad. bates olen! ge BLS MS Sy dl Lis 25 atl aS I

43 as Y!

MSDE Che Gaba, Joli!
red Gad Ad gaa (5)
Sk Lal cle GUW gle LEY cy Jd Jpn OSs 5 Joli, lee! aand

Mggke Gill pas! Abi ys UU) ous

Law
NVQ YAY dade TY 5 Co) SH VA all — dye dl he A

(bb) Payment of the value of Gas and LPG shall always be made in

kind as provided for above to the extent that payments in cash
are not made by EGAS.
Payments to CONTRACTOR (whether in cash or in kind),
when related to CONTRACTOR’s Cost Recovery Petroleum,
shall be included in CONTRACTOR’s Statement of Recovery
of Costs and of Cost Recovery Petroleum referred to in Article
IV of Annex “E” of this Agreement.

v- The proceeds of sale of CONTRACTOR’s share of Gas and LPG
disposed of pursuant to Article VII(e)(2) may be freely remitted
or retained abroad by CONTRACTOR.

vi- In the event that EGAS and CONTRACTOR agree to accept new
Gas and LPG producers to join in an ongoing export project, such
producers shall have to contribute a fair and equitable share of the
investment made.

vii- CONTRACTOR shall not be obligated to surrender a Development
Lease based on a Commercial Discovery of Gas, if Crude Oil
has been discovered in commercial quantities in the same Gas
Development Lease but CONTRACTOR shall surrender its rights.
of such Gas reserves which were not produced and disposed as
stated in the second paragraph of Article III(e).

(f) OPERATIONS:

If following the reversion to EGAS ofany rights to Crude Oil hereunder,

CONTRACTOR retains rights to Gas in the same Development

Lease area, or if, following the surrender of rights to Gas hereunder,

CONTRACTOR retains rights to Crude Oil in the same Development

Lease area, operations to explore for or exploit the Petroleum, the

rights to which have been reverted or surrendered (Oil or Gas, as the

case may be) shall only be carried out by the Joint Venture Company
which shall act on behalf of EGAS alone, unless CONTRACTOR and

EGAS agree otherwise.

(g) TANKER SCHEDULING:

At reasonable time prior to the commencement of Commercial

Production EGAS and CONTRACTOR shall meet and agree upon a

procedure for scheduling tankers lifting from the agreed upon point

of export.
Ve. dee Lid YY i (a) : Se VA sal — deed! VY

Meisl Ba)
Jail! Sta
cde Ueley GSE, Jolt Lede ee Gal Jo) BI WL ple! Gea (1)
ia, AS atl a2 Tela Le pak Ga OLLIE Mabel GIS) ola cul
igh U
GLA apt obey Ske GLY ai -!
Soul AI he Clee Gilly pill WI JAN ESL Lies (1) -Y
US coe LN Be sre ele! I) Jal go ele] Gaels
tod! ols DE Mbt eli
bee! Gl Soldll go Lew pats Wola ill, 2 WH J oN LL aes (¥)
ol xf dal! Soll eyed Wi, sl paw deeb qua de
orbs! | oll go ub Jee bis Well, do! Je aS
Sal open Udy JISUL Ipc) ode RUSS 9 aul oF ult gS Lace
Hard Ipod! IK ghan Lad US, A 5! ode Letiluce of dL!
Sed OS sh oad I pl oral AT le LL Ue
Sally lea) USL aS 22d aS AN oo ol lea! USL Jolla
Bail Ll a ke pay IS AW ge Lew (1) ADE DE
ge de ey JS LT Cape
orb! Bele Gb art lis bee! I) G OLLI, Sli! Js Js -F
ASW ode eal Ga sl
GI ABW ole ole tae DG IS AL! ASU, Soy HLeY oo (VL)
Led) GLAM Dall, GUI Je IK QEIL Ippiey Ieee ol US
peace | ASW oie Ceti GA I Old) Gol ZY Us, Ue
SEU ed Bh EF GIPY Gee Sl dae pla Wl Gi
ches Legs VY Jncdl oda 5 Gas Vi bel Jol (be Cuan WLI ode
\YY YoY dy YY 8 (4) Se TA cull — Lees abl

ARTICLE VIII
TITLE TO ASSETS
(a) EGAS shall become the owner of all CONTRACTOR acquired
and owned assets which assets were charged to Cost Recovery by
CONTRACTOR in connection with the operations carried out by
CONTRACTOR or the Joint Venture Company in accordance with
the following:
1- Land shall become the property of EGAS as soon as it is purchased.
2- (i) Title to fixed and movable assets, which are charged to the
recoverable cost and approved by EGAS, shall be transferred
from CONTRACTOR to EGAS upon the final relinquishment
of all parts of the Area during the Exploration periods.

(ii) Titleto fixed andmovableassets shall betransferred automatically
and gradually from CONTRACTOR to EGAS as they become
subject to recovery in accordance with the provisions of Article
VII; however, the full title to fixed and movable assets shall
be transferred automatically from CONTRACTOR to EGAS
when their total cost has been recovered by CONTRACTOR
in accordance with the provisions of Article VII or at the
time of termination of this Agreement with respect to all
assets chargeable to the operations, whether recovered or not,
whichever occurs first.
The book value of the assets created during each calendar
quarter shall be notified by CONTRACTOR to EGAS or by
the Joint Venture Company to EGAS and CONTRACTOR
within thirty (30) days of the end of each calendar quarter.

3- All samples and technical data shall be transferred to EGAS upon

EGAS’s request or at the termination of the Agreement.

(b) During the term of this Agreement, EGAS, CONTRACTOR and the

Joint Venture Company are entitled to the full use and enjoyment

of all fixed and movable assets referred to above in connection

with operations hereunder or under any other Petroleum concession

agreement entered into by the parties. In that case, proper accounting

adjustment shall be made. CONTRACTOR and EGAS shall not
dispose of the same except with agreement of the other.

Ve. dee dy YY 5 Co) Se VA saad = deed! VY

Uad Mertens fee ool lee of ob LAI AS nal! AU, JEW oS (¢)
ioleall 3 Ge Ml deh JU ES LLY oh pel «Le olaadly OVS
shay areal es SU lL olaee jleteal pad! Y JU fame gle WS fats
Jl US ge oY ae bln gl Sas! bg
Gaull Bag!
al!
Lib Gul LS) ASW ode oI SWI ye dey Gobel A! Jolill aby (1)
poh ee ESL pW dl OLIV OL Aye Ge Yaa (Ves ++ ) gabe le
LYM Na. ge a9 (VO) BT gu pes Land lee po LeY JoUll aby (S)
Mie LS Land GS ge ee ah (VK) Sd gE IS ye LS pA oll
Aad dis IS slsel ay bias
OLY Obes ye GYyo (00-2 Yerkes damod flee ley Jolall an (7)
Sab Lobo le IM GG 3 Leet aie) Jol slae! See LS AY Soul
oC) CF) (3) 325 WI bol Wy YI ols!
LY5> ge Yoga (02 - ee ) Cue Aad jhe oly Jot! we LS
cde GIL LU 8 Gell ai) SU Sloe] BS ES AY Seal OLY!
(oe) (1) (5) 383 ILI SLU LS, SLI! sl WG 3 Joo
ab gL! addas J5ls JS che REIL LI asl gb jG Roe alee! dl UsUdll gow (9)
Gabe ge ptally holt! Sol Eb ad) Sikes sh J! ll eleel go p26 I
bu
aileles ailjlesly ad pir go ee ol IS yc Js ae/Jolall Jibs UL (3 (1
eJgl@tl poe /J UM OU Le LI ISN Dead) Glee Gl J) alll,
ere! DI) dle ee Soll poe Jalal pi coe 35 Gl DE
BU) (3 ke La Joly LSPA) Kell OLY OLYoy Lads Lee
ly eke BU Cod Sa) OWE OL ll ge sa abl gs (7+)
/ Ugee Jill Lean) Cay Jslell Ged
VY YoY dy YY 8 (4) Se V4 call — Lees ad

(c) CONTRACTOR and the Joint Venture Company may freely import

into the A.R.E., use therein and freely export at the end of such use,
machinery and equipment which they either rent or lease in accordance
with good industry practices, including but not limited to the lease of
computer hardware and software.
ARTICLE IX
BONUSES

(a) CONTRACTOR shall pay to EGAS as a signature bonus the sum of

one million U.S. Dollars ($1000000) after the relevant law is issued
and before the Effective Date of this Agreement.

(b) CONTRACTOR shall pay to EGAS as a Development Lease bonus

(c)

(d)

the sum of twenty five thousand U.S. Dollars ($25000) for each

Development Block (1' x1') or part of Development Block on the

approval date of each Development Lease.

CONTRACTOR shall pay to EGAS the sum of five million U.S.

Dollars ($ 5000000) as a first Development Lease extension bonus,

on the approval date of entry into the first Extension Period pursuant

to Article III(d)(iii)(d

CONTRACTOR shall also pay to EGAS the sum of five million

U.S. Dollars ($ 5000000) as a second Development Lease extension

onus on the approval date of entry into the second Extension Period

ursuant to Article III(d)(iii)(dd).

CONTRACTOR shall pay to EGAS as an assignment bonus on the

date of approval of each assignment requested by CONTRACTOR

or any of the CONTRACTOR Members to any assignee pursuant to

Article XXI, according to the following:

(i) During any Exploration period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum equivalent to ten percent
(10%), valued in U.S. Dollars, of the total Minimum Expenditure
Obligations of the then current Exploration period during which
the assignment is made and according to the assigned percentage.

Vi. dee dy YY 5 (a) 9 Se VA saad — deed! VE

asljleely Spd ge ee ol US ge Jolill p2e/J WI ls UE oy (¥
pas / Jia OD QI IS De al Gules Gi J ablJh wlely
eee She ee Jylitl p2e/ JW iy pat 58 JE J Lal
BUI i Spe Lead Joly ESN td) OLYY! ONY Laie Lele
1 Abadbs Se ppl Jibs JS tis LS ye (14)
hail! le ky ll eee ga GW Jj dis gS JL GS -
oh Qgball (A! ad] Ugball ge desl ASU
Be er gaat ol age Jalal GUI Jill dito y SUL (3 -
Jjlelly Jjlell oy Dalal Gora ol eg SU QUI Leal le ce
ol all
Lely el eee Lb Lal Jalal GBI Jjlall tits y SUL Gs -
ashe pe a)! Jjledly Jpbatl oy Dolatl ol bla AW wl de
gl Gyatall ghee
LE el ee Olea yo Si gy! Gi Ijlisll ado oS UL 5 -
gic Clady! pty oll Aibal U5 she
ailodyy ail jlecels ai pi yo ee sl JS ge Joli ae / Joli jlo UL 3 (
Jl pee / Js OW de LIAS ad DEL a Gee ul J alelall,
Jt aie Gee aed GW I OW GF 2 GS de doe 3.55 Gi DE
jbl date ele Je ao JU peor / SoU pay J Udall
eT (VGN) Gi She gt ep paree Yad
gh Cou 3d Gl DG yl pao LW OW dU IS) LAI UG Gay (£
Canady UL fle ele Jip Wes Joli poe /J UM gy dues
ASS 2M Steed! SLY OLY y9 Ge Yay (VO0- +) Hl
\¥o

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(ii) During the Development Period, in case CONTRACTOR/

CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum of ten percent (10%),
valued in U.S. Dollars, of the value of each assignment deal
whichever is applicable:
- In case it is a cash deal, the percentage shall be calculated on
the base of the financial value to be paid by the assignee to the
assignor; or
- Incase it is an exchange of shares or stocks deal, the percentage
shall be calculated on the base of the financial value of shares or
stocks to be exchanged between the assignor and the assignee;
or
- Incase it is a reserve swap deal, the percentage shall be calculated
on the base of the financial value of the reserves, to be swapped
between the assignor and the assignee from the Development
Lease(s) areas; or
- In case it is any other type of deals, the value of any assignment
deal to be declared by the assignor.

(iii) During any Exploration period and after a discovery of a

Commercial Oil or Gas Well or after a Development Lease
is granted to CONTRACTOR, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum of the value of the
assignment bonus as mentioned in (i) and (ii) above.

(iv) In case of an assignment to an Affiliate company of the same

CONTRACTOR/CONTRACTOR Member during any
Exploration. or Development period, CONTRACTOR or
CONTRACTOR Member, as the case may be, shall pay to EGAS
one hundred and fifty thousand U.S. Dollars ($ 150000).
Ve. dee dy YY GS (a) 9 Se VA saad = deed! VN

poe kad! ALU ge Llsely (eae gy Lue) de gh oe gS Gi DG La)

cle! Abst DEL dacs dn i woly Lady oleh dle dee JS Joli!
BMa (00) BT Od ge bY phe aren Laaiete bee i SL od
LST 5 GUS, LEW SLY BG. oad OLY OLY» o
Ai ed phe J BLYL oleh Sadly Le OWA! Le LEY,
wotlee! bye Gd LS YY Bead! OLAV OLYys Ge Yoo (06-5 +)
cel Gey lea Ul pad WL de YS DI GS age, Wy Linas

see) Hil de Spat oe call

OUYDL OLY: gee (00+ o.- i, Wea fhe ploy Joli! ain

om cs CY Lege pyere re, Lene cle] De LL AY vel!
cote adaley be of psell 5 a5 eee (0-5) GUT Las A Bye Jo dal

Lag (V0) phe Lined SDE stad Le any lee CLL ay (Pe) OE gas

()

fetal Lie a
BW... Vgpebe elude Lilo! Lae ole Lal JU pie (5)
CLS lags p pare lee Lette Ges) LS LS pill Seal OLYYIOLY 2
Le sh pelle 5 Jey (Ve) GVW Fhe Od) Be eV aa ge opel
(0) pe Sana JE sll psa etl yte CL ay (a) CSU sue he wale

» ull) Lda ae bey
(V0. ees) BIT Bleeds ypele elas WILE! Glee pew y Leal otal! ai (2)

daeigte pyre fhe Leni CUS) dre ES PY Sarl OLY OLA ge Ys9
pol ce C5 een (Ve) BI phe be IY Ga ys Goll cS
pis ba DE sled ry Mee CLE! oy (T) GSU ge de daly & GI

foul lds ay Ley, (V0)
\YV YoY. dy YY 5 (4) Se TA cull — LenS ad

(ec) From the Effective date and during any Exploration or Development

period (as it may be extended), CONTRACTOR shall, for each
Financial Year, prepare and carry out specialized training programs
abroad to EGAS’s employees at approved specialized international
training centers for the sum of minimum fifty thousand U.S. Dollars
($ 50000) for EGAS Agreements and Exploration, Production and
Financial Control foreign and Joint Venture Companies’ departments
plus fifty thousand U.S. Dollars ($ 50000) for other EGAS staff
training. For such purpose, at the beginning of each Financial Year,
CONTRACTOR shall submit to EGAS a training program proposal
subject to EGAS’s approval.

(f) CONTRACTOR shall pay to EGAS the sum of five hundred thousand

(g)

(hy

U.S. Dollars ($ 500000) as a production bonus when the total average
daily production from the Area first reaches the rate of five thousand
(5000) Barrels of Oil or equivalent per day as for a period of thirty
(30) consecutive producing days. Payment shall be made within
fifteen (15) days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of one million
USS. Dollars ($ 1000000) as a production bonus when the total average
daily production from the Area first reaches the rate of ten thousand
(10000) Barrels of Oil or equivalent per day for a period of thirty (30)
consecutive producing days. Payment shall be made within fifteen
(15) days thereafter.
CONTRACTOR shall pay to EGAS the additional sum of one
million and five hundred thousand U.S. Dollars ($ 1500000) as a
production bonus when the total average daily production from the
Area first reaches the rate of twenty thousand (20000) Barrels of Oil
or equivalent per day for a period of thirty (30) consecutive producing

days. Payment will be made within fifteen (15) days thereafter.
Ve. dee Lid YY Gi (9) p So VA stall — deed VA

eee (Wen V danke slats Wile] Like Gey Lal Jol Sx (b)
CY Lanse p pare ees Lee cle Bred LS oY Beet! OLY OL Ysa
poll SB aj dee (FO) AN phe y Led Gd) Be IV Maal! oe Coal
pis ba DE shell try le Cla! ay (TOS ge de daly & GI
festa Lia se Ley, (V0)
Se gee le sl Wale sel Jy ire Gell BLY! GLU ell ae (G3)
All pSY iy Mahl gee i ead ol be] OLE! 15) LIE (3 (W)
Bol wY AD pull Les go CY ld (6) (7) WWI soll Sa al WY!
ci de JUN Le 13] Y) Gea Soll ade WoLY glad! 3 by gl ab
AS LAL! UG AU ge bi WS 9 Ss cll Le 3 ALN WLS |
(Big Baal ye cell GLY) Lae p pe ad BI EY sleds GW BS (W)
etl ol Ley plu FW Jere Way (S) GILG) ge ol all GL! 5a
pa (Ve) al Bue JU RB WoL Wy Loy gall LI a pe BS
251) go eels La
VW Xo = jE Ald GH IS (I al ge ASI eal II
pyle
SBN yo old Ke BT = LG
(Sn Gildas) ylp esol bade Ril EI AI ole gl sae =a
eh SV IS
Bydilal! Ball)
UAT feltig iS! si
Ia) bees OL ULEYL bs OSs ae (eS) dee ol Ju Ge owe
eS be J) LI
\YR VAY dy YY 8 (5) Se TA cull — Lees ad

(i) CONTRACTOR shall pay to EGAS the additional sum of two million
U.S. Dollars ($ 2000000) as a production bonus when the total average
daily production from the Area first reaches the rate of twenty five
thousand (25000) Barrels of Oil or equivalent per day for a period of
thirty (30) consecutive producing days. Payment shall be made within
fifteen (15) days thereafter.

(j) All the above mentioned bonuses shall in no event be recovered by
CONTRACTOR.

(k) In the event that EGAS elects to develop any part of the Area pursuant
to the sole risk provisions of Article III(c)(iv), production from such
sole risk area shall be considered for the purposes of this Article IX only
if CONTRACTOR exercises its option to share in such production,
and only from the date of such sharing.

(1) Gas shall be taken into account for purpose of determining the total
average daily production from the Area under Article [X(f-i) by
converting daily Gas delivered into equivalent barrels of daily Crude
Oil production in accordance with the following formula for each unit
of one thousand (1000) standard Cubic Feet of Gas:

Equivalent Barrels of Oil per MSCF = H x 0.167

Where:
MSCF = one thousand Standard Cubic Feet of Gas.
H = the number of million British Thermal Units (MMBTUs)

per MSCF.
ARTICLE X
OFFICE AND SERVICE OF NOTICES
CONTRACTOR shall maintain an office in the A.R.E. at which notices
shall be validly served.
Ve. dee Lady YY i (p) : Se VA sal = deed! Ve

Ae Mis SIE OLY ALI pall CSUs plu pall ou of Doll de Gre
vd ogi) Lidy gedte oT Le SLI ope Legal Syoleall SSL Qed olgee gl LIS 5 gill
Dali yt lad head Al of ASW LG SWI LW IS Gb oF Cows ASW!
obs pl pall ets] bel, de yar jks Vy G5W) oe Jb US Gb!
plall pall
pal pall LeSe G§ Cale 15 epee Del hes po CIB, pe ey
8 aL Ss pte he Lael wtb al) cbf 13) gle Cake Deal LEG —
ws ere
lees ped Rs CS Coke ISP es ULE] dle pes SLL Y NIELS,
Sl hte dhe Joell DL ad La I 8} gi — corks DEI OLL — ples! Bo]
Rope BAW! 8 ey Qn!
pes Gala! Ball!
Bylal £)29 Joyal! gc GidbLans!
Dale tha Deal GAY Wy LDU Ok Le BL dee of a zatl asl uke (1)
ce PN de oF oi GS cls ol Jo cdl ai al Jy sl dels Gs dell,
Ee SoUs ce all sf wield sl cell I CY) AH oles «aT JS GI
vba gl dene Ll de ly ceeds 1) A) edhe Bi tol
SWF eg bie ot zW ab oI 58 OI e257 Ge thea
oe Gabe oh de SI USL OS tll IS de Se JUS we (U)
Ue ls) Jee ope Gio tT Led! te ge
Bada apts OLS ge (WY! Galas) Ged SAY QI CVU al (¢)
SD pe Jy dl lB) jp YS ell ope oly apne Jleel YI Ad oli
Spread dey YI ely OSs CS pel Ge dels apne JL Cy Ub Sotace
UN yghne pb LA oe Gre Y ly Gh of 2 SU pe Maes idl yo de
VPY YoY dae dy VY Co) 1S VA all — dyed Bd

The General Manager and Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient power to carry out immediately all local
written directions given to them by the Government or its representatives
under the terms of this Agreement. All lawful regulations issued or hereafter
to be issued, which are applicable hereunder and not in conflict with this
Agreement, shall apply to the duties and activities of the General Manager
and Deputy General Manager.
All matters and notices shall be deemed to be validly served if they are
delivered to the office of the General Manager, with adequate proof of
receipt, or if they are sent to him by registered mail to CONTRACTOR’s
office in the A.R.E..
All matters and notices shall be deemed to be validly served if delivered
to the office of the Chairman of EGAS, with adequate proof of receipt, or
which are sent to him by registered mail to EGAS’s main office in Cairo,
AR.E..

ARTICLE XI
SAVING OF PETROLEUM AND PREVENTION OF LOSS

(a) The Joint Venture Company shall take all proper measures, according
to generally accepted methods in use in the Petroleum industry, to
prevent loss or waste of Petroleum above or under the ground in
any form during drilling or producing or gathering or distributing or
storage operations. The GOVERNMENT has the right to prevent any
operation on any well that it might reasonably expect would result in
loss or damage to the well or the Oil or Gas field.

(b) Upon completion of the drilling of a productive well, the Joint Venture
Company shall inform the GOVERNMENT or its representative of the
time when the well shall be tested and the production rate ascertained.

(c) Except in instances where multiple producing formations in the same
well can only be produced economically through a single tubing
string, Petroleum shall not be produced from multiple Oil bearing
zones through one string of tubing at the same time, except with the
prior approval of the GOVERNMENT or its representative, which
shall not be unreasonably withheld.
Ve. dee dy YY 5 (a) 9 Se VA saad = dpe did! VY

Ge ol oly Jy sd OLS LOW! SULIT fous gf Saal 2,4 le (>)
A Lace le Glee FL SBI I OU Lal ole ety dee die IS go Let
she le Jpabl aU ge ley (F-) HE DE Wis oll Ug sual Lo
oF ed BR ope CLIYY Lo) Soe ge of Ged olsen YI GT bl
op gill Le SLI Lee i ag Ugiall OU Quae b aml Sale oS

Uo UY Jed RLS Sled Ab ye Leng Ural SUL oS oF open (2)
LN lad A Stents o ST ole BS ect pipe Me
Dad) LU sh obLU aU! of ay, J

o6 oS of Coe WLS! ty AU ESE GBS uae 2 Gi ()
ples ye 99 oto) AI MEIMN oe SLI Le LL

ais Gl 5a
WS yoo! cil sc!

ce pple! pes GEN oe slew VL AF pall AF AU, Joes wld cong (i)
cok yall OL Us G5) Gal of ay ol ile UI of ASH pe
gh IL aes, LI iy ge poll YAAK LW YO8 5, lial! Lal
Lol sled! 261 BI gees ees cl ge (OLE ge abe dou Ly HL
Bye Nl, SUSY y Jad ology ally Lgl, SygeVly Sluall, OY! sLeul
Rea pSOY Bye Vy JI olde gSLL, GIS ELSI tel, LSI
Bagged LAY) ode ope GY Le DUI Lal! bs WIS, JU pel yy lier,
2 aI Migd golea! ope eal! Jou Leal yo Sulares Sales uy b by lS WS,
ASW og) WB, oLbedl ded LgY gael LAY of Gle Gas Gall,
ony We Nia go al ecu GUE Use gy Lasley Ll Salgado g Sty

pl oklel ol Sb 5) oWsly Li
VY YY Rae dy VY 8 (2) Se VA sal — dee I ad

(d) The Joint Venture Company shall record data regarding the quantities

of Petroleum and water produced monthly from each Development
Lease. Such data shall be sent to the GOVERNMENT or its
representative on the special forms provided for that purpose within
thirty (30) days after the data has been obtained. Daily or weekly
statistics regarding the production from the Area shall be available at
all reasonable times for examination by authorized representatives of
the GOVERNMENT.

(e) Daily drilling records and the graphic logs of wells shall show the

juantity and type of cement and the amount of any other materials
used in the well for the purpose of protecting Petroleum, Gas bearing
or fresh water strata.

(f) Any substantial change of mechanical conditions of the well after its

completion shall be subject to the approval of the representative of the
GOVERNMENT, which approval shall not be unreasonably withheld.
ARTICLE XII
CUSTOMS EXEMPTIONS

(a) EGAS, CONTRACTOR and the Joint Venture Company shall be

permitted to import and shall be exempted from customs duties, any
taxes, levies or fees (including fees imposed by Ministerial Decision
No. 254 of 1993 issued by the Minister of Finance, as now or hereafter
amended or substituted) of any nature and from the importation rules
with respect to the importation of machinery, equipment, appliances,
materials, items, means of transport and transportation, electric
appliances, air conditioners for offices, field housing and facilities,
electronic appliances, computer hardware and software, as well as
spare parts required for any of the imported items, all subject to a
duly approved certificate issued by the responsible representative
nominated by EGAS for such purpose, stating that the imported items
are required for conducting the operations pursuant to this Agreement.
Such certificate shall be final and binding and shall automatically result
in the importation and the exemption without any further approval,
delay or procedure.
Ve. dee dy YY 5 (a) p Se VA saad — eee dl! VE

Ji Ploy SNL Oludl, OY ge CEM! CLAY! -Us 8 CLAY ae (C)

peclsldng AS pb IS ily Joy Golbe) ue Bas ayes Goll JULY,
goye lobe Sy Mats sh 5 Spe Aha, palace ga Gall gb! gy
M5 SL) bal sh ney sl LS Hi of ES ne pps She o92 LEW ode
BIW pis gee galeall VAAN ded VOL oS Lidl Lal Cot 3a CLS
pet tes MSs psi sl ope (OLS gps aloe dow Ley hae! | ILI Lee
Bagged «LAT ol BAI IAD eles) ated Spine Loe ge UU Saarae alg
SAB go Gabe Gopal La GI 2 5WY! i Wy OLLdl LW dy
35 ANAS Sly Joly ole) Solde dS ak appr coll pte ASW Soll ge (A)
Baths ddncay Galsral sf Up 5 Ae Ue) LAL LL DUI op patel sly
phe ASW Sal ye (1) WL Sal We Lyd Gale Geen USGI sl
Ba LAM ode gl bh Jytuee Jee ope Upild Buaatee Bolg gas ay cllSy
ASU vig Wp Olle! (5 Jean dY

pislsling prslsliny AS aAM AN) JEU gold] SEY gp ll ae Y
Up Baad oo Sy CSL call ge Uap AS atl ppd ge Oh Ue! LY QbUI 52
lag ye co US gay pec SEL IW CLD AGI one 3 YI
Gb ye JSIUN) Bel Le U5 C8 LG) pak LAW OUY, pl!
gh) Sgt I SY) LG Co gt WS OF AN ASW GI/y JEW Bb Ql
SL ope URS is geass (Lg Mill Sell ge Wnty ES ne ppl gis
Deal LS ab) SULT II ole! gue Jptine LEE Gye aces AS al AS I |
ee Ab ga pak! JL apd So gel Sayyed LEY gf le Gan
des He pee OE DM) Bpred sly Gor Fayed LAY! ode oly nl,
vagal gee ab I
V¥O YoY ka dy VY 5 Uo) SH VA saall — dyed By A

(b)

(c)

Machinery, equipment, appliances and means of transport and
transportation imported by EGAS’s, CONTRACTOR’s and the Joint
Venture Company’s contractors and sub-contractors temporarily
engaged in any activity pursuant to the operations which are the
subject to this Agreement, shall be cleared under the “Temporary
Release System” without payment of customs duties, any taxes, levies
or fees (including fees imposed by Ministerial Decision No. 254 of
1993 issued by the Minister of Finance, as now or hereafter amended
or substituted) of any nature, upon presentation of a duly approved
certificate issued by EGAS’s responsible representative nominated by
EGAS for such purpose, stating that the imported items are required
for conducting the operations pursuant to this Agreement. Items set
out in Article XII(a) imported by EGAS’s, CONTRACTOR’s and
the Joint Venture Company’s contractors and sub-contractors for the
aforesaid operations, in order to be installed or used permanently or
consumed shall meet the conditions for exemption set forth in Article
XII(a) after being duly certified by EGAS’s responsible representative
to be used for conducting operations pursuant to this Agreement.

The expatriate employees of CONTRACTOR, the Joint Venture
Company and their contractors and sub-contractors shall not be
entitled to any exemptions from customs duties and other ancillary
taxes and charges except within the limits of the provisions of the laws
and regulations applicable in the A.R.E.; however, personal household
goods and furniture [including one (1) car] for each expatriate
employee of CONTRACTOR and/or the Joint Venture Company shall
be cleared under the “Temporary Release System” (without payment
of any customs duties and other ancillary taxes) upon presentation
of a letter to the appropriate customs authorities by CONTRACTOR
or the Joint Venture Company approved by EGAS’s responsible
representative, stating that the imported items are imported for the sole
use of the expatriate employee and his family and that such imported
items shall be re-exported outside the A.R.E. upon the repatriation of
the concerned expatriate employee.
Ve. dee dy YY GS (a) 9 Se VA saad = dyed! VN

Solel sya 9 es ol ot od All RBI ty olen! Mlye dey pee (2)
pad oe at pd ol ted BT Le ppc dazed call LEY pes
BMS; ASW ode SY LL yall apd Lal ge Wty LS oH |
dio) pa eae) Bl Ughe Gres ol ayo arte! sil GBI iat 5s Gi
SLED cole ay jy LS Lge Cobol Fe LEY ols CHS Mikes ogy sl Cie
saz 099 AF oN I AIAN hy glen] dail ys le Spotl se peed
epaby LI AS a aged pean slew LEY oda gate phy ULI ode 3,
AjLull LSjobI Ae asll As, ead, GUL (Bis Ley Rial pals CSL all Ge
of JgWal ab ASS AI ce AB LEY ode So) Le US, eI eb
ced AB LAND ola 2s 55 oh gl SY! ety detatey ple! sl cues
ke! J!
ei) (3) BAW oa od a) EM gal he pl Me oe ae Gl ele] UE US
5 DUI eal he ell Mis ODLans
tun 6 aby egg! eM ode BIS ye 09 ae pl slo sel Jolt) Grey
se ke! Jl tes o! WS be

Lal al de phe IW 50 ge (1) 5 aa gabe Gopal We gs Ya)
Cae E Sages Ho pS > I Agee gf Ag Las SUBS WI Gls 153] 52pte
Kal gee Gif AS pill yall, JW Olislye WS dle Calls Les
ee bop Cd Lpatee ell Clo Yadlenl ls SL, QLYL, Sayed
poe)! BLS] LS appeal eA RUSS ge (ZV) BU ES Bho go BSL Lp
eyo) Oey gS I AMG Lo) te Gy OS pt!

cle Spat de MN oye ell Uy ad pues Cs GL Les JU LY oS (4)
oo Dp pll Mia Lael ao ASW Wedd Wy gong Shas! OlLLWII dail»
Jasdl pran dibere 5 5i o— I ALS chal Le oh AS pew Gl
AGW od) Wi,
VV YoY dae dy TY 5 Co) 1S VA all — dye dl i A

(d) Items imported into the A.R.E., whether exempted or not exempted

from customs, duties and other ancillary taxes and charges hereunder,
may be exported by the importing party at any time after obtaining
EGAS’s approval, which approval shall not be unreasonably withheld
or delayed, without any export duties, taxes or charges or any taxes
or charges from which such items have been already exempted, being
applicable. Such items may be sold within the A.R.E. after obtaining
the approval of EGAS, which approval shall not be unreasonably
withheld. In this event, the purchaser of such items shall pay all
applicable customs duties and other ancillary taxes and charges
according to the condition and value of such items and the tariff
applicable on the date of sale, unless such items have already been
sold to an Affiliated Company of CONTRACTOR, if any, or EGAS,
having the same exemption, or unless title to such items has passed to
EGAS.

In the event of any such sale under this paragraph (d), the proceeds
from such sale shall be divided in the following manner:
CONTRACTOR shall be entitled to reimbursement of its unrecovered
cost, if any, in such items and the excess, ifany, shall be paid to EGAS.

(e) The exemption provided for in Article XII(a) shall not apply to any

(f)

imported items when items of the same or substantially the same kind
and quality are manufactured locally, meet the CONTRACTOR’s and/
or the Joint Venture Company’s specifications for quality and safety,
and are available for timely purchase and delivery in the A.R.E. at
a price not higher than ten percent (10%) more than the cost of the
imported item, before customs, duties but after freight and insurance
costs, if any, have been added.

EGAS and CONTRACTOR shall have the right to freely export
the Petroleum produced from the Area after obtaining the approval
of the competent authorities in A.R.E. pursuant to this Agreement,
and such Petroleum shall be exempted from any customs duties, any
taxes, levies or any other imposts in respect of the export of Petroleum
hereunder.
Ve. dee Lid YY Gi (9) So VA stall — deed VA

pals SUH Balt
ke ghah !g Gould! — Glut silao

Une Ks gS ObLe ss Las pAb I AI, Illy oleu! oe IS 2B (I)

Kledl pLOSU ladys “Ls” Gaull CS Cull ole! oa Wy Wy pope

GSM sUall Lu MIS, Jy zd) Loli (5 dale di, Uy Jyeally U pill

iS HS UE

WY ods pasts Jloed oe diy b God MW Oe,
IS 20 Jo acy 2 SW ode parks ay Birdy gall Jy aul IS as,
Sioa) OLYJPOLY sy CLL! Qs Lids Ll Odes 3E2 Saal
Sa
cel Saal BS eg ly ee gh ie Sod bgt IF all IS 8)! as,
Do SAI adhe i JSYIL GOLLY) ole wey ASW ole park a bind,
Boake AT pte Fol pL pall UG of LUI pall Lede edn ee GI
sass (SAIN gS EUG ope Lage (12) GUE DE Gale gf de So lay US
Ula ode
oT ce ay Geel LL Dy SU ge dy WET 3 SIM OLLI Js (C)
Ae SLI oe co slll yell Bas and Lal OU! eae Bil oS
Se bol Ly ail ul ge fll CLV Glee Glo ley Jolitl eau (e)
ale 43 Gon WW deal Gy ae gl (f) del ule Yue
oe Coot Lys) Olbedll go AU, Lyall Gal aly ge Lb see,
AgwY
hey all I OID pL pT lee IS CE C8 eu! Cd! Joli! pak,

vases bps egenloee Coe ge WW OL BY, Lill aad
VPS YoY dae dy VY Co) SH VA all — dye dl Bd

ARTICLE XIII
BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS

(a) EGAS, CONTRACTOR and the Joint Venture Company shall each

(b)

(c)

maintain at their business offices in the A-R.E. books of account, in
accordance with the Accounting Procedure in Annex “E” and accepted
accounting practices generally used in the Petroleum industry, and
such other books and records as may be necessary to show the work
performed under this Agreement, including the amount and value of
all Petroleum produced and saved hereunder. CONTRACTOR and
the Joint Venture Company shall keep their books of account and
accounting records in U.S. Dollars.
The Joint Venture Company shall furnish to the GOVERNMENT or
its representatives monthly returns showing the amount of Petroleum
produced and saved hereunder. Such returns shall be prepared in the
form required by the GOVERNMENT, or its representatives and shall
be signed by the General Manager or by the Deputy General Manager
or a duly designated deputy and delivered to the GOVERNMENT or
its representatives within thirty (30) days after the end of the month

covered in the returns.

The aforesaid books of account and other books and records referred
to above shall be available at all reasonable times for inspection by
duly authorized representatives of the GOVERNMENT.
CONTRACTOR shall submit to EGAS a profit and loss statement of
its Tax Year not later than four (4) months after the commencement of
the following Tax Year to show its net profit or loss from the Petroleum
operations under this Agreement for such Tax Year.

CONTRACTOR shall at the same time submit a year-end balance
sheet for the same Tax Year to EGAS. The balance sheet and financial

statements shall be certified by an Egyptian certified accounting firm.
Ve. ee Lid YY i Cp) : Se VA sal — deed! VE

poles Gaul yf! Ball!
asi judi Shama!

oh Bee SID OUST ae 8 Lepl of AF Atl S21, Jy Uil bie ae (1)
SB Jens Ba 5 LI aga Ugad it MSs Opa ASW ode
Cod LAS gh LL Al ai Cyalte of Ae SHI II gel sf as zal as 21,
Llp obelall iy ll Relics 65 age A deed Jp cM Udy pelt of de 61
algll <Isl AS all ASA) ogy ASW ode card BUI Lgllen Ro!
isLad Soll GB salou go LS Le yyal iy pte Zesl JI Soll ocle 3 Ug! pLell

lel gps dine IS Jet eae Legal ol AF AL ASN, Joli) tray re (V)
Bia ed Gra May GUY de ge Se peel BI Olney ASL L-1
lel ears ee SHI bol BIG Gel J) WL i le of eS
ed bag Doll Lol ed lagl of AL Sy Jol ele fare al
gels 3f Ae SLB as le C5 sl Ci Lede ee Sp

pokes pha! lie JS ee WE pc Ob dro old) ptar Ib 4 (¢)
cole) GLE gD Wy de Sad Se hoy pelea) Il Legis lea WW) ete
«HS DG de

Bb YI SS 13) US poy lee! oo Gee Wee Spel pret jee (9)
Se SU gee CE de ol bolted ob U cal ob di, dual
Ege co MS BS 5] he BU fern ol Jol bis 15) pres
sleek Jules pf slic YI Mie Cae Ls gp. ¢ I oLalall sis sly of ba,
wn 1S,e Wei
VEY YoY dae dy VY 5 Co) 1S VA call = dyed BA

ARTICLE XIV
RECORDS, REPORTS AND INSPECTION

(a) CONTRACTOR and/or the Joint Venture Company shall prepare and

keep, at all times while this Agreement is in force, maintain accurate
and current records of their operations in the Area. CONTRACTOR
and/or the Joint Venture Company shall furnish the GOVERNMENT
or its representatives, in conformity with applicable regulations or as
the GOVERNMENT or its representatives may require based on good
Petroleum industry practice, information and data concerning their
operations under this Agreement. The Joint Venture Company shall
perform the functions indicated in this Article XIV in accordance with
its role as specified in Article VI.

(b) CONTRACTOR and/or the Joint Venture Company shall save and

keep a portion presents each sample of cores and cuttings taken from
drilling wells, to be disposed of, or forwarded to the GOVERNMENT
or its representatives in the manner directed by the GOVERNMENT.
All samples acquired by CONTRACTOR and/or the Joint Venture
Company for their own purposes shall be considered available for
inspection at any reasonable time by the GOVERNMENT or its
representatives.

(c) Unless otherwise agreed to by EGAS, in case of exporting any rock

(d)

samples outside the A.R.E., samples equivalent in size and quality
shall, before such exportation, be delivered to EGAS as representative
of the GOVERNMENT.

Originals of records shall only be exported with the permission of
EGAS; provided, however, that magnetic tapes and any other data,
which must be processed or analyzed outside the A.R.E., may be
exported ifa monitor or a comparable record, if available, is maintained
in the A.R.E.; and provided that such exports shall be promptly
repatriated to the A.R.E. following such processing or analysis on the
understanding that they belong to EGAS.
Ve. dee dy YY 5 (a) p Se VA saad = dyeing! VEY

cles! ise ol deal 9S ot olden LET (5 old pods (ol SAL DE (2)

UNI eee 5 M5, JIL Mae elel LS HI J Sal! (3 hl neal
Mpls pod LIS yard LUI OLLI Als 3 GH ph bo ge Zell!
UST Gaibye ol lu) Ae cele of de ull y bie ol Obl,
les, SY) pate (2) Sail) ode ge ALUN ALDI caste G iI allel agen lt
che Hols) CIE LL ULL pee ge Gad pelea! I Syl pay pla
(Ulead, UY emt Lb itl det! lll pal Y JL
SS ll GSW dal ULI! dg dled ol will, Sell JS WIS,
BOERS aed

Bilge Jylall dhe cnass Col Olas QUST FU! ob Gul gull JG
Aa geny hg Bais dpe ery Lg A 2, ee]

BUG se Bde oe le Jpadl oy lage ol ob bel, SoU je
ol Wl gl of el LWI sll! EY Eb bu ay Lae Cu al
dedeth Rb pietl ULI de si Gb Gi PUI Gel Lal
ye bs 8 GW gS Gal atl Lol!

sheet cde Pas cI GLU sh uM cyt Las ade Ul S Lawll 58 DE
Lage coh sl poles Sow fore LOE Jad yet LSS of Ip Lyaisll ade
I gee glade gf de QD) Syyledl GW Bye ae de Jpadl oy
oS ol bay tbl bits SF hed th Lei tlobll sib
ae oh hey OLE ge GET he Olen (1) GU ge Jb YG cae
lia Reid Ake 5 aahe Gil COV oy Gold Lab Ly wll cle

Yl

(5)
Ver YY. Reedy VY 8 (2) Se VA sal — dee I al

(ce) During the period in which CONTRACTOR is conducting the

(f)

Exploration operations, EGAS’s duly authorized representatives
or employees shall have the right to full and complete access to the
Area at all reasonable times with the right to observe the operations
being conducted and to inspect all assets, records and data kept by
CONTRACTOR. EGAS’s representatives or employees, in exercising
their rights under the preceding sentence of this paragraph (e), shall
not cause any harm to CONTRACTOR’s operations. CONTRACTOR
shall provide EGAS with copies of any and all data (including, but not
limited to, geological and geophysical reports, logs and well surveys),
information and interpretation of such data, and other relevant
information in CONTRACTOR’s possession.
During the period in which CONTRACTOR conducts the Exploration
operations, CONTRACTOR shall furnish EGAS with monthly,
quarterly, semi-annual and annual technical status reports.

For the purpose of obtaining new offers, the GOVERNMENT and/
or EGAS may at the end of any Exploration period, as it may be

extended pursuant to the provisions of Article V above, or at the date
of termination of this Agreement, whichever is earlier, show any other
arty geophysical and geological data with respect to the area which
CONTRACTOR has relinquished.
During the Development Period in any granted Development Lease of
Oil or Gas, which shall be started upon the issuance of the Development

Lease until the field is fully developed, for the purpose of obtaining
new offers for adjoining areas, the GOVERNMENT and/or EGAS
can show or use with any other party the geophysical and geological

data implemented in the area provided such data is at least three (3)
Years old, and provided the Commercial Production has started in

accordance with the production commencement date as agreed in this
Development Lease.
Ve. dee dy YY 5 Co) p Se VA saad — dyeing! VEE

pis Gauge! all!
dial! ys delgiaul
Site apo gh ge pill Lele Gd gS Eb LISI A eull auoy Jolitl ane
Lage sh sl poleals LoS LI carga ales Iolill We ats ll Col OL des
be ode ge sl ey Legit le (he Ga ts ait a IL SIG ge
BSS ge eg sl BY sl pl Gl pte des San 12 GING Js Hie,
Lard Jol obra! pa US ab sl gS ISS ES BW Le dell pee hepa
ode cost aphe oll) ck Ul SU of Will pe ge DI ge Leased sf
BLM sf esl all ode yyre ge sb Gl (5 pL of «Gl are OWS UL 25)
lilly Gale! ee lsVl i Cl! ol Gola Ab a8 b oe So ALY i
2G 5 SU Ud! pate ge UI pall OLSY Lap all Lowel ui Las
SESW ode 3 Lee Lael 2) ghee Sade I) de pial 5 ail odie Glas gf le
vig O86 OLD) sf pa! de yaks boll Tall uly oS of Ute
kel Gl Lat Stl 525 gas ¥ of, lI I LUI | og Lal
pele Seaside! Bal!
Maga phd al jaa!

ASW ode ppd ye Mahl MI JS 6 I SU Lea Boal SHI Led
hoes FUs gard onltell V5) joes LE oF Aaya t olledll le ll
be geSNy Gell Shas ye Jokes sre el ely AF pall as Il, Jolly ple! OULns
Shh OY Ile ol pd Gu eA gd) ASW ade Lis od OLLS Yl,
Gb Jl! Me ge Lan Yi byt, Dyill od! (3 iS nal oS! gl JU
de, ASW oid Ws oF Blob BEI oi bs Gi tle 22 oi tl
coe ola 5g) RLU LA ais AF etl ASN of Jol ib yoy Conti
Usa pay OLLI US PLL ie sh Lol gio abel go Li aw
VEO VAY dad VY 5 Co) SH VA saall — dyed Bd

ARTICLE XV
RESPONSIBILITY FOR DAMAGES
CONTRACTOR shall entirely and solely be responsible in law toward
third parties for any damage caused by CONTRACTOR’s Exploration
operations and shall indemnify the GOVERNMENT and/or EGAS against
all damages for which they may be held liable on account of any such
operations.
However, in the event that any damage results as a consequence of the
issuance of any order, regulation or direction of the GOVERNMENT of
the A.R.E. whether promulgated in the form of a law or otherwise, then
EGAS and/or CONTRACTOR shall be exempted from the responsibility
resulting from the non-performance or delay in performance of any
obligation under this Agreement as long as such non-performance or delay
in performance is arising out of the issuance of such laws, regulations
or orders within the limits imposed by such laws, regulations or orders.
EGAS and/or CONTRACTOR shall be granted the necessary period for
the restoration of any damage resulting from the non-performance or the
delay in performance, provided that such granted period shall be added to
the term of the relevant period of this Agreement at that time and shall be
restricted to the block(s) affected by such laws, regulations or orders and
shall not exceed the period of delay referred to above.
ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have access
to the Area covered by this Agreement and to the Petroleum operations
conducted thereon. Such representatives may examine the books, registers
and records of EGAS, CONTRACTOR and the Joint Venture Company and
make a reasonable number of surveys, drawings and tests for the purpose of
enforcing this Agreement. They shall, for this purpose, be entitled to make
reasonable use of the machinery and instruments of CONTRACTOR or
the Joint Venture Company on the condition that no danger or impediment
to the operations hereunder shall arise directly or indirectly from such use.
Such representatives shall be given reasonable assistance by the agents

Ve. dee dy YY 5 (a) 9 Se VA sal = dyed! VEN

SEDI Co eth Get I OM ged, LIM RS uel eV gg) ASE aS! |
oS BY JRA, Gs Sing ply LIKs Gi Lukes UKs Glee al pats,
pts cay phic Luslil Soll! ode oo spall Git Ws oy JI OS praels
labs E) sl IS pe he SUL! Coe SG (a) 5 pe LAI UL JEYI
wpe Lusludl Soll ode Cogs Weyl gl Le SLI de fod iLL tiles
pis Maula Sah!
Meayall pone Zag al tl ay tig baa gill Goin
de di by ASW ole poy LL GF of cle Jolly Lo! 24 (1)
Be USL aa
BS pth AS 2) oT Jol i ge ope Cecily Coals Op bo Ge SLY cag -)
& AB ole parte Olle! Laid Geren pedolie ib sos
Soligll LA, Waal VAT. GI AD py OS LS ale Ge paill LLY
Lol gp Ghd BS Se ol Ae Jalal Giles VAAN RIANA. 655
oll etree Qe Ge Gb ll, ol sll, Aull Oljles Lal
ee CF Osh BU EY
we WAKO) EU 8 op pkey dened ge JEY G Lyall ddl Let ey -t
cresill Oucelly Ouse Se OMB tl ope Bb ye Sy ely OW + p pare
AS tll 3S 2) 5T JsLM gees pil
slab gia ASU! call odors ail yo IF mall IS AI) Joli ge JS Le (W)
ASW ode Cot Olde! 5
Grad hacks a ely Letty slach olen! pe goltll ae Joli 24 (¢)
ae, Lad 55 ABW ole Coe CLL Goes Ged goo Sd aeib ye
AM Uae AS all AS Ny Jolt agens Jy edi deka Geb oll
+ habs LAS oul 5 oy pall eb l ll ab 3)
NEV YoY da dy VY 5 Co) SH VA all — dyed hy A

and employees of CONTRACTOR or the Joint Venture Company so
that none of their activities endanger or hinder the safety or efficiency
of the operations. CONTRACTOR or the Joint Venture Company shall
offer such representatives all privileges and facilities accorded to its own
employees in the field and shall provide them, free of charge, the use of
reasonable office space and of adequately furnished housing while they are

in the field for the purpose of facilitating the objectives of this Article XVI.

Without prejudice to Article XIV(e), any and all information obtained by

the GOVERNMENT or its representatives under this Article XVI shall be

kept confidential with respect to the Area.
ARTICLE XVII
EMPLOYMENT RIGHTS AND TRAINING OF
ARAB REPUBLIC OF EGYPT PERSONNEL

(a) It is the desire of EGAS and CONTRACTOR that operations hereunder
be conducted in a business-like and efficient manner:

(1) The expatriate administrative, professional and technical personnel
employed by CONTRACTOR or the Joint Venture Company and
the personnel of its contractors for the conduct of the operations
hereunder, shall be granted a residence as provided for in Law
No. 89 of 1960, as amended, and Ministerial Order No. 8180 of
1996, and CONTRACTOR agrees that all immigration, passport,
visa and employment regulations of the A.R.E., shall be applicable
to all alien employees of CONTRACTOR working in the A.R.E..

(2) Aminimum of twenty five percent (25%) of the combined salaries
and wages of each of the expatriate administrative, professional
and technical personnel employed by CONTRACTOR or the Joint
Venture Company shall be paid monthly in Egyptian currency.

(b) CONTRACTOR and the Joint Venture Company shall each select its
employees and determine the number thereof, to be used for operations
hereunder.

(c) CONTRACTOR, shall after consultation with EGAS, prepare and
carry out specialized training programs for all its employees in A.R.E.
engaged in operations hereunder with respect to applicable aspects
of the Petroleum industry. CONTRACTOR and the Joint Venture
Company shall give priority to employ the qualified Egyptians, as
they are available.
Vi. dee Lad YY Gi (a) : So VA stall — deed VLA

pala Gaal! Ball
bly ail gt
VY SaUl Geek) VAOM RI VV ody oil Sat) IF 21, JU ease (1)
Ish Be US y Roy LoL il WS C5 odie Solel cil aba (are
ere i deal ole le Us W, ASW oid Las ar all OL Leal
pe oh tae Lol oh Lae Gl LW! ode oe ol os Vi by
ASLBYI os Go pai as tle
Rael gly VANE dead £ pS, ogi! SHY IS null SA, LI aese (G)
CALE pe eee ues AB Ley EDLs ee Legale Ly UG Ley ede acewy
Be bles ghee ld sl
oben! Aw ball S12 pepe (5) RIL Ball 5 wai ayy G Lek (¢)
BSL oy BF MN AUS ode ape Sy SI aI BIS ys BS al US IL, J LLL,
Aad de ally OL bee ged Lee ly OULU go Gl
sobs) of cel peel of ees ol Jy al ye Coll he doy ill SL all, all
sll! JSs sly (LPG) JLutl Jedi 5 le dey all Spal jie paer I
ob! Glad, whi (LY lass he 2,8 ol Se I all ate
ope Leal Splat Gay eld GLE Ley Bball CLOW Gk PoLul, deal
sl ay doll! coal Bo olay Oi de si JyW Rees de Lo ai
JU HL le Sa
SS Yel Jb QL, EW ode Got Illy wle! Obl, Ge (2)
GWYL YY Ghas of be gE, WI Eb, GSW be WY ob
ye Ope Al Ok Le We ohiy FSU sw) GLY) oe OyeSU cell
AoW dew!

NEM VAY Kady VY CS (a) SH VA all — dye dl Bd

ARTICLE XVIII
LAWS AND REGULATIONS

(a) CONTRACTOR and the Joint Venture Company shall be subject to

Law No. 66 of 1953 (excluding Article 37 thereof), as amended and
the regulations issued for the implementation thereof, including the
regulations for the safe and efficient performance of operations carried
out for the execution of this Agreement and for the conservation of the
Petroleum resources of the A.R.E.; provided that no regulations, or
modification or interpretation thereof are contrary to or inconsistent
with the provisions of this Agreement.

(b) CONTRACTOR and the Joint Venture Company shall be subject to

(c)

(d)

the provisions of the Law No. 4 of 1994 concerning the environment
and its executive regulation, as may be amended, as well as any laws
or regulations that may be issued, concerning the protection of the
environment.

Except as provided in Article III(g) for income taxes, EGAS,
CONTRACTOR and the Joint Venture Company shall be exempte!
from all taxes and duties, whether imposed by the GOVERNMENT
or municipalities including among others, sales tax, value added tax
and taxes on the Exploration, Development, extracting, producing,
exporting or transporting of Petroleum and LPG as well as any an
all withholding tax obligation that might otherwise be imposed on
dividends, interest, technical service fees, patent and trademark
royalties, and similar items. CONTRACTOR shall also be exempte
from any tax on the liquidation of CONTRACTOR, or distributions
of any income to the shareholders of CONTRACTOR, and from any
tax on capital.
The rights and obligations of EGAS and CONTRACTOR under, an
for the effective term of this Agreement shall be governed by an
in accordance with the provisions of this Agreement and may only
be altered or amended by the written mutual agreement of the sai
contracting parties and according to the same procedures by which the
original Agreement has been issued.

Ve. ee Lad YY i (p) : Se VA sal = dee ZI V0.

SH pb Rohl ISU LUI ope pry ley AS zALl SII, Joli LJ olés pady (2)
Jol he gad WEI (G) phe Sal FUL DEY pas ee ASW oe
CBs ope LSD oped CII ST pall DUI ope ppelsbing Saul SU,
SLI 5S eee ASW ole oped ae aed ole Y Gi wl SY
pr slsliny pd plsling AF BUI AF AI, Joy oles! Gis ASW ole LoLEY, (4)
Gog A ObLtl silts all Beil poy IS ge aecall bu! ge
ASW cdg sa)! pgtetily glue (he LWT os Lill
SNS Geb ge le HEY IS Mel phe Lol Ball go (G) BAWL DEY g92 (5)
AS all IS cI) Jolly ales! (J! ASW ode Cogs Bosal ip -p.g GL J
V pag Leg Ne Lad ily cusl I We fats LUI! ope gel sliiey fed slioy
Madaaae lees low oh oat yo Cpl
pes Gaal Balt!
il! igi
ALM, LGW! ill gh Ole Sd 8 ed col pl Go te oe 15] LUG 8
cla! le be Ib oS le aelaly easy Jy ell ge Cod Las le
Jee ob Llp) Jol uke oa SF lo nt 3 ASW Lgl Lalas!
ter Migs les! Jolt pose dee Jo Ia ee ge SAU WU gc!
Ba tall abe Me SUI YEE gs 5S Cals eal By Al UE WIS, DUI 4
pole! J Gag Gal, ABW nig oll Ol gla GLLYI (a jlin DU ode
hp Bol Slope oS GUILE goles yl oj! all
(pan JE ASW oy Hob dvd! le GWW proye Glei GLLY Jans
wyl2Y US go Ly, (4-)
Sakg ol polish (J) ASW ody CDs! ode oy ol JLo W Ie cb jee
ob ob te Gla GY 6 Lge JM Obl ah Gb 5
VOY YoY dae dy VY 5 Co) SH VA all — dyed i A

(e) The contractors and sub-contractors of CONTRACTOR and the Joint
Venture Company shall be subject to the provisions of this Agreement
which affect them. Without prejudice to Article XVIII(b) above, if
regulations which are duly issued by the GOVERNMENT apply
from time to time and are not in accord with the provisions of this
Agreement, such regulations shall not apply to CONTRACTOR,
the Joint Venture Company and their respective contractors and sub-
contractors, as the case may be.

(f) EGAS, CONTRACTOR, the Joint Venture Company and their
respective contractors and sub-contractors shall for the purposes of this
Agreement be exempted from all professional stamp duties, imposts
and levies imposed by syndical laws with respect to their documents
and activities mentioned hereunder.

(g) Without prejudice to Article XVIII(b) above, all the exemptions from
the application of the A.R.E. laws or regulations granted to EGAS,
CONTRACTOR, the Joint Venture Company, their contractors
and sub-contractors under this Agreement shall include such laws
and regulations as presently in effect or as thereafter amended or
substituted.

ARTICLE XIX
STABILIZATION

In case of changes in existing legislation or regulations applicable to the

conduct of Exploration, Development and production of Petroleum, which

take place after the Effective Date, and which significantly affect the
economic interest of this Agreement to the detriment of CONTRACTOR
or which imposes on CONTRACTOR an obligation to remit to the

A.R.E. the proceeds from sales of CONTRACTOR’s Petroleum, then

CONTRACTOR shall notify EGAS of the subject legislative or regulatory

measure as well as its consequent effects that may cause the destabilization

of the Agreement. In such case, the parties shall negotiate appropriate
modifications to this Agreement designed to restore the economic balance
thereof which existed on the Effective Date.

The parties shall use their best efforts to agree on the appropriate

amendments to this Agreement within ninety (90) days from aforesaid

notice.

These amendments to this Agreement shall in any event neither decrease

nor increase the rights and obligations of CONTRACTOR as these were

agreed on the Effective Date.
Ve. dee dy YY 5 (a) p Se VA sal — deme i Ad! VOY

Sal ade 3 ade QJ) Lal sall OG Glo! J) posal 6 GIDY Glo! JL Us,

Bal J SoU GS Gele Gopal! OL LU Jo Cs DL acl aI I) LI Jby wis

ASW ode ys Gy pbly

og palisell Bal!
er Cg

al geil Ket or ols ii ee ol OPN ey Raby obi DE GS (1)
pS GA LS yo ce ol IS ude Hye oF a Sod Jey aE El OLY
Sal AS xa aS 2 oye Glas gly ASV ode easie dahil ye ale Spat!
eM le Mes of Lah A Sb je US St we al J] ce Lie
way Dibesl| ON gel gle ce Lees! ne GLI ie l/s

Lageli sf JpLdlly olee! Spee dae Yoel Mie a YUU alls dee 5 (O)
eee Nin gles pe Bi olgey ge pee peal ples Jee GUL

cod be sh de LEY GT ess LF coos CY de LE (2)
a BS heaped ety ge A ped i Mee ee AI oI GLU Je l/s
a Geb ‘uss Jelly ea!

cele! ee ob pel ESL ob St ae U LD pe DL! eI DES (2)
15 G6 Ge DLAI a ge SUS Lage Jill,
5 NY Me ot pat ll ole Ss (1)
Lapis Jat ge eS ae ed GS god LI Let leds (1)

(Ce Lis ye UY 3 Gee ate

ode apie GU 3 bu Y lac pd) det are 3 al ob i ee,
Soul] OLY OLN ay Joli GI) lis Gog Lnnall ULL! glass (2) sail!
Qe Ul ake Seal yell ee oes I I eee aL LS AM
Ag) 56 LLIN Soll gad Eb J LEW
VO YoY ka dy VY 5 Co) SH VA saall — dyed hy A

In the event the parties fail to reach an agreement during the period referred
to above in this Article, such dispute shall be referred to the general rules
in settling the disputes stated in Article XXIV of this Agreement.
ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergency due to war or imminent expectation of
war or internal causes, the GOVERNMENT may requisite all or part
of the production from the Area obtained hereunder and require the
Joint Venture Company to increase such production to the utmost
possible maximum, The GOVERNMENT may also requisite the Oil
and/or Gas field itself and, if necessary, related facilities.

(b) In any such case, such requisition shall not be effected except after
inviting EGAS and CONTRACTOR or their representatives by
registered letter, with acknowledgement of receipt, to express their
views with respect to such requisition.

(c) The requisition of production shall be effected by Ministerial Order.
Any requisition of Oil and/or Gas field itself, or any related facilities,
shall be effected by a Presidential Decree duly notified to EGAS and
CONTRACTOR.

(d) Inthe event ofany requisition as provided for above, the GOVERNMENT
shall indemnify in full EGAS and CONTRACTOR for the period
during which the requisition is maintained, including:

(1) All damages which result from such requisition; and

(2) Full repayment each month for all Petroleum extracted by the

GOVERNMENT less the royalty share of such production.

However, any damage resulting from enemy attack is not within the
meaning of this paragraph (d). Payment hereunder shall be made
to CONTRACTOR in U.S. Dollars remittable abroad. The price
paid to CONTRACTOR for Petroleum taken shall be calculated in
accordance with Article VII(c).
Ve. dee dy YY GS (a) Se VA saad — deed! 08

9 palisallg Gexalad! Bald!
i
oF IS gt Lege oh aS 8 ol aks GY Silke of Lolita pls! oe GY ied (1)
«Lye SSL YD ode orgs 3ypAll aiLelsal]y aslerlyy asljleels adsi> ge sh of aes
sath Y JEU he le BUI GIL web) Ble pt ol Bh Bb
oe BT Spat sh ol Lc of JU ol, ol pe det ELS cee oleh GI
BBN ye 99 (BS AI Sle Gal ope eee le Jylill pe JU iow tr ail
pas ND Reb ASA) Sil Le Se per Gay LSI go LYLE
Coby be 13] Gre Jjbdl IM dead! he Jad ob obey Ly! bw Jol!
U5 3 wbx!
hol IS pe SpE JEU je (1) cepted) aL! BU EL DEY g 99 (C)
OW Ly SS J) LEW ob CH sll, Glely slay Bye ge
ilo de path LUE LSI ole! USL) Jylill LS bo, JU! poe
J Jjlall be BLS SLI
Sj Lady J5lall oye IS flee La 55 I SEI ae I IS ge GWE
ode ge AI JW Olelay Sb IS ge gua die ol Ceenzme OU pies al
hu G AS 2S Mel) pads decane Se aS a) br gi bo gw
C1) Saal gS all GLEN de SLT dale gle peo Alb isl (gf Bl SX > (¢)
OV by SN ee Coe GI (G) Gi
cde RSW ode ge KEW Gla) GLI BI ab OS ol ee (1)
Al is at GE GS Eeeall ul
ad) Silat! gf Ul aes de B oped le Jill did, Joes gl en (1)
Ugrke Joh ai oS Ley RSW ode Yde gph I lage! BIG aah
deb Gee Ls! gl OMT ge LL
N00 YoY dade VY 5 (a) SH VA saall — dyed BA

ARTICLE XXI
ASSIGNMENT

(a) Neither EGAS nor CONTRACTOR may assign to a person, firm or

corporation, in whole or in part, any of its rights, privileges, duties
or obligations under this Agreement either directly or indirectly
(indirect assignment shall mean, for example but not limited to, any
sale, purchase, transfer of stocks, capital or assets or any other action
that would change the control of CONTRACTOR/CONTRACTOR
Member on its share in the company’s capital) without the written
approval of the GOVERNMENT. In all cases priority shall be
given to EGAS, if it so desires, to obtain such interest intended to
be assigned except assignment to an Affiliated Company of the same
CONTRACTOR Member.

(b) Without prejudice to Article XXI(a), CONTRACTOR may assign

all or any of its rights, privileges, duties and obligations under this
Agreement to an Affiliated Company of the same CONTRACTOR
Member, provided that CONTRACTOR shall notify EGAS and the
GOVERNMENT in writing and obtain the written approval of the
GOVERNMENT on the assignment.
In case of an assignment either in whole or in part to an Affiliated
Company, the assignor together with the assignee shall remain jointly
and severally liable for all duties and obligations of CONTRACTOR
under this Agreement provided such Affiliated Company remains in
the same capacity as an Affiliated Company.
To enable consideration to be given to any request for such
GOVERNMENT?’s consent referred to in (a) or (b) above, the
following conditions must be fulfilled:
(1) The obligations of the assignor deriving from this Agreement
must have been duly fulfilled as of the date such request is made.
(2) The instrument of assignment must include provisions stating
precisely that the assignee is bound by all covenants contained in
this Agreement and any modifications or additions in writing that
up to such date may have been made.
Vi. dee dy YY 5 (a) p Se VA sal — demi ZI VON

Lela! Jd eolarels Grand la! J) ode Subd! diss gots pins
ie aoe tg! SB aL,
Se I Syl Slat Ley pai, ol (Usa) Jglatl le en (1)
Kad Ch call Mg lbal Colcceall Leal all Jglinald Saad, QIU 5 USUI
ial 25,2) J3lall DE 43) Jol pre / JEU ad} peat!
ole Gopal iy gai WAI ode Jal gai dhe gi sale oie ijl Gi ()
be gh JUN aly Cad he Sh ULL che iL le cht cp telly Hol Soll!
FSS padl paccdy JUL freee le W5 US Uppy sl bel soSL 2 ge ay ghey
cil pall gh Rol p payy RSL all LB yoy lead dy poy Jal! gle All
gle ok ju Ghai Gs
cde Rall 52) Dy call a] Jjlell WW Gps, Jylall glist ce (a)
apd ode ye Nee Lady Jjlell le oe a jl As! by ail
Bat Ge pat LY Gow ele! ot} oS USL Jie! Light
oe bey (8-) Spe DE lS Luss] sled! pla of bay Gee Jyletl abl
SBN go ele gasll bail ui Ws bss, W LSI! Jglall js! ab
Bae DE UB YI ole! alr pre DE GS ag Jill! call UW!
SBI GM Cgc SGN oA ad I ge sled Jjleeall gow ode Log (4) Cpe
Salll ode oye (1) SAW Wy te SENG By sal! Jill ¢ sal WW!
heels JS eigll 3 ualcate Cua Les aad Jgbally Jglatl oS of Caw (4)
vg) Wyte Ob biog Jjlall gf US a! ode Coys Jul Obl lls

ASI
VOM YoY da dy VY 5 (a) SH VA stall — dyed Be A

A draft of such instrument of assignment shall be submitted to
EGAS for review and approval before being formally executed,
such approval not to be unreasonably withheld.

(3) The assignor(s) shall submit to EGAS the required documents that
evidence the assignee’s financial and technical competence, and
also the required documents that evidence the affiliation of the
assignee to the CONTRACTOR/CONTRACTOR Member (in

case of assignment to an Affiliated Company).

(d) Any assignment, sale, transfer or other such conveyance made pursuant

to the provisions of this Article XXI shall be free of any transfer,
capital gains taxes or related taxes, charges or fees including without
limitation, all Income Tax, Sales Tax, Value Added Tax, Stamp Duty,
or other Taxes or similar payments.

(e) Once the assignor and the proposed third party assignee, other than

(f)

an Affiliated Company, have agreed the final conditions of an
assignment, the assignor shall disclose in details such final conditions
in a written notification to EGAS. EGAS shall have the right to
acquire the interest intended to be assigned, if, within ninety (90) days
from assignor’s written notification, EGAS delivers to the assignor
a written notification that it accepts the same conditions agreed with
the proposed third party assignee. If EGAS does not deliver such
notification within such ninety (90) day period, the assignor shall have
the right to assign the interest notified to be assigned to the proposed
third party assignee, subject to the Government’s approval under
paragraph (a) of this Article.

As long as the assignor shall hold any interest under this Agreement,
the assignor together with the assignee shall be jointly and severally
liable for all duties and obligations of CONTRACTOR under this

Agreement.
Ve. dee Liade YY Gi (a) : So VA stall — dee ZI VOA
gg pial g tail ath!
slid Alakang Salads JS
B Caster IF oh ol Lol J) Ll RSW oe WW) § GLI Le So (1)
Ag dhe
glee] UL god WG derrs pb OLY EI Le SI dM) le ge pad 15) (1)
SY oh Aly! 3 GAR
HoW soll GY Whe dh by RSW ode Lee / ge ul 131 (1)
oly
hate LS ys yale Soy ad! gl 15) (7)
SAMI GY UB ce LIL Ob py es oe tls Ls Gl de I Had (6)
su palls Lal)! sll ge (1)
Jagd! DE gales 1 RSL go Gay gue Lae gpl il (0)
det ol peel OF OSE YG Ll US, ASW! ee Qe
Jol dclic (3 Uyall JpAU WG, GEEY Coe AU CLL
SE cbs eel se Uphe he S11 US| Coe Gil,
ELI Sos WEY 5/ 25H) ly Bae Whe LIS! I! CV)
ASW ode ISI eo 2,4 Yall abasy Aor
WS, Jy JS Le Sol Cai 7 OSG Gab LL DE! gy «WY Le din,
ISLE pee bis of Jl Gru WY! Me UG Ly SW! oe GY

AGL ope Koei
VOR VY dade VY 5 Co) SH VA saell — deel i A

ARTICLE XXII
BREACH OF AGREEMENT AND POWER TO CANCEL
(a) The GOVERNMENT shall have the right to cancel this Agreement by

Order or Presidential Decree, with respect to CONTRACTOR, in the

following instances:

(1) If it has knowingly submitted any false statements to the
GOVERNMENT which were of a material consideration for the
execution of this Agreement.

(2) If it assigns any interest hereunder contrary to the provisions of
Article XXI.

(3) If it is adjudicated bankrupt by a court of competent jurisdiction.

(4) If it does not comply with any final decision reached as the result
of court proceedings conducted under Article XXIV/(a).

(5) If it intentionally extracts any mineral, other than Petroleum,
not authorized by this Agreement or without the authorization
of the GOVERNMENT, except such extractions that may be
unavoidable as the result of the operations conducted hereunder in
accordance with accepted Petroleum industry practice and which
shall be notified to the GOVERNMENT or its representative as
soon as possible.

(6) If it commits any material breach of this Agreement or of the
provisions of Law No. 66 of 1953, as amended; provided that
they, are not contradicted by the provisions of this Agreement.

Such cancellation shall take place without prejudice to any rights which

may have accrued to the GOVERNMENT against CONTRACTOR in

accordance with the provisions of this Agreement and, in the event
of such cancellation, CONTRACTOR shall have the right to remove

from the Area all its personal property.
Ve. dee Lad YY i Cp) : Se VA sal — deed! VN

RSW oe WY SUI WL CLA ys L5G Le tka of SLI ob 131 (C)
de Ged (ey peelly IW! Soll CS Gd) DLN pW 3] Gua)
BAL Leaks Joba ALI pa Jere Gol URL JoUal ls of de SLI
ee | lhe UY caked Fo SWI Ty wel oI ch oe Soli!
corel sh SLM ye Ge GY iu HL gSKUy Ley (42) Ces gue GS gel
Vs p25 gE peeked ig, LY pate Glee pea Ge Soetiaee fecha! lds
Us| pd Ip pa omee che] Hs pins Re Sod Lae A Ua
SG SY 535 Cay Ly (Re) Creel ls 8 Ros reais cell de
1283 he bb od Me Sieger LE al ob Hl ole EW ode - W Gee
(BU wos prec ote sl alli) eae sl eel Ne ol 13] aol WS bad,
A SWWY) ode 6 WI! OB GLY sol ib ps fo ge gle I Jaw Lill ys
ABW ode 8 SVG BI dele So Ge bw Cb Vi dele SG
gy pial SAGs! BALL
5 oli byl

Sb Gy pte EDs ge Lage Gh of Laced of LOS pills wu! te (1)
eg pe lS 15] ape Ball gs SW Rd tee ye gh SLY ole Cot dal ll
AL, 5 pW SH oie aoa Le ape J WS, 3p 58 ge Lab SUI)
ST CSD LY 9 5So a5 oll Ball po dl Cs SUI I Gl one Qa
al YI ig, «GU ASE VI ods 5 Syl Sal I) Glas SLI! Ne JG Ls 52
oh bt LBW ode gb Bae I daly ade ng ST plall ch Ud,
DB dg ofl Qo dal | cod! ol bs 3h US de Nps Ws oS
Stee be yy pill, WI Soll ode pote Gla 3 sal ial” ble tab (Lo)
Tle OUI LS! po Ws ney wal ot Up ol Ges oi Gece of Ls, eLes
be! SE ge Jka! si Ls ye Bd AT ee gi sl otlas Jig gle ol
oh oS ol byte 183 GLU plas of WE gS cle Legs Gl of Jul,
cB the Baal Legis ol aT Dut oles! abe YE OLN odie ge ce

Dial! stl
VAY YoY de de TY CS Co) SH VA sald = dyed Bd

(b) If the GOVERNMENT deems that one of the aforesaid causes (other
than a Force Majeure cause referred to in Article XXIII) exists to cancel
this Agreement, the GOVERNMENT shall give CONTRACTOR
ninety (90) days written notice personally served on CONTRACTOR’s
General Manager, in the legally manner and receipt of which is
acknowledged by him or by his legal agents, to remedy and remove
such cause. But if for any reason such service is impossible due to un-
notified change of address, publication in the Official Journal of such
notice shall be considered as valid service upon CONTRACTOR. If
at the end of the said ninety (90) day notice period such cause has
not been remedied and removed, this Agreement may be canceled
forthwith by Order or Presidential Decree as aforesaid. Provided
however, that if such cause, or the failure to remedy or remove such
cause, results from any act or omission of one party, cancellation of
this Agreement shall be effective only against that party and not as
against any other party hereto.

ARTICLE XXIII

FORCE MAJEURE

(a) The non-performance or delay in performance by EGAS and
CONTRACTOR, or either of them, of any obligation under
this Agreement shall be excused if, and to the extent that, such
non-performance or delay is caused by Force Majeure. The period
of any such non-performance or delay, together with such period
as may be necessary for the restoration of any damage done during
such delay, shall be added to the time given in this Agreement for
the performance of such obligation and for the performance of any
obligation dependent thereon and consequently, to the term of this
Agreement, but only with respect to the Exploration or Development
Block(s) affected by such case.

(b) “Force Majeure” within the meaning of this Article XXIII, shall be any
act of God, insurrection, riot, war, strike, and other labor disturbance,
fires, floods or any cause not due to the fault or negligence of EGAS
and CONTRACTOR or either of them, whether or not similar to the
foregoing, provided that any such cause is beyond the reasonable
control of EGAS and CONTRACTOR, or either of them.

Ve. dee dy YY 5 (a) 9 Se VA sal = deme did! VAY

Ul ge Cages sl ol Jolly ola! Js IRS sh Stee UI SLI Joos ¥ (¢)
od Ged] (LU Sp I OVE ye UU dees gS HLS Gl ond ol Ul
bol ode

DenolLI SLU Lb slazel ol of IAI Goud! 53 Lol 5 pW gL cue 151 (>)
ce ob SB LAN dg SS SoM gl eel (1) dee Gal LG peed (1)
Madey Ly (96) Spee, Saas oS USI Cone LS odd WS cL a
ei cl ge Kile! Qe Bh fare ol os ube!

ya paiisellg zal fh Ball
prsSaillg ale

lad gf RSW oda ge GIDY, SI oy Les les oh OG Gi gly Gi (1)
LC hall pled! I Jew Waar of LEG ol Ly WEYL Le Glas
LSU as eal

Land of ASW ods Ge wles|s JWI oy Lis las 4 SE al ely ui mew (V)
SF sel Eb p So gator We: of Sle! of Ge DE YL oi We gle
BSW GOES AL (EM) oll gob Seal oI Ball 5S
OLDS Legdey SLs GaSe! So pte vada

HY) BIG Sod! ss oS ol Coy (@)

corel EG ale (coal isl Nis Moe ly US oye oh GP IS ole Grae (2)
Cnet eal USS | Seed ope Lay, (1) GEE IE ae Gill Sol als LES
«BU Kod Ses GSM pe ces ot petals Sows

See Gh I Soll blbe gh soe eis he Line pill OSodl cle Ouae (2)
DB iN Soll LSI ke LSet pdt) I5Ly Soe) ei! pel
oe ey ol oS BI» SA jee a BI Soll ined ge Lew (F.) ose
pel Dp Lge Gye ol laalsey GUI p Soe) Asal Seal aL pi Sel
5 fad Wy sao Soll Gh gues INA aN ake tT Sol Guar gd ody
OgW Saeed gol Lia LO Soll sels ge (A) Resta! 5alll ge (1)
Va YY Rae dy VY 8 (2) 9 Xe VA sal — dee I ad

(c) The GOVERNMENT shall incur no responsibility whatsoever to

(d)

EGAS and CONTRACTOR, or either of them, for any damages,
restrictions or losses arising in consequence of such case of Force
Majeure hereinafter referred to in this Article.

If the Force Majeure event occurs during the first Exploration period
or any extension in accordance with article V(a) thereof and continues
in effect for a period of six (6) months, CONTRACTOR shall have the
option upon ninety (90) days prior written notice to EGAS to terminate
its obligations hereunder without further liability of any kind.

ARTICLE XXIV
DISPUTES AND ARBITRATION

(a) Any dispute, controversy or claim arising out of or relating to this

Agreement or the breach, termination or invalidity thereof, between
the GOVERNMENT and the parties shall be referred to the appropriate
courts in A.R.E. and shall be finally settled by such courts.

(b) Any dispute, controversy or claim arising out of or relating to this

Agreement, or the breach, termination or invalidity thereof, between
EGAS and CONTRACTOR shall be settled by arbitration. in
accordance with the Arbitration Rules of the Cairo Regional Center
for International Commercial Arbitration (the “Center’’) in effect on
the date of this Agreement. The award of the arbitrators shall be final
and binding on the parties.

(c) The number of arbitrators shall be three (3).
(d) Each party shall appoint one (1) arbitrator. If, within thirty (30) days

after receipt of the claimant’s notification of the appointment of an
arbitrator the respondent has not notified the claimant in writing of
the name of the arbitrator he appoints, the claimant may request the
Center to appoint the second arbitrator.

(e) The two (2) arbitrators thus appointed shall choose the third arbitrator

who shall act as the presiding arbitrator of the tribunal. If within
thirty (30) days after the appointment of the second arbitrator, the
two (2) arbitrators have not agreed upon the choice of the presiding
arbitrator, then either party may request the Secretary General of
the Permanent Court of Arbitration at The Hague, Netherlands, to
designate the appointing authority. Such appointing authority shall
appoint the presiding arbitrator in the same way as a sole arbitrator
Vi. dee dy YY 5 Co) : Se VA saad — deme i ZI VME

ce La et Sel Ue oS of Gee WALA Jul Lull
of ees JW (Ole) dee ol dell ae Sapper Lee pt Lee
(Spall) Dy Saal pene Se sagar oe IS G2 dele gly OE W Hy ge OS
ed dy td Jleei § Soles) las J oS Vi bat, LS J lal W ell
ABLEYI ode Cle L541) GLLYI

Bie oe geet Sd EA! Laas I jee! US Gh Ee Sl gre Uy)
ME DLS be Sel GLP

So pSoall span WS ie IEW Lyles LG eS SS SK (5)
SOY sy esl LSU pal Sol (So La 9 Se ye Mie Lt!
gral ogi!

Spall ould oy OE Gh UG 8 al 8 gh He pall gl! Ge (0)
No (Soll 25 5 5) ASW) oda oa 9 LEW a yay
AAT Se I AU) oe ISG Sel ps Ba

thal CLAD ge ce GY ode If oi de uh ple! oy GY! a (b)
SUL F SUI! gl olesLUI JS QU ade EIN Ok LAW Eb Soul
dab rl oi Wile! ol le DEY! of RaW nig ghal be Les Wall
Obed! eG C5, SUI SAN tel Eb plane 22 SH duly Gai

ois 9 Gasol! ball!
atohY igi! quagl!

ade Cost Jylilly pLk Lo OU pull, SLIP, Oleh Gait! pow (1)
2a pad ol Saeed al ppelll gay gels Quolas pty dain ASW
pels 15,5 I Syl 152 heal iS oS J! so9 Wl Le Sw

Bh Ld Wy ee eel I gd GLa Jol Lael ge pe IS pede (V)
peed Sey LY ey ee icy aed sf el oF Spl ILS
Sh Gry dl Gi
NNO VAY dae dy VY 5 (a) SH VA all — dyed i A

would be appointed under Article 6.3 of the UNCITRAL Arbitration
Rules. Such presiding arbitrator shall be a person of a nationality
other than the A.R.E. or the CONTRACTOR’s nationality(ies) and of
a country which has diplomatic relations with both the A.R.E. and the
CONTRACTOR’s country(ies) and who has no economic interest in
the Petroleum business of the signatories hereto.

(f) Unless otherwise agreed by the parties to the arbitration, the arbitration,
including the making of the award, shall take place in Cairo, A.R.E..

(g) The decision of the arbitrators shall be final and binding upon the parties,
including the arbitration fees and all related issues and the execution
of the arbitrators’ decision shall be referred to the competent courts
according to the Egyptian laws.

(h) Egyptian law shall apply to the dispute except that in the event of any
conflict between Egyptian laws and this Agreement, the provisions of
this Agreement (including the arbitration provision) shall prevail. The
arbitration shall be conducted in both Arabic and English languages.

(i) If, for whatever reason, arbitration in accordance with the above
procedure cannot take place, EGAS and CONTRACTOR will transfer
all disputes, controversies or claims arising out of or relating to this
Agreement or the breach, termination or invalidity thereof shall be
settled by ad hoc arbitration in accordance with the UNCITRAL
Arbitration Rules in effect on the Effective Date.

ARTICLE XXV
STATUS OF PARTIES

(a) The rights, duties, obligations and liabilities in respect of EGAS and
CONTRACTOR hereunder shall be several and not joint or collective,
it is being understood that this Agreement shall not be construed as
constituting an association or corporation or partnership.

(b) Each CONTRACTOR Member shall be subject to the laws of the
place where it is incorporated regarding its legal status or creation,
organization, charter and by-laws, shareholding, and ownership.
Ve. dee dy YY GS (a) 9 Se VA sal = eee Ji ZIV

TEI 5 LSE Soe Jy Laredo pe JS JLad, peed Jol ee Ys
Ae Bad! bya) geass pW CSW Leb jd LS cpg Bl
JJ si oe ose Brat she eee dame al GST deo Sl ol IU oh peel
oA pene / JglBLl See pend LE oe Ge COE sl gee cs doll poe
SB dad BEY) Ok LAW OW Lok oR SA IL Gh oe ee le
plSo Sen oe Jol cies LI! gs tells oLI Bolly “all” WI) soll!
Joell VAAY 22 104 osll

Ll IL «Bll CS cpolaate pals Gyo ies iprarree Joli! «Lael ease oS (2)
AGW ode Co ale opal J lat!

yp palace g Sawaal! Balt
(pla gia! alghlg ygalank! yal!

tah UE ptelalieg JM ae dS all 25 II ool Jota oak

Ry! SAI) M3 8 Le Gb gs OU, Guedl CJL ON! «be! (1)
Seal ip Wye OLIN EI dee ge Was ppl) dye cule Lo yubay
BEA ge ATU BSW bU go oy lilly Hs aul le we pls
AZ +) BU

LOGAN all, OVI Glad lis, Uber de gucall Sljald Sls) «ee! (C)
YM, Sltally obtl eo pele! aclyey HPN ESU ge les Gi LIL
VV; Slay alt ode ol wal jy US ees Wyss SAlph LOGY Ll,
Ueland Cals 15) GSW ode catie GF I CLL LOY alull,
oP PS RT Ge gb AAU TN I Syl Ole as ples bed
Ns AS pod ape dl ibe! Lc oypteall Uglies pee ys (7.)-) UI 3 5c
opel ly Ja) Byles Blo] ae
VAY YoY dae de TY Co) 1S VA all = dyed i A

Each CONTRACTOR Member’s shares of capital which are entirely
held abroad shall not be negotiable in the A.R.E. and shall not be
offered for public subscription nor shall be subject to the stamp tax on
capital shares nor any tax or duty in the A.R.E.. Any procedure carried
out by CONTRACTOR/CONTRACTOR Member in A.R.E. or
outside A.R.E. that leads to change of control of the CONTRACTOR/
CONTRACTOR Member on its share in the company’s capital, shall
be subject to the procedures and provisions of Article IX “Bonuses”
and Article XXI “Assignment’”” CONTRACTOR shall be exempted
from the application of Law No. 159 of 1981, as amended.

(c) All CONTRACTOR Members shall be jointly and severally liable for

the performance of the obligations of CONTRACTOR under this
Agreement.
ARTICLE XXVI
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or the Joint Venture Company, as the case may be, and
their contractors shall:

(a)

(b)

Give priority to local contractors and sub-contractors, including
EGAS’s Affiliated Companies, as long as their performance is
comparable with international performance and the prices of their
services are not higher than the prices of other contractors and sub-
contractors by more than ten percent (10%).

Give preference to locally manufactured material, equipment,
machinery and consumables as long as their quality and time of delivery
are comparable to internationally available material, equipment,
machinery and consumables. However, such material, equipment,
machinery and consumables may be imported for operations conducted
hereunder if the local price of such items at CONTRACTOR’s or the
Joint Venture Company’s operating base in the A.R.E. is more than
ten percent (10%) higher than the price of such imported items before
customs duties, but after transportation and insurance costs have been
added.
Ve. de Lid YY Gi (a) So VA stall — deed! VA

yg ptitlly Gaalaal! Bald!
SGA jaguai
pS oleh hb of ASW obs od CS ol op GW oid all ell
SF ld EWG 5 cl HS ee bets da all pas dipper § dad!
call go IS Gl gee « SNL yy pally Lal JI lll ad Udy Jy Lal Gul! ox
ASI ode Sesh ol aad 5 HI od A) Ss CLAY Ql
ygpaliall g Sagi! Bal4!
Silyeges
Segue SLU odin lye cpt ale JOU ae png! cpglinll of le pall jugs) cdaatul
wolgbl oe pail Leo pad og Jarry bi 5 GLLY
gg piaally Saal Balk!
agSaul aleis!
sactdl Ut ge GE hee ob Mal G6 GEIB! ge GY dele LILY ode 9 SY
ow AS LoS Gale ha LEW ode de Isl pid Joep ce
LSU ge LS BSS ey W Boe SS OY Gl ge BI! ae ails
-Jolily ple

ag (La) ig gas) cop opp AS a

VAG YAY da de TY Uo) SH VA all — dye dl i A

ARTICLE XXVII
TEXT OF THE AGREEMENT
The Arabic version of this Agreement shall, before the competent courts
of A.R.E., be referred to in construing or interpreting this Agreement;
provided, however, that in any arbitration pursuant to Article XXIV
herein above between EGAS and CONTRACTOR the Arabic and English
versions shall both be referred to as having equal force in construing or
interpreting this Agreement.
ARTICLE XXVIII
GENERAL
The headings or titles to each of the Articles of this Agreement are solely
for the convenience of the parties hereto and shall not be used with respect
to the interpretation of said Articles.
ARTICLE XXIX
APPROVAL OF THE GOVERNMENT
This Agreement shall not be binding upon any of the parties hereto
unless and until a law is issued by the competent authorities of the
A.R.E. authorizing the Minister of Petroleum to sign this Agreement and
giving this Agreement full force and effect of law notwithstanding any
countervailing Governmental enactment, and the Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR.

BP EXPLORATION (Delta) LIMITED

BY... NR... Sooseeneneaferna we
THARWA PETROLEUM COMPANY S.A.E.

B Yippie rngogesososes ARMs spans Grvssscesssssssegeeoegy
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
A Nee A A SS)

ARAB REPUBLIC OF EGYPT
BY? nossesssssscssssesesseseee Uh RD css cccscsesessces
Ve. ee Lid YY i Cp) : Se VA sal — deed! Ve

"Vga

pl jill dled
Gd pmsl pc Gk) ene
9
easel al SGM Seis Ge yuca! OS pail
9
shoal (ila) pid yp! gpd GS pa
5]

45! dal» al Jy pall Bgpt GS yt
vl
dupa! pglaall flat dilare
daa yi! pany
. & fd ¢

al SiN) Aidala pte Cina y
AEA ys (4+ ++ - NV) eB py elds Step dees dS "O" gode
VLBW ods GSA, Wb
ASS NANG) gaye pie ghS Dyiled sy dandy Claes QW Ne dail Les als
(4) COE BS he dae OLLI! Sy Coy SELLE eee ol IS os WSS Loy
alphll Lyd Se sibs (1) OE x all bbb ys Gs
Ronee Lib pe ed" Gell Go ab oat ol b bd gi LU! ys
JOU Qa Lead! ld A SLI Bull aes le Vy LE aw,
Bagel! S51 Atl Jal,
VY YY de de TY GS Co) 1S VA all — dyed i A

ANNEX “A”
CONCESSION AGREEMENT
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
BP EXPLORATION (DELTA) LIMITED
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH EL SALUM OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.

BOUNDARY DESCRIPTION OF THE CONCESSION AREA
Annex “B” is a provisional illustrative map at an approximate scale of
(1: 900000) showing the Area covered and affected by this Agreement.
The acreage of the Area measures approximately two thousand nine
hundred and eighty two square kilometers (2982 km’). It consists of all
or part of Exploration Blocks, the whole Blocks are defined on three (3)
minutes latitude x three (3) minutes longitude grid.

The delineation lines of the Area in Annex “B” are intended to be only
illustrative and provisional and may not show accurately the true position

of such blocks in relation to existing monuments and geographical features.
YoY. dee VY 8 (9) Se VA sal eed dl VY

oe lpe Ye pee Gilly tthe GS LU OLSeY Yor Ch LS oes
rida "1 godt!

dgde GLssal
Ay yaad a glad) Glad 4ileia
dau giall Jat

VV oY dae de TY Co) SH VA stall — dye dl i A

Coordinates of the corner points of the Area are given in the following

table which forms an integral part of this Annex “A”’:-

BOUNDARY COORDINATES
OF
NORTH EL SALUM OFFSHORE AREA
MEDITERRANEAN SEA

Coordinates area
No. | Latitude (North) | Longitude (East)
1 32° 00”
2 31° 00”
3 32° 00”
4 32° 00”

YoY. dehy VY 8 (9): Se VA sal - desi dl WE

yas)
els) Atay] Aa
gyal) p glad) dled 4 abie
us giall aly
ES

voor? yes eye yoo os? yee wear were

é

>

yre ye?

rey

rey

yee

a ee
EXPLORATION AND Lag bisa spl eos JAN Cae
EXPLOITATION on
BETWEEN yma pncae Ay gan
THE ARAB REPUBLIC OF EGY1 ;
AD lal oo) LU Least y penal AS pl
EGYPTIAN NATURAL GAS: ecfice = ea
HOLDING COMPANY an 3
AND Sad (Gls) Cotta gla oot ont AS pdt
EXPLORATION (Delta) LIMI 2 a
AND we) Adload) dg sill 5.953 AS pa
‘THARWA PETROLEUM COMPANY S.A.E. ca
IN Ayal agli Sled Aidabs

NORTH EL SALUM OFFSHORE AREA
Fauagiall yall
MEDITERRANEAN SEA a

ARE. ERE

SCALE 1: 900000 Meee EN punt whe

V0 YoY ka dy VY 5 (a) SH VA stall — dye dl i A

ANNEX “B*
MAP OF THE CONCESSION AGREEMENT
NORTH EL SALUM OFFSHORE AREA
MEDITERRANEAN SEA
ARE.

25°30’ 25°42’ 25°54’ 26°06’ ~—_—26° 18’ 26° 30"

32° 36" 32° 36"

32° 30° 32° 30°

32°24 32° 24”

32°18" 32° 18"

32°12" 32° 12"

32° 06" 32° 06"

32° 00" 32° 00°

31° 54” 31° 54”

CONCESSION AGREEMENT FOR lath Agus}
GAS AND CRUDE OIL Ee a
Lagibiacie! 9 plat) cu a ge Gaal
EXPLORATION AND a wats JA cs -
Raat nee a gee
THE ARAB 7
ae Agel co) Jat Acastal penal AS pith
EGYPTIAN NATURAL GAS: sie 43 ss al
HOLDING COMPANY x) :
‘AND thas) (Lila) Cyctin y plea Got ont AS pt
BP EXPLORATION (Delta) LIMITED. ’ a
AND wig) Athol Do tal 59 8 As
THARWA PETROLEUM COMPANY S.A.F, A
IN Ayal pghall Slat Adie
ALUM ¢ eA
ugiall aly
EA

1: 900.000 Bee EY peal Gulia

:DITERRANE

Vi. ee dy YY 5 (a) 9 Se VA saad = deme id! VN

“Y= @ Gaul
(Sid! gbodall eillads
(¥e-= = sa) lel OU
Kane OULU 22, WI Spall as J
aches pall oS AI de OG, oF Al cy lof gall Goya bal a
wok ed Le gl eb LjW Lew all AS AU Nis atte gees lel

LYS OLY 9 ge gY99(-s----= = )---=--= --=- foe oe se!”
se, USN 2 Le Ue ly 35 53 9B gl AS pM seal
~_ Jonna --- ye BBY ale GWE Cod Olbe Gast Coll shia
-___\ --- Col 35 JE ES oY Bed OLY OLY Ge BYya (---
algal YI ASUS) pe Le J Boll peste SI (=------ ) ---==---- aly

9 Tcl 3 yo gl Mabel) aes Go SWI GL LS Lgl [Lae
He Lad ell Lay daall peas Laeger Oy Loads Bi at De ll ASW ale eS"
Bola, Lew gl pdb dpa! patel! Slat Babve (8 Jolilly whuly antics =
Vo cm mde) = nS py lil eos

Bee Gey IS 2B Ge BEI Le ro yt gala] A) taney lec! ode ol ppgill oa,
Saou OLYY OL Yy2 ge ys (-----=- ) ------5- fe Glu! 5s JG
fe dS DE sdk Cod Olas Ge Jy! We Gal JU joes 3,501 2
AS Ni) peeks OLE ode ge BE ISy elte| pe Masel)
seleall od) Joab olen! ile ge dane

ASW ge os of GLISL USL pd od Sula of ple! ol, Ii] b Je Gay
dell Sol lab ------ eo OW Oblll ge ool LL Ul LS
BLA abs ge oLisl ai dl olall be Dyes Gl Sle 9 Yb 25WY ole gs
Geel Al ae Goes! ge GebS SL KI ptall ode Ga ol Ih db obey
SWI (otk
VW YY de dy TY 5 (a) 1S VA all — dye dl i A

ANNEX “C-1”

BANK LETTER OF GUARANTEE
Letter of Guarantee No. --- (Cairo ------------ 20--),
EGYPTIAN NATURAL GAS HOLDING COMPANY,
The undersigned, National Bank of Egypt as Guarantor, or any other bank
under supervision of CENTRAL BANK OF EGYPT, hereby guarantees
to the EGYPTIAN NATURAL GAS HOLDING COMPANY, hereinafter
referred to as “EGAS” to the limit of ------ US. Dollars ($ ---------- ), the
performance by ------ “--- and ------- “------ ”, hereinafter referred to as
“CONTRACTOR” of its obligations required for Exploration operations
to spend a minimum of ---- U.S. Dollars ($ ---------- -) during the --- (--)
Years of the ------- Exploration period under Article [V The Concession

Agreement, hereinafter referred to as the “Agreement” covering that Area
described in Annexes “A” and “B” of said Agreement, by and between
the Arab Republic of Egypt, hereinafter referred to as “A.R.E.”, EGAS
and CONTRACTOR, in NORTH EL SALUM OFFSHORE AREA,
MEDITERRANEAN SEA issued by Law No..... of 20--...

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
said ---U.S. Dollars ($----------- ) by the amount of money expended by
CONTRACTOR for such Exploration operations during each such quarter
and approved by EGAS. Each such reduction shall be established by the
joint written statement to the Guarantor by EGAS and CONTRACTOR.
In the event of a claim by EGAS of non-performance or surrender of the
Agreement on the part of CONTRACTOR prior to fulfillment of said
Minimum Expenditure Obligations for the -------- Exploration period under

Article IV of the Agreement, there shall be no liability on the undersigned
Guarantor for payment to EGAS unless and until such liability has been
established by written statement of EGAS setting forth the amount due
under the Agreement.
Vi. de Lid YY Gi (a): So VA stall — dee WA

Liesl bis gla Os Ys bats
UUs 1 U5! coleall (ab 151) Jyadll BU Lia glued! GUS anes Yi -)
Bl Comel jluls pepe 2 doll op RSW ob bel, Joli g
da okies fa gyo ell le Lace ace Cueaty Lee Saylsll Ge pead Eb
35d ASW

(Glib Lis glaall Us een J ul ley =Y
ob ile ede Go ge et CV) dey Ie (===-) -=---- ax (1)
AS A ONLY 3 HSH WL pre Gray Le (G)
Codi pd OU SLI ge Gis! aU Uglies Joli bo! aes

seed SU GT US Ge ey ol
or gh LS pela dl pa of coe GLU Leb Wee Gl ob JW, -1F
Ab EL apres AS le gle all lbs el 3,5 sy! Sub

rolojey Joldll adie oo) cl alll ad ste olen!
ad) LAM SU OUI ge GaN LL «Ul 8 bl 23 Jy gl (1)
5 ileal ode C3
sobs! J) OU 3 pull gio 5 GBI TW ol (C)
AU ase gf Lyle eee ol 15). Ld Me glaall ls dake] EJ,
os LOM BU Jak lew
VQ YAY dae dy VY 5 (a) SH VA all = dye dl i A

It is a further condition of this Letter of Guarantee that

(1) This Letter of Guarantee will become available only provided that the
Guarantor will have been informed in writing by CONTRACTOR
and EGAS that the Agreement between CONTRACTOR A.R.E. and
EGAS has become effective according to its terms and said Guarantee
shall become effective on the Effective Date of said Agreement.

(2) This Letter of Guarantee shall in any event automatically expire:
(a) --

effective, or

(---) Years and six (6) months after the date it becomes

(b) At such time as the total of the amounts shown on quarterly joint
statements of EGAS and CONTRACTOR equals or exceeds the
amount of said Minimum Expenditure Obligations for the -----
Exploration period, whichever is earlier.

(3) Consequently, any claim, in respect thereof should be made to
the Guarantor prior to either of said expiration dates at the latest
accompanied by EGAS’s written statement, setting forth the amount
of under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its Minimum Expenditure
Obligations referred to in this Guarantee, and

(b) CONTRACTOR has failed to pay the expenditure deficiency to
EGAS.

Please return to us this Letter of Guarantee in the event it does not become
effective, or upon the expiry date.
Yours Faithfully,

Accountant:

Manager
Date f eonnenoe Rg GS.----
Ve. dee Lid YY i Cp) : Se VA sal = dee ZI VAL

OV e gat!
GPG yloiall qillad

Spaedall SIGU AW A pall a5,

Sled Hite GF Wyden) I cull jl ge Cod VLU! I) BLL
obeys Venn de) mom m Bo sWL Babel g.o.¢ Legal! pdb d pl asl
Spall AS ply geo c) Seal poe duster oy Led "ASW Lb LH Kd!
AS ag =- 4S pig ——-——— BS phy olen |" deeb OFLU dad
oSpUall” Ch Land == le Gang --

~-= HS pis Jylins

peal ye Lay: (V0) phe Lad Dy jal Leeds ALS galas ——---=-----
15 gy UU ge SLL pales! —-=-------2-— WS pst USI Le
Ball Ceo pe LN SS oles! AM Joel oe LS ust l/y elu! J) jad

eee Joel CLL coe lll Lae po Lab gs WG Sill Jy WE US,
Dapeer Oy lad Iaaels Jy all ge Co ol YI QsWuI GY Wb dal aie

lal I eel Ss Sy SAMI Jo ol pl pty Bye. ooo Bad op WI
Sal ode Sad! LEM gg WY Solel IY LEU go LLIN soll Wey GL
VAY YoY dae ad VY CS Uo) SH VA all = dyed hd

ANNEX “C-2”
PRODUCTION LETTER OF GUARANTEE

EGYPTIAN NATURAL GAS HOLDING COMPANY

Reference is made to the Concession Agreement for Gas and Crude Oil
Exploration and Exploitation in NORTH ELSALUM OFFSHORE AREA,
MEDITERRANEAN SEA, A.R.E., issued by Law No.____ of 20_ by and
between the Arab Republic of Egypt “A.R.E.”, The Egyptian Natural Gas
Holding Company “EGAS”, --------------- (nnn nnn ” hereinafter referred
to as “CONTRACTOR”.

wensee cen n enn en eens (as Guarantor) for, -------- (as CONTRACTOR) hereby
undertakes that if CONTRACTOR spends, during the ------- Exploration
period of -------------- (-------- ) Years of this Agreement, an approved
amount by EGAS less than the Minimum Expenditure Obligations for
such period being ------------------- U.S. Dollars ($ ----------- ) under this
Agreement (the difference being hereunder described as “Shortfall’’),
and EGAS notifies -------- , as CONTRACTOR and ----------------------
as Guarantor in writing of the amount of the Shortfall, within ---- (----)
days of receipt of said notice, ---------------------- as Guarantor on behalf of
CONTRACTOR shall pay that shortfall to EGAS and/or transfer to EGAS
a quantity of Petroleum sufficient in value to cover the Shortfall.

In case said Petroleum shall be transferred it will be deducted from
Guarantor’s share of Petroleum production from the Development
Leases, pursuant to the terms of the Concession Agreement for Petroleum
Exploration and Exploitation by and between the ARAB REPUBLIC OF

soneoe in ------------- Area, -------+-----+ issued by Law No. --- of ------, and

such Petroleum shall be valued at the time of the transfer to EGAS in
accordance with the provisions of Article VII of the Concession Agreement
issued by law mentioned in this paragraph.
Ve. dee dy YY GS (a) 9 Se VA saad — deme i ZI! VAY

--- By ------- 1S jy ------ 45,4 gl (galas) —----——- IS) joes
gla USS as og pe cll festa Ge LI Nes om 5s sl (5 (Iga) —-—
fees ULI oe iy ley Loy ney jp lla ge pas Ulee nat gf se
vol panty OLLI Li si a

da gl (NV) dee Lat we ZI waey LEY pees GU! Ne 2S ps,
Leng pdb dpe pghall JL dibans pl sl as -----—— ns Nhs Ole;
ASW ode Go allY Jglill JS! faju ace gl Wolacaly

os ple BG Ind: bleis,
VAY YAY Bee dy VY 8 (2) Xe VA sal - dee I Bad

as CONTRACTOR
may at any time between the date hereof and the expiration date of this

wesennnee. as Guarantor or

letter of guarantee submit a bank guarantee for the Shortfall in a form
satisfactory to EGAS, in which event the provisions of this letter shall
automatically lapse and be of no effect.

This letter of guarantee shall expire and become null and void on the date
six (6) months after the end of the ------ Exploration period (as extended) of
the Concession Agreement of NORTH EL SALUM OFFSHORE AREA,
MEDITERRANEAN SEA, A.R.E., or on the date upon completion of the
CONTRACTOR’s obligations hereunder.

Yours Faithfully,
Ve. ee Lady YY 5 (a) 9 Se VA saad — dyed! VAL

"a" Gall!
HS yh! GS pail unas as
(glo! BAU!)
; Gea! ypildllg JSutst
SAY Bb 2 SH ge pet taal pas Lappe Le Jat darlene Fs IS
NGS uel) aie nee Ld GSI LAL SLY oe
YoU DM eee sd LU IW) oul A! BW all WN pass,
eco, LoS ed! (LAL ASW ony a! Nd olSol ee LUI, ovl al ode as oj
(auast Bal!)
GS yah GS all al
UNAS tN AS ANN pel he Les JyLaly leu! Gi ples! SLES fast sue
Saad ais dail s ba, a3
(ast Bale!)
(all ISH! ylSo
Gee ecb LAW Aaas AS AA AS AU tN SM aS
(Conn a))
BS yaad! GS pal yas
Sa IE pe Joy oles! bees sill LSI ah LU ye OF AM IS I os
pL dls 5W ge Cod! lp! 25! ope Get ol Ll oles Sal,
Lad Gel! pleas) og op quem gll al pull pall Slat diane 5 gical
coh Lad Leal Ls) ayall poe dapper oy Lady ae ell (RSW OS ob
NA in) ----3e pr osWh dsball Jolly wlals (p97
sles Cae Ue LUls Co oles Las 8 LSI Led Spall SI gS,
geld) Gab odes ke I Gh dahl go oe sl Se wi Jl ns
ASW Way Starall OU Jol!
VAG YoY ka dy VY 5 Co) SH VA saall — deel i A

ANNEX “D”
CHARTER OF THE JOINT VENTURE COMPANY
ARTICLE I
FORM AND GOVERNING LAW
A joint stock company having the nationality of the ARAB REPUBLIC OF
EGYPT shall be formed with the authorization of the GOVERNMENT in
accordance with the provisions of this Agreement referred to below and of this
Charter.
The Joint Venture Company shall be subject to all laws and regulations
in force in the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement referred
to hereunder.
ARTICLE IT
NAME OF JOINT VENTURE COMPANY
The name of the Joint Venture Company shall be mutually agreed upon
between EGAS and CONTRACTOR on the date of commercial discovery
and shall be subject to the Minister of Petroleum’s approval.
ARTICLE TI
LOCATION OF HEAD OFFICE
The Head Office of the Joint Venture Company shall be in Cairo, A.R.E..
ARTICLE IV
OBJECT OF THE JOINT VENTURE COMPANY
The object of the Joint Venture Company is to act as the agency through
which EGAS and CONTRACTOR, carry out and conduct the Development
operations required in accordance with the provisions of the Concession
Agreement for Gas and Crude Oil Exploration and Exploitation in NORTH
EL SALUM OFFSHORE AREA, MEDITERRANEAN SEA, A.R.E.
(hereinafter referred to as the “Agreement”’) entered into by and between
the Arab Republic of Egypt (hereinafter referred to as the “A.R.E.”’),
EGAS and CONTRACTOR issued by Law No. -------- of 20--.
Following the Minister of Petroleum’s approval date to the Development
Lease the Joint Venture Company shall also be the agency to carry out and
conduct Exploration operations, in any portion of the Area converted into
a Development Lease, pursuant to work programs and budgets approved
in accordance with the Agreement.

Ve. dee dy YY GS (a) 9 Se VA saad — dyed! VAN

(Sy Leal! oid OWI, OU pally GI! SSIS Gee aS etl SI clay
le GAN" 2" God ASW IY
CULL Lal jules bls ch pa ol Joe Gl duly of eat AU
US BIS he JyLEMy ole) Cady 13] YLT 5 5a)
(Cai Eat BLL)

Sha | yal
AI pee (Ve) Spee tee HT oye gh ay Gab NS tI aS II SLL,
(£) gl Gee JS Lady Ce pall Syd C5 holies gale pg (0+ + +) GYT dad
aad aby JolSUL de Sie bpae Ola
Jlant rel Aus aS pil aS 2) ages Ie bay 5% Jolills len! oe IS abu
CSB ye GY Ged Jor Al ee JUL gh All ge ail de aS pall oI
cl abd IS] De oe I SI Gi gf Sle Le oe Bs I I US ge iL!
ASW ge A ace gl abe shade os cl al IS ge Juke ul Jie of ow BI!
Cmte Si lss cpey SLalS 9) Jal of JBL GN Na de yes ULI lb 5 Gash
Mee sl ISU glans BS ANAS AN Jlaad aged God wae Ge pad ge Jjts J ol
DEV pas es May LS ASW ge ar Sle dee ype Ge Jil oh ad all
ASW ode oye oy pally BoE! SU Gan

(Gait dhaiill BUN)

bil
ah 5 lis Spi Vy Shae GI Wy ASL WS LES Wy & Gl I aA IS I Le
cee de Gl Lo Wy ASW ode ge Ley das sie GI LS Wy SW oy
a Igo Gi 5 Vy SY paste deal LL ye Les tie gl cow gS Gl go
by Oded Las ol ZY leans) of Gale Spat oo gal ole yi oles
Soll sf pobe! bel all soled oe sl lal oT desoe ell si eel late, We
IE pene sh ge Gey isl GF ol IS pALI ET AU jee, SW ace
VAY YoY dae dy VY Co) SH VA all — dye dl i A

The Joint Venture Company shall keep account of all costs, expenses and
expenditures for such operations under the terms of the Agreement and
Annex “E” thereto.
The Joint Venture Company shall not engage in any business or undertake
any activity beyond the performance of said operations unless otherwise
agreed upon by EGAS and CONTRACTOR.

ARTICLE V

CAPITAL

The authorized capital of the Joint Venture Company is twenty thousand
(20000) Egyptian Pounds divided into five thousand (5000) shares of
common stock with a value of four (4) Egyptian Pounds per share having
equal voting rights, fully paid and non-assessable.
EGAS and CONTRACTOR shall each pay for, hold and own, throughout
the life of the Joint Venture Company, one half of the capital stock of the
Joint Venture Company provided that only in the event that either party
should transfer or assign the whole or any percentage of its ownership
interest in the entirety of the Agreement to another party, may such
transferring or assigning party transfer or assign any of the capital stock
of the Joint Venture Company and, in that event, such transferring or
assigning party (and its successors and assignees) must transfer and assign
a stock interest in the Joint Venture Company equal to the transferred or
assigned whole or percentage of its ownership interest in the entirety of the
said Agreement, without prejudice to Article XXI of the Agreement.

ARTICLE VI

ASSETS

The Joint Venture Company shall not own any right, title, interest or
estate in or under the Agreement or any Development Lease created there
under or in any of the Petroleum produced from any Exploration Block
or Development Lease there under or in any of the assets, equipment or
other property obtained or used in connection therewith, and shall not be
obligated as a principal for the financing or performance of any of the duties
or obligations of either EGAS or CONTRACTOR under the Agreement.
The Joint Venture Company shall not make any profit from any source
whatsoever.
Ve. dee Lad YY Gi (a) So VA stall — deed VAA

(Gszilaal! 52h)
WS yin! AS pis yg0

ol ASW ode 3S Lets Jslilly olee! Ge LS 9 poe Cond IS atl IS)
ao ppgill cued US ale Leg Ges) gas of Se! Shes gh LS jae IS tll 2 2UI
Cleats eee Legte ool of Jol, Glu! GE ge ae i SLI GF Lal Ws
Ag

(aglal! bal!)

5,100) uke
(£) daggh obra! Ona Lead (A) RSLS ope gS Sula! gulees BS ll AS, AU SS
een yey galeu| eer S/o! Gules Gedy gud (CE) Bay VI Joli crs pie
wate Bylo) gales pe head hy Jo ace pL pally tte Bylo) ules pe

(Aseuulit! S244!)

Byhadh quae ayy Ga Slua

Sb 1S shy eed Leet QT pe 3) ee BY Gus CEL gS
we ST gh lpol (0) dunad aghe Gily 15) YI Lee gGYokbe Yok 3
eye LL Opa ST Lee deol poe Yee ile Lae oll
sae yale LS

(5 pike! Bald!)

posi hale cilelaie!

reel Rubel a3 CLE 13! se YI EPS re Mad dee peell Lena! glee! oS
olpeY Igb gS ol cae glee Yl lin os tee 15 ly AS zat AI! JL,
SU el dead Seed a ght oF Se cell pg De Gyo LL!
VAS eV da dy VY 5 (a) SH VA all = dye dl hd

ARTICLE VII
ROLE OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall be no more than an agent for EGAS and
CONTRACTOR. Whenever it is indicated herein that the Joint Venture
Company shall decide, take action or make a proposal and the like, it is
understood that such decision or judgment is the result of the decision or
judgment of EGAS and/or CONTRACTOR as may be required by the
Agreement.

ARTICLE VHT

BOARD OF DIRECTORS

The Joint Venture Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGAS and
the other four (4) by CONTRACTOR. The Chairman shall be designated
by EGAS and shall also be a Managing Director. CONTRACTOR shall
designate the General Manager who shall also be a Managing Director.

ARTICLE IX

VALIDITY OF BOARD RESOLUTIONS
Meetings of the Board of Directors shall be valid if a majority of the
Directors are present and any decision taken at such meetings must have
the affirmative vote of five (5) or more of the Directors; provided, however,
that any Director may be represented and vote by proxy held by another
Director.
ARTICLE X
SHAREHOLDERS’ MEETINGS

General meetings of the shareholders shall be valid if a majority of
the capital stock of the Joint Venture Company is represented thereat.
Any decision taken at such meetings must have the affirmative vote of

shareholders owning or representing a majority of the capital stock.
Ve. de Lid YY i Cp) : Se VA sal = deed! V8.

(jas yale! bal4)
BS yal paula! Uill ygilagd

BS 20) igo gladly mol ISVs by tI) Jats (oil ill Jo! eles wate
AS iN 8 soleus Joli npn: ply tle AS all AS A pera Gp UI AS al)
Spas AS pl IS 2 Sebald AU slach eeebdl Cag Gs 5) Gales ass
salll WY Prin pani rivecreeyres| Peeve! glecrl cd ale GIL aay Ub! Lie
Ged Ne ge 3.5L)

(aise Sudlis BLL)

BS yiah| AS yl Jovi
Bye ade IY Joell ip olenel We etl (1) BE DE ds pall as ail Les
SLI oF I ca e Lae
Ud te gh US C3 LE ASL oda JON Lge fae ouees dS nll AS pal Jol
Uke Ge peat GLAM ye ae GY ASW ode Jol geil 15) 2S all SA
bed

sag (Lia) iy gla cop cpp AS a

ree

VAY YoY dade VY GS Co) SH VA all — dyed Sy A

ARTICLE XI
PERSONNEL AND BY-LAWS

The Board of Directors shall approve the regulations covering the terms and
conditions of employment of the personnel of the Joint Venture Company
employed directly by the Joint Venture Company and not assigned thereto
by CONTRACTOR and EGAS.
The Board of Directors shall, in due course, draw up the By-Laws of the
Joint Venture Company and such By-Laws shall be effective upon being
approved by a General Meeting of the shareholders, in accordance with the
provisions of Article X hereof.

ARTICLE XII

DURATION OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall come into existence within three (3)
months from the date of the Minister of Petroleum’s approval of the first
Development Lease whether for Crude Oil or Gas.
The duration of the Joint Venture Company shall be for a period equal to
the duration of the Agreement, including any extension thereof.
The Joint Venture Company shall be wound up if this Agreement is
terminated for any reason as provided for therein .

BP EXPLORATION (DELTA) LIMITED
he. eee ae

THARWA PETROLEUM COMPANY S.A.E.
BY ss

THE EGYPTIAN NATURAL GAS HOLDING COMPANY
INE fsectlgylidirsssssssessssosssesse Mage Me bae Nee
VeYs de dy VY 8 (5) Se V4 sal — dedi dl VAY
"ay" gail
ee]
(lg! BAN)
dale piss
roils 2 (i)
SIS W osSey Geb! pLBUI Lda Qe LEW) oe (Stay) Ob al bs
peal
2BLAd) LLY (GQ)
(1) age DE Gale Y LEW! ode Ge Lely soll Wy Qylal pak (\)
sal op Se Col Blin Uy Lae de a ISLS ge Ley
ol 8 a) LEM A gt eal al Co Olan dike) B51,
oe SLI PU Gy pl ae Lele deat we JI Joo pl Rall yo ee
Uys JS dab le
(V0) phe dad JOE Jolilly ley sles ce 2S zal AS As
BS aa Sa Coeds Aeaisll blay LLY Leb dee ay JS EL ye ey

Y)

ep sl Seal Al Cod da Olen eo! SL, all ol
ce aaehe ByyS IL dies eM ee he I) lat oF AB gS Maal! po
lapae ye cl ald oye of pt ages JS deb he Jy DL Gays
Sat 25 of ou sla ad alally Aull ogll,

Ape ALLY LGU JS slazel deals be! oi Ge dull iol EL
Clare chy (UL) Que) cab aS Il gl Jol co desde Godly
(DEI ue) 3S pall AFA) gl Uy Abele WUT Sey Ge le’
AJ Ql Al a AS US
vay

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

ANNEX “E”
ACCOUNTING PROCEDURE
ARTICLE I
GENERAL PROVISIONS

(a) Definitions:

The definitions contained in this Agreement shall apply to this

Accounting Procedure and have the same meaning.
(b) Statements of Activity:
(1) CONTRACTOR shall, pursuant to Article TV of this Agreement,

(2)

render to EGAS within thirty (30) days of the end of each calendar
quarter a Statement of Exploration Activity reflecting all charges
and credits related to the Exploration operations conducted in any
portion of the Area not converted into a Development Lease for
that quarter, summarized by appropriate classifications indicative
of the nature thereof.

Following its coming into existence, the Joint Venture Company
shall render to EGAS and CONTRACTOR within fifteen (15) days
of the end of each calendar quarter a Statement of Development
and Exploration Activity reflecting all charges and credits related
to the Development and Exploration operations conducted in any
portion of the Area converted into a Development Lease for that
quarter, summarized by appropriate classifications indicative of
the nature thereof, provided that items of controllable material
and unusual charges and credits shall be detailed.

Pursuant to Article VII, EGAS shall audit and approve each
statement of Development and Exploration Activity submitted by
the CONTRACTOR or the Joint Venture Company (as the case
may be). Any comments made by EGAS shall be reflected by the
CONTRACTOR or the Joint Venture Company (as the case may

be) on the Statement produced for the next calendar quarter.
Vi. dee Lady YY 5 (a) p Se VA saad — deme i dl VAL

Clea! yall g Gdyseill (¢)

oe (NV) (G) 5AM Lady Sod DLE GBS ge te EAS IS pee (1)
we gpl (YY ENE sa Lg Rey Lesecy Lede Gell Li 3 GIANT Soll!
BOW DE Wade BUS pols! ade Cob pel 15) Wd Gebel
DE by LEW ge (5) 38 Lal Jl soll OY We 3,54 i (1)
ee Bos Ba tl ola gS ol Coe bySall gal (1) BIW 3s
efedl oles JOE Garul
deals ole ply A Gat ot UW oS Le dl allo os
AS pA AS SN OGL,

3a paw de Oy sl ge Col, Rew by DOW OLLI BS (Y)
TUG Ries dees Mole peat Goll lie C8 UAT 50Ul ge (1) (C)
ous Leas LUG oly IU play bre! ea LIU gal (1) BIE an
pel (1) DIGI DE Yo laae LUS Ugebe Joli gi pe! cus el 151 YY)
be! oe AY oS LSU gl (1) DWI 5d «Led! ody 4,5
ees WS pall Sollee dele os GH LIS ol J ll Gl
SB ede Ce paill BI ai, SIN Ae a ge WW Sug! lead,
ABU yo (5) 3d de 50

rAlaall Ju gad (3)

Cooly Leh Lo! pal WF) GUo,Godl Lo! JW sUs de

BS pail) SUI! Sy SYN Boadl OLY OLYn (Ones gl! ae

JeF5 Ryall MW lL Get Gee ES AY bead! OLY SLY en

Gb ES AY! toll CLAY! SLY GI Gall ath ce Al olin! BS

ce aM psd ob call GSM LI! ye pola Geb! Cold! eal aad

Beall OLY OLY: pe GSW CUI BU, Ul ad OAS GUI pul
N90 YoY dade VY 5 Co) SH VA saall — dyed Bd

(c) Adjustments and Audits:

(1) Each quarterly Statement of Exploration Activity pursuant to
Article I(b)(1) of this Annex shall conclusively be presumed to
be true and correct after three (3) months following the receipt of
each Statement by EGAS, unless within the said three (3) month
period EGAS objects in writing with its remarks thereto pursuant
to Article IV(f) of the Agreement. During the said three (3) month
period supporting documents will be available for inspection by
EGAS during working hours.

CONTRACTOR shall have the same audit rights on the Joint
Venture Company Statements as EGAS under this sub-paragraph.

(2) All Statements of Development and Exploration Activity for any
calendar quarter pursuant to Article I(b)(2) of this Annex, shall
conclusively be presumed to be true and correct after three (3)
months following the receipt of each Statement of Development
and Exploration Activity by EGAS and CONTRACTOR, unless
within the said three (3) month period EGAS or CONTRACTOR
objects in writing with its remarks thereto. Pending expiration of
said three (3) month period EGAS or CONTRACTOR or both of
them shall have the right to audit the Joint Venture Company’s
accounts, records and supporting documents for such quarter, in
the same manner as provided for in Article IV(f) of the Agreement.

(d) Currency Exchange:

CONTRACTOR’s books for Exploration and the Joint Venture

Company’s books for Development and Exploration, if any, shall

be kept in the A.R.E. in U.S. Dollars. All U.S. Dollars expenditures

shall be charged in the amount expended. All Egyptian currency
expenditures shall be converted to U.S. Dollars at the applicable rate
of exchange issued by the Central Bank of Egypt on the first day of
the month in which expenditures are recorded, and all other non-U.S.
Vi. dee Lady YY 5 (a) p Se VA sal = peed! VAN

LA Gpall pw Eb LS YY deadl OLY OLY II Jot LS YI
Vere Rel 68 gad teed eats JU pel by opens il! Daal) ode
hie, OS Ad GH tll oe bid Gee de ELS
oll of dell OG Ll Olid! bt Qo Hee Gall LLY Ja
LS yl OLYes JI AS AY Seal OLY OLY pe G sil
AB Cue Go Gili gl) Ga i (A)
pa Oy cole pb! Le Goyad oy DSI oi ale ui oes IL
ANA SW ai ob aly pps Melee 3 GSI J! gop 25
be darts obs
scppilnal) aUBil! art ( 9)
By pe DLS cele oUEI I Ie ord « Jolly olen! Gy Jolall GYL 5520
Aiddzeud| Ol dl «52 le SY
pyle) (ple Bails Gilad) raat ate (5)
eled of ae ab ol Yl cle BU, SLL bead cay Gh Se Y
od she UAL ISS It ye tiple Obs Ub tle OYpe I EY
ASEM Ub
(4d! Bah)
UGA g Cig wah lg cawlSi!
ISN Bb ge sl Btls ely igbby oy JU fa ASW opi tlle es
He Gis So CU rpall, GIS olay GSW CVs pall, GIS! GS ail
iy oats Jolesy Sole diay LY Jpnall Laglill dell Jed Gb dni)

ASW ole cye Ley! Soll SY
NAV YoY dae de VY 5 (a) 1S VA all — dyed By A

Dollars expenditures shall be converted into U.S. Dollars at the buying
rate of exchange for such currency as quoted by National Westminster
Bank Limited, London, at 10:30 a.m. G.M.T., on the first day of the
month in which expenditures are recorded. A record shall be kept of
the exchange rates used in converting Egyptian currency or other non-
U.S. Dollars expenditures into U.S. Dollars.
(e) Precedence of Documents:
In the event of any inconsistency or conflict between the provisions
of this Accounting Procedure and the provisions of the Agreement
treating the same subject differently, then the provisions of the
Agreement shall prevail.
(f) Revision of Accounting Procedure:
By mutual agreement between EGAS and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time in
the light of future arrangements.
(g) No Charge for Interest on Investment:
Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as
recoverable costs under the Agreement.
ARTICLE II
COSTS, EXPENSES AND EXPENDITURES
Subject to the provisions of the Agreement, CONTRACTOR shall
alone bear and directly or through the Joint Venture Company, pay the
following costs and expenses, which costs and expenses shall be classified
and allocated to the activities according to sound and generally accepted
accounting principles and treated and recovered in accordance with Article

VII of this Agreement:
VeY. de idy VY 5 (o) Se VA calla iad! AA
:ch ull Gis (i)
wo So ye BS ol tat ol Me ye SAU SLY GI ee
ab Ila iL lb, ede Jat!
Ugg Abdel) CRN 5 AtLend! (4)
ee AS al ASAI gl JAM ceed ele! ope Faezall ye Vly oat! (1)
US 63 EAB Cogs WLS ALY 3 Be yl Ql « JLo YI
whey Whe asda lll ye SU OMB AL ceeded de gall poole!
Aged dphany Aci
bse Gs BY ee eh oly! de be EU La! GA,
ode Oo aJy yee de MELN os) iI Oda, Jyldll Lil (3 Ol al
USM OB Gell Ma ge obal ASW tall yo (e) BAW (GS) Lal
CW N M5 SY ged Bul ed eo! SU ow eels
sedl Gold! MUM IS Gk Gy etl bE Yl, Obey! ell
weal (Y) CF dell Lud! Gaba os MI
eee @ ob hatlo dies yy oun! SEY cuabyal LL (1)
9 oe Vy Ola LG das MOV! cae (
9 All Bd GIG (+
mele, SEY crib ll Wye JE ANG I Sy as aree (Ff
al CL AEY ey Cell ky ae ho pple ol gadk Ls
Cnedoecedl JB ANE) Oe Ty BT I) oS ge JAW es
Y Ae pra OE Sl ol I Ce of All WE,
Agee CB bball We jot
44

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(a) Surface Rights:

All direct cost attributable to the acquisition, renewal or relinquishment

of surface rights acquired and maintained in force for the Area.
(b) Labor and Related Costs:

re))

(2)

Salaries and wages which were approved by EGAS of

CONTRACTOR’s or Joint Venture Company’s employees, as the

case may be, directly engaged in the various activities under the

Agreement, including salaries and wages paid to geologists and

other employees who are temporarily assigned to and employed

in such activities.

Reasonable revisions of such salaries and wages shall be effected

to take into account changes in CONTRACTOR’s policies and

amendments of laws applicable to salaries. For the purpose of

this Article II(b) and(c) of this Annex, salaries and wages shall

mean the assessable amounts for A.R.E. Income taxes, including

the salaries during vacations and sick leaves, but excluding all

the amounts corresponding to the other items covered by the

percentage fixed under (2) below.

For expatriate employees permanently assigned to A.R.E.:

1) All allowances applicable to salaries and wages;

2) Cost of established plans; and

3) All travel and relocation costs of such expatriate employees
and their families to and from the employee’s country or point
of origin at the time of employment, at the time of separation,
or as a result of transfer from one location to another and for
vacation (transportation costs for employees and their families
transferring from the A.R.E. to another location other than their

country of origin shall not be charged to A.R.E. operations).
Ve. dee Lid YY i (a) : Se VA sal — deed!

AGLI 5alll ode Gee (Y) (G) 3 aa! 23 Saul) GIGI pny
Be LA Sey CLAM ye (Z0-) BU OS gee Jae Li
AY «LET de Sal WS US (8 Le SY Gab Ll gg) de Ball
Jolin 5 yall Ll ol 3 de 2 UB ot OLY], oll
OM) (WD) 9 (N) (WD) 9 (2) 9 O) (O) ola ED Ly
e God in (3 ASW sal!

SLEYL GoW ObEY Wi eV, Ol gb Jb ai es
Beedle oleceny GLI A ell deat) bss jal, Lot
gk wll 8 go lee! LS Wl GIG LF Wh Le We
I AIS oY, GILG Glen, Ls

Ls ud Je A

bead ly pLall Jay oY

yet aul Jay.

EY LT JUS! Jat

SIGNI Wh A] Glas Jay so

EW LET Ig! aa Ja

ACS! opi tl GA) pele OV

28 Sb) LS pV Bed OLY Ld Cols Lu.
(Aimed! Le) abs

dabei) Lene yy So 4

Ell Olan) GIG 21.

BI SE 5a] pe

wad dl Ja VY

vaca! 5Us VY
Y.

\

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Costs under this Article II(b)(2) shall be deemed to be equal to
sixty percent (60%) of basic salaries and wages paid for such
expatriate personnel including those paid during vacations and
sick leaves as established in CONTRACTOR’s international
policies, chargeable under Article I(b)(1), (i), (k)(1) and (k)(3)
of this Annex.

However, salaries and wages during vacations, sick leaves and
disability are covered by the foregoing percentage. The percentage
outlined above shall be deemed to reflect CONTRACTOR’s
actual costs as of the Effective Date with regard to the following
benefits, allowances and costs :

1. Housing and utilities allowance.

. Commodities and services allowance.

. Special rental allowance.

. Vacation transportation allowance.

. Vacation travel expense allowance.

. Vacation excess baggage allowance.

. Education allowances (children of expatriate employees).

oN DA BF WN

. Hypothetical U.S. tax offset (which results in a reduction of the
chargeable percentage).

9. Storage of personal effects.

10. Housing refurbishment expense.

11. Property management service fees.

12. Recreation allowance.

13. Retirement plan.
Ve. dee dy YY 5 (a) 9 Se VA sal — peed i dV

BLAI he celal oll -Us Ve
wcll ball Gull V0

ls MN
Crall SEY G8 Au OWS -Lenk) de ull LY bs AV
(Uy

LS sYl oa VA

gees! gall 14

hy Sudo Jy

cde Mall cuelal Bs 1)

Jet olen i VY

DEJ a5 LY cobs Jaw ool vr

oui ll Le ols LYE

ctl old Yo

ala] Cue WE deb OS Gal Llp ol oY ol oe AI 1
Jolie 5A ol
ce Slew (HY) SE JS aly desl Qu 3 Ll sly,
de ed bets oll gis Gt OW Ly ob UI ee
SASL SSW ope (NY) (GO) 5a ods (casts Bye Cd Jl
Solssl lee Fob ud ole i oF SOI,
of Joes AB ci Jy SalI Ul I) SOs HII!
delle SyySUM Ups OY ge Gi vee
HDL Shell Sg GIS IO jad tall all Keay
Ani yo ORS 9 All aL Noy VL cred
Y.

ry

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

14. Group life insurance.

15. Group medical insurance.

16. Sickness and disability.

17. Vacation plans paid (excluding allowable vacation travel
expenses).

18. Savings plan.

19. Educational assistance.

20. Military service allowance.

21. F.LC.A.

22. Workman’s compensation.

23. Federal and state unemployment insurance.

24. Personnel transfer expense.

25. National insurance.

26. Any other costs, allowances and benefits of a similar nature
as established in CONTRACTOR’s international policies.

The percentages outlined above shall be reviewed at intervals

of three (3) Years from the Effective Date and at such time

CONTRACTOR and EGAS shall agree on new percentages to

be used under this Article II(b)(2).

Revisions of the percentage shall take into consideration

variances in costs and. changes in CONTRACTOR’s

international policies which modify or exclude any of the

above allowances and benefits.

The revised percentages shall reflect as nearly as possible

CONTRACTOR’s actual costs of all its established allowances

and benefits and of personnel transfers.
Ve. dee dy YY 5 (a) p Se VA saad — demi dl VE

OVS BT edge Mees pepe id Cell SEY ob yal El (1)
Ub he gall ab LI Ge Ja GI/y de GIS JS, 5A bd GIS,
Silo] daa} eed 7 AI ode ates Js Lall gal 5d Ad Ul gle
Gell [de (93 LEW Soll ode ye (Y) (S) Sal GS oh we GL

ope hoy Olpail of oS Eb de gall oS La2¥l of OU (£)
Wey sols liye ge Dla IS le Gt I) Le SUI leah
(3) 5 (YN) (D5 (Lg (15 (N) (GS) ASW GUI GS abe Geyer yp
aed Lia ge (1)

rege Abed!) CASH) y Cth gt Cylalall OYar9 LiLje (Z)

WW BE GLI be Ld UI, OY, GLEY! Jou ai 5 OL

Uy WIS Apree eee ob dew ally ell Ot Ld Leg Jal

Sed Ne ge SSL Ba ge (P(A) (VD) 5. (S)5_ (N) (GS) had

LM GAS Eel yo he Gabi ote AS ly HIG LG UG ut,

yi WS Raa eG Ls aig Al DU aFV od Gand Up ble GS

Gop e oS dew!

ral gall (a)

35,2) gl Jol Gog! Lig boys Geet call Cloke, lull, ofl

AS ll

rol zal (1)
oh Jo andy UI pL Wad Coy ol all Ole Oludly old
coll Slap SS J psd oly Uy Miles GU AT Lass aS aad aS I
Veo YoY. dae dy VV (9) Se TA sual — dee dl Sal

(3) For expatriate employees temporarily assigned to the A.R.E.
all allowances, costs of established plans and all travel and/or
relocation costs for such expatriates as paid in accordance with
CONTRACTOR’s international established policies. Such costs
shall not include any administrative overhead other than what is
mentioned in Article II(k)(2) of this Annex.

(4) Expenditure or contributions made pursuant to law or assessment
imposed by any governmental authority which are applicable to
labor cost of salaries and wages as provided under paragraphs (b)
(1), (b)(2), (i), (K)C) and (k) (3) of Article II of this Annex.

(c) Benefits, allowances and related costs of national employees:
Bonuses, overtime, customary allowances and benefits on a basis
similar to that prevailing for oil companies operating in the A.R.E.,
all as chargeable under Article II(b)(1), (i), (k)(1) and (k)(3) of this
Annex. Severance pay shall be charged at a fixed rate applied to
payrolls which shall equal an amount equivalent to the maximum
liability for severance payment as required under the A.R.E. Labor
Law.

(d) Material:

Material, equipment and supplies purchased and furnished as such by

CONTRACTOR or the Joint Venture Company.

(1) Purchases:

Material, equipment and supplies purchased shall be accounted
for at the price paid by CONTRACTOR or the Joint Venture
Company plus any related cost and after deduction of all discounts

actually received.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

sJglHtl boyy Call oll (

bee Lpumns WS GIS LAS 5 lee label Glass call ol I GIS eats
Rolbl g3bl ye oll ode es ayy ol JEW gee al Ll ai,
ao bal Wy peg OE J el ob of Jl
(1 De) syadl oil CV
cad dR OI ope oF JsULI 95a ge Jas (I Bab ll
sill SS yg VI bby USS) jay bee pe GAY! OKLA!
dae bapts pol 5 WI AG alt SLIT yl GLA ge Soygll
valyll ode a3 O39 Gil cal
Ag" yO" Me) Maazall alll (1
99 Danze Yl SLY Ahoy LL UE 5 SG I Deal slyll (1)
BU 8 Opes Lady petty" UG CF Ow we HEY ELE
ode td aes oe (V0)
(lanza Se oS y"O" NE CF Leola! Ke V gall Maazel oft (G)
oa Yalarenl Se Vo ae OLY oy ee del al
BU oS Opt eats "CW CF cy ods ad Bole
ogee ttl jaw ge (7 0+)
pod cdng CO ML CA Lela! pS al Meee ob ll (@)
sla! oe els al LW
SF LEY AMSG Reece Sli yo WS abs SUL elec! (9)
Agee ASA ead ee ge eel a gall ed ol gle Gaal

Y.

Y)

4
Y.

VY de dy YS (9) Se TA sual — deel Bad!

(2) Material furnished by CONTRACTOR:
Material, required for operations shall be purchased directly
whenever practicable, except that CONTRACTOR may furnish
such material from CONTRACTOR’s or CONTRACTOR’s
Affiliated Companies stocks outside the A.R.E. under the
following conditions:
1) New Material (Condition “A’”’)

New Material transferred from CONTRACTOR’s or

CONTRACTOR’s Affiliated Companies warehouses or other

properties shall be priced at cost, provided that the cost of

material supplied is not higher than international prices for
material of similar quality supplied on similar terms, prevailing
at the time such material was supplied.

2) Used Material (Conditions “B” and “C”’)

a) Used Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall be
classified as Condition “B” and priced at seventy five
percent (75%) of the price of new material.

b) Used Material which cannot be classified as Condition
“B” but which is serviceable for original function but
substantially not suitable for re-use without reconditioning,
shall be classified as Condition “C” and. priced at fifty
percent (50%) of the price of new material.

c) Used Material which cannot be classified as Condition “B”
or Condition “C” shall be priced at a value commensurate
with its use.

d) Tanks, buildings and other equipment involving erection
costs shall be charged at applicable percentage of knocked

- down new price.
Ve. de Lad YY Gi (a): So VA stall — deed YA

2 Jalal ope Sa ypll alll glas (Y
SU glacall ye gate sh gle ay boyy Col sll Jolt! pee
Dail iY deans olye ary Ue is val odd gall gl pial aa
(epee!) Gal ope dpe Laas Jolt play of ae YY) SUUL RLU!
(pS) Ss sl
a he (plied as Sel Lal ahd Legh a ol » sei ge al
baal 5 olen! DE (5 bad seh 1s all lo dU aLWI
rCalalall gy ji9f Sale| 9 Ji Ciullss (-2)
AS pd AS SI) gf Jglall Measl y)Y QU Oly ply silly Olaall We (1)
Syl pled Gaba gl opt! (5 Locka! JEU Yall, All OWypee (Y)
oh api! Yadoy Uplot ll neh lly SEY cyt all Lb gi Jota
AS jut ASAI gl Jylall Jive 3yJoY Jot! apne padi, Glos ll
pal eats cl ont SoS Orth dl Ob Al jes Solel, J GMS (1)
byl
rOL__2shtl (5)
cal GU, Shh, Ql badldl GIG! she SL! (1)
wel youd
Bd QUI OSI 4) GW ot HEL! & OB GSI old! Ss (1)
SI gl gel ol Solty oles! oss gee e GE ai Ble Olena!
heel peat ee Sead E Sell, Sobel OLALL Leg) cel!
GAELS pees pled gle US Yat ary legl ol GAY Jel Reb Lill
he ANG Lag ed OWN Tegel oF Joli ples! 2s ade Gis
vas Gis GLE aay Ae Ree OL hs I 6 SI
y.4

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(3) Warranty of material furnished by CONTRACTOR:

CONTRACTOR does not warrant the material furnished beyond
or back of the dealer’s or manufacturer’s guarantee, and in case
of defective material, credit shall not be recorded until adjustment
has been received by CONTRACTOR from the manufacturer(s)
or its (their) agents.

It is understood that the value of the warehouse stock and spare
parts shall be charged to the Cost Recovery category defined
above, only when used in operations.

(e) Transportation and Employee Relocation Costs:
(1) Transportation of material, equipment and supplies necessary for

the conduct of CONTRACTOR’s or the Joint Venture Company’s
activities.

(2) Business travel and transportation expenses to the extent covered

(3)

by CONTRACTOR’s established policies of or with regard to
expatriate and national employees, as incurred and paid by, or
for, employees in the conduct of CONTRACTOR’s or the Joint
Venture Company’s business.

Employees transportation and relocation costs for national
employees to the extent covered by established policies.

(f) Services:
(1) Outside services: The costs of contracts for consultants, services

and utilities procured from third parties.

(2) Cost of services performed by EGAS or by CONTRACTOR,

or their Affiliated Companies in facilities inside or outside the
A.RE. regular, recurring, routine services, such as interpreting
magnetic tapes and/or other analyses, shall be performed and
charged by EGAS. and/or CONTRACTOR or their Affiliated
Companies at an agreed contracted price. Major projects
involving engineering and design services shall be performed by
EGAS and/or CONTRACTOR or their Affiliated Companies at
an agreed contract amount.
Ve. dee Ldn YY i Cp) : Se VA sal — deed! YY.

Lag) AI OSI gh Jo gl HRY QoL a5 Lat lull Jlaau! (1)
YA Lyng abetsy Je AE ISG pes Cel Bybee ad LI de Jat
weet od dee WL All OWI ge il ode ag

OU ypae Blol eed Yd dell OWI, Jyldll Le Uy QI oll! (£)
oe (VY) (5) 5a 3 uly gt be Le Lalo} GIG GU Sys!
ped lie go LILI alll

rill g Sail (3)

Cer col BLL ST 2M Mel of WY PU) os pall 5) GIGS erae

JG Bee Y Sl oe cl ah oole ol Ge of Bele si gles i a

AS 2) of oliMl hey ghee Kylicy sem ope Jake Le ale IS ed aS I GI

8 all JLB GI LAY! ge lus uss! Jolly led Jaen ol aS nal

Saou OLY SLAs ge Mus (Ven) GY 3 de Glee ay LW

AS 201 gh Joli ls oh ke Se Cy ppd GB Wy Gab US ge LGN

sl ye Lyi WS pall

reulUaally Calli (¢)

ASO ys W3 pb oll, UL Lol ge Leal as Gul GIG

hol pl ai ge Jed pgs SB sl sl GLY aS aU ASI JW Re

Bie lee Pde SLT oye Halal LVL, IW ul abs Lene Legis

OW gf OLLI ode ge gi Dee Olbeall thal ay GID ade

i)lee feed Zbeill ASISII Yas Logis

3 Wye Lee Lull Spo ll cae US Gee BS ae Gull pte we VS

Ugadny GLe col DSI Mig, Mile) del OUI UU ot Jy al dels

ASV, OWL, BLAIS Tye Gh aad SS ill FI oi Jslall

GDI SLs! U3 (5 Eo gall yo WS pes ISM,
VVV YoY dae dy YS (9) 9 Se TA sual — dee dl Bad!

(3) Use of EGAS’s, CONTRACTOR’s or their Affiliated Companies’
wholly owned equipment shall be charged at a rental rate
commensurate with the cost of ownership and operation, but not
in excess of competitive rates then prevailing in the A.R.E. .

(4) CONTRACTOR’s and CONTRACTOR’s Affiliated Companies’
rates shall not include any administrative or overhead costs other
than what is mentioned in Article II(k)(2) of this Annex.

(g) Damages and Losses:

All costs or expenses, necessary to replace or repair damages or

losses incurred by fire, flood, storm, theft, accident or any other cause

not controllable by CONTRACTOR or the Joint Venture Company
through the exercise of reasonable diligence. CONTRACTOR or the

Joint Venture Company shall furnish EGAS and CONTRACTOR

with a written notice of damages or losses incurred in excess of ten

thousand U.S. Dollars ($10000) per occurrence, as soon as practicable
after report of the same has been received by CONTRACTOR or the

Joint Venture Company.

(h) Insurance and Claims:

The cost of insurance against any public liability, property damage

and other insurance against liabilities of CONTRACTOR, the Joint

‘Venture Company and/or the parties or any of them to their employees

and/or outsiders as may be required by the laws, regulations and

orders of the GOVERNMENT or as the parties may agree upon. The
proceeds of any such insurance or claim collected, less the actual cost
of making a claim, shall be credited against operations.

If no insurance is carried for a particular risk, in accordance with

good international Petroleum industry practices, all related actual

expenditures incurred and paid by CONTRACTOR or the Joint

Venture Company in settlement of any and all losses, claims, damages,

judgments and any other expenses, including legal services.
Ve. dee dy YY GS (a) 9 Se VA saad — Leeda d!OYVY

TB jptilyall yb Gilby peoall (L)
OSs gi bbl, JeLI he atl fas OL gy, Sed Lal OU, all
SEL aS y JEDI he ond AU Oui gh OE yay Oly oy GBI! OK, ot!
ele pb Gees Mae be AU ep SY Gee gel nib lly tell,
Agi gill! Gilby penal (<¢)
 bpey de SWhobwtl ob jo! 3 Gis QI OU all, HII BS
975 he Gy peey ILL lal Us 3 Ue dab LL uke ol SY
Bl yl GILY 22 ors A IW BS MSs sh Leg ade par o Le
EU! OU yall WIS, ASW ob 5 ele Gopal OLLedll ole ages
ah Ae Spatl ee 6 LEY I GILT GD Gi ht aS al
Ia] AGW ppg ol CLL Ij) ans Mee ol eis sys SI US pul
opi ll Wg) ASW ode (5 Bayly) Ila LF oles gi oles dla CIS
ANS Shad Lot oF jad LEW ode GLEI ge 257 I GLI oJ Wl
Lal od quay «IY Lealee
Apa gall y ABLAYI 4, Ja) Chg eral) (a)
HSN SU gd Cod oles Ble Jolall U5 WT ae DUI IKI (1)
See A GAM I MIS, 25 Joy BAL foe S Jolie)
Jl 5 sla SIS oy Loe US ols US gt i gpg
ce (S) AS SoU 8 ale Gopare ple pd le Gul Jot
Ugigeabay SabLy (Sj Cudedll J Ul Gab yo Oly ye « Ladys «joel le
oe (op) ASL Boll ale Gaps gp Le od de Joe ole off Bobs
eGo! lie
VV YoY dae dy VY (9) 9 Se TA sal — dee dl Sad!

(i) Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses, water

systems, road systems, salaries and expenses of field supervisory

personnel, field clerks, assistants and other general employees
indirectly serving the Area.
(j) Legal Expenses:

All costs and expenses of litigation, or legal services otherwise

necessary or expedient for the protection of the Area, including

attorney’s fees and expenses as hereinafter provided, together with all
judgments obtained against the parties or any of them on account of
the operations under the Agreement, and actual expenses incurred by
any party(ies) hereto in securing evidence for the purpose of defending
against any action or claim prosecuted or urged against the operations
or the subject matter of the Agreement. In the event actions or claims
affecting the interests hereunder are handled by the legal staff of one
or more of the parties hereto, a charge commensurate with the cost of
providing and furnishing such services shall be made to operations.

(k) Administrative Overhead and General Expenses:

(1) While CONTRACTOR is conducting Exploration operations, the
cost of staffing and maintaining CONTRACTOR’s head office
in the A.R.E. and/or other offices established in the A.R.E. as
appropriate other than field offices, which shall be charged as
provided for in Article II(i) of this Annex, and excepting salaries
of employees of CONTRACTOR who are temporarily assigned
to and directly serving on the Area, which shall be charged as

provided for in Article I(b) of this Annex.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

lbs EM ppg GE UW deal, LJ Gy all Lt (

Bp paree ge (0) BU 5 Rk bee et IS feed Coal

rE CE UU agealls Ll OWspall Jot Yi by col

ISA gy HG A Co oles de ppc odlolen thet

LD Ne ge GST Bole OU ype LI Cod alsa le oe Yy AS all

Ee CE LEW Repeal, Syl OW, all bs

cl ie ost Ulery Jolt Ugly Gol! GUIS pL desl ob Ls,

Heel pabetsy LW odd Geert oll ar ed Cae Ugh de

1b 9F ill

+ ged ou tls, i I =N

2 abd! Jug JS Lees ASU ISLE ed 2 =

» Ise laally sil le Jpatl ol atl -

alas py AL tiled GG Jy SLL YL, SJo¥l cleYls Cou -£

AT ey BY, CULL ASL o, IGWI IWS + GEV OLY 0
ldboall ib eid y lasers gay plus

Yve

Y)

5 Bw) Cag SW OL GIR derall oy2 dle Sd Je
AGU Nhs pe SEWN ge (1) (4) deal
ge GMS Olea! le uF LL aS AN ISA ole eT (1)

OS ply Lol) eK Uy ALLS Je! 03 glee Guill AS nal 2S
eer LEI 92 et UG Sole Aha, oy ope UI ub I,
VD Gy eV ese) Cibolo dale dey dy pte ll ibd
ree JF OU spall ode gj yiy Uy pall oe al te oi le pes Jae
Foals Roald dypaledl SLU Wy deat Slobeey toll lobes Oy
Y\o

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

(2) CONTRACTOR’s administrative overhead and General Expenses

outside the A.R.E. applicable to Exploration operations in the
A.R.E. shall be charged each month at the rate of five percent
(5%) of total Exploration expenditures, provided that no
administrative overhead of CONTRACTOR outside the A.R.E.
applicable to A.R.E. Exploration operations shall be charged
for Exploration operations conducted by the Joint Venture
Company. No other direct charges as such for CONTRACTOR’s
administrative overhead outside the A.R.E. shall be applied
against the Exploration obligations. Examples of the type of
costs CONTRACTOR is incurring and charging hereunder due

to activities under this Agreement and covered by said percentage
are:

1- Executive - time of executive officers.

2- Treasury — financial and exchange problems.

3- Purchasing - procuring materials, equipment and supplies.

4- Exploration and Production - directing, advising and
controlling the entire project.

5- Other departments such as legal, controlling and engineering
which contribute time, knowledge and experience to the
operations.

The foregoing does not preclude charging for direct service
under Article II(f)(2) of this Annex.

(3) While the Joint Venture Company is conducting operations, the

Joint Venture Company’s personnel engaged in general clerical
and office work, supervisors and officers whose time is generally
spent in the main office and not the field, and all employees
generally considered as general and administrative and not
charged to other types of expenses shall be charged to operations.
Such expenses shall be allocated each month between Exploration
and Development operations according to sound and practicable
accounting methods.
Vi. dee dy YY GS (a) 9 Se VA saad — deed! YN

ri) pall (J)
35 pal aS Nl gl Jo ads Goll dw all SIL al ol ppedl oi SL all BS
(1) 5) Lal gpa Shall Le SW oe GS pees
ASW oo ILI! soll!

rb yaiawall J glial) Cals (a)
os Wes peed Glos SWI Gea all lil dbs GIG
boF Molen SE gpae sla cel pyr aS pall dS pc) 2 SG ae ope
ASS iT ede pie. ¢ Blo al OE

1G JA) Glial (4)
alle, Saybdl SN ad lS, aaled 6 DE SUE of SU yp ae gf BIG LI
Seal geeks cose Weal AF NN of JU GL 8 gS ALI Soll! ods
Sdexall Obl Ll

(asst Ba)
al!

reggae 4g UES 9 oc gall aya) (i)
Le ole ly Rake Od cle BS ANI SN Bat Lad Oleg oe oe
Seg, Legal Jno, ofl Geer tl fetes Selills ploy! ape Gass
SF ey BES Solis lee! oe IS UES AS all aS! oy ALY
se Joti ea! JF ee BN Lee (172) oe ates Ls dl
vo dl gad cnlee Jl! ge legel sf Jolly pelea! bay oe dlee sb Lull
ode by IS AL aS Waspl glo dlare da be Spek Bb Gi GBI
See So pd gill GI oA Bape Jl) Spel aS I be oe, ULI
V\V YoY. dae dy YY (9) 9 Se TA sual — dee dl Bal

()) Taxes:
All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or the
Joint Venture Company with respect to this Agreement other than those
covered by Article III(g)(1) of the Agreement.

(m) Continuing CONTRACTOR Costs:
Costs of CONTRACTOR activities required under the Agreement and
incurred exclusively in the A.R.E. after the Joint Venture Company is
formed. No sales expenses incurred outside or inside the A.R.E. may be
recovered as a cost.

(n) Other Expenditures:
Any costs, expenses or expenditures, other than those which are covered
and dealt with by the foregoing provisions of this Article II, incurred by
CONTRACTOR or the Joint Venture Company under approved work
programs and budgets.

ARTICLE HT
INVENTORIES

(a) Periodic Inventories, Notice and Representation:
At reasonable intervals as agreed upon by EGAS and CONTRACTOR
inventories shall be taken by the Joint Venture Company of the operations
materials, which shall include all such materials, physical assets and
construction projects. Written notice of intention to take inventory shall
be given by the Joint Venture Company to EGAS and CONTRACTOR at
least thirty (30) days before any inventory is to begin so that EGAS and
CONTRACTOR may be represented when any inventory is taken. Failure
of EGAS and/or CONTRACTOR to be represented at an inventory shall
bind the party who failed to accept the inventory taken by the Joint Venture
Company, who shall in that event furnish the party not represented with a

copy thereof.
Ve. dee Lid YY Gi (9): So VA stall — deed NVA

raya) dparty Ay gust (2)

SabJL eo) G2) seus wlals JW Bas tb LoL oll oF

Bat odd IS Joss wlels Uolilly pill 254 Oy IAAYL poly
AS pal AS cl

asal yl Balk

eauiSil af ayia!

TANS a A Geanenall oy sill Ob pels y CHILSHN 31a joel Cd gS (i)
Bele pa of ABW go SLIP Ball WEY Gs, Jy Ge gue
pS peal cpa Ley (V0) pie Lanad Sole te ye Gd SIp Se yg pal
wo Was dei A Ql ody hell bly Low) aS ptll a)

een SIS anal

Sider bs Gola atall ay ge Mell alae VI Lely GAS

ed gaye LET cadsy Cle cl slaw del) GSI -¥

AYN) Bl aay ge laze! Sold GIGI p pare of

aed Gpeaty Joli ale Jae sills ANS! slo ee ponebll Jy zl od £
Hdl go.) 93,e

ddl po ge 9 el ol ISS dad -0

sey ol MIR ey dl Met aloe Rely GNIS dad 1

she Jum cll ANSI) ola aed Gaabll Joa ded 8 tesa! 2 -V
Bead Gy oe Batol! AISA! le BDhe vod Jolt a5 G pais
dpa AREY L5G JS slinel deals plo! ot Ge dull iol EL
Sel gay Abed GLY, (SY OLS WISy Joli yo Leal Col,
RSG he Joli! aul, WUT Sey Gye whe Ol UI sal
Wp lesl rergess] coms]
yy YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

(b)

Reconciliation and Adjustment of Inventories:
Reconciliation of inventory shall be made by CONTRACTOR and EGAS,
and a list of overages and shortages shall be jointly determined by the Joint
Venture Company and CONTRACTOR and EGAS, and the inventory
adjusted by the Joint Venture Company.
ARTICLE IV
COST RECOVERY

(a) Statements of Recovery of Costs and of Cost Recovery Petroleum:

CONTRACTOR shall, pursuant to Article VII of the Agreement, render to

EGAS as promptly as practicable but not later than fifteen (15) days after

receipt from the Joint Venture Company of the Statements for Development

and Exploration Activity for the calendar quarter a “Statement” for that
quarter showing:

1- Recoverable costs carried forward from the previous quarter, if any.

2- Recoverable costs incurred and paid during the quarter.

3- Total recoverable costs for the quarter (1) + (2).

4- Value of Cost Recovery Petroleum taken and separately disposed of
by CONTRACTOR for the quarter.

5- Amount of costs recovered for the quarter.

6- Amount of recoverable costs carried forward into the succeeding
quarter, if any.

7- Excess, if any, of the value of Cost Recovery Petroleum taken and
separately disposed of by CONTRACTOR over costs recovered
for the quarter.

Pursuant to Article VII, EGAS shall audit and approve each
Statement of Development and Exploration Activity submitted by
the CONTRACTOR and the total production and pricing related to
the relevant calendar quarter. Any comments made by EGAS shall
be reflected by the CONTRACTOR on the statement produced for
the next calendar quarter.
Ve. ee Lady YY i (a) : Se VA sal — deed YY.

els sh.ral) (+)
co} Jot sada fll Ne OE oe Gone fle oe 9 9 Sal ASI! gbi 131
GBI 13), SU Gs! mab ke ES AY Brad OLY OLYey ple!
cabo US aed Gores gall Ge LI Cd ele Ll ods ope si olay Gd Jolt!
oe del bye (1,0) BUN gs heals Cal lade UU JW oy ice
oe (YT) BIT ONS ilo sed) Gad Dh de gars oa) GN UW!
Vy SW a ae lll Gel GF BELL BS oY el OLY OL
vols eU ALG de Jal sul 9S

TCHS) fa final (yaild 44 gus (€)
pall Wy Lee IISA! sho eal 2G Be lbs Bb of Ls LI LY
Bap SS SM Ld po DE ELEY ce Le Ld] Sal ge (1) (7) 5,2
gp lime ge ASI he Joli Jpem De 3 GASU! Mle tis ne dylbe
Nha GJISA) ols el Gass

Asal all Ge (2)
SplSN yo HAS gi deal sae Lak VY) pe 815 8 BI leo
wade oI ey BASSI [Be Lee OWT 3 ogi ol Lal JI soll ode 5 Lal!
Sherably SHL1 355s Wile! pl Olas SI Ae Jolt, ube! Gis,
SyySaUl Lg (VY) phe Gad «LST ul ee ill

(CHATS)
Muay SLsLaaalg Zed! yh) Cala

rE) Lal 5) Ad ya GlyLua (i)
gee Rald bw old CLL) cal olla 23) Ube Jolt! pete
(go) 585 INI Soll Gog Sal) LU! G2S C8 Said) cod! Os le
dey Solis poles! (gle Gis oaeine le GT peel ae Goll Lie ge ())
(¢) 58 IAI ol W, OLball DI eb Gade Gall LS lol ze
eed Jlsl oll gl ye SW Ath Gl a sb dared WSs god ls ge (1)
yy)

(b)

(©)

(d)

(a)

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Payments:
If such Statement shows an amount due to EGAS, payment of that amount
shall be made in U.S. Dollars by CONTRACTOR with the rendition of
such Statement. If CONTRACTOR fails to make any such payment to
EGAS on the date when such payment is due, then CONTRACTOR shall
pay interest of two and a half percent (2.5%) per annum higher than the
London Interbank Borrowing Offered Rate (LIBOR), for three (3) months
U.S. Dollars deposits prevailing on the date such interest is calculated.
Such interest payment shall not be recoverable.
Settlement of Excess Cost Recovery:
EGAS has the right to take its entitlement of Excess Cost Recovery under
Article VII(a)(2) of the Agreement in kind during the said quarter. A
settlement shall be required with the rendition of such Statements in case
CONTRACTOR has taken more than its own entitlement of such Excess
Cost Recovery.
Audit Right:
EGAS shall have the right within a period of twelve (12) months from
receipt of any Statement under this Article IV in which to audit and raise
objection to any such Statement. EGAS and CONTRACTOR shall agree
on any required adjustments. Supporting documents and accounts will be
available to EGAS during said twelve (12) month period.
ARTICLE V

CONTROL AND MAJOR ACCOUNTS
Exploration Obligation Control Accounts:
CONTRACTOR shall establish an Exploration Obligation Control Account
and an offsetting contra account to control therein the total amount of
Exploration expenditures reported on Statements of activity prepared in
accordance with Article I(b)(1) of this Annex, less any reductions agreed to
by EGAS and CONTRACTOR following written remarks taken by a non-
operator pursuant to Article I(c)(1) of this Annex, in order to determine

when Minimum Exploration Work Obligations have been met.
Ve. dee dy YY 5 (a) 9 Se VA saad — dyed! YYY

SCAMS ha hal A ye Glue (Q)
GAN SLL La poled GULL BUI ola eel 2511 Glo Spl ty
dd y a el all LIE pany vdeo ose] Kell UIA yo SU
vary 0] AIGA slo,aul gail
Ayuagi I cilaat (¢)
IES sl AY Gaal Jy AW OU ypally Ol!) GIES! Ge Wad)
BISA sede oll Slee! oll gl ge Ss Ll «Ul aes aed LIS,
toh, bs peta Rema OL Lee Of Cis! oy all,
edl ole -
wert Oy poe ey det! oli —
ibis SU ype -
DW ke MOLL! W ey
BD lary AICI slau BELL MPU! wl LF BW OlLe Jy! a,
AMS sl ge yacabell Jy pall
(wala! Babb)
Al pall Guat plSai
G5 UD IE ag Lee Leal cde peall Sul ym Gal A) Qe lal of yell oo
Ss JS pane i Dll ge WY ule! Wa Yoo Le ai gl, SWI
hed! Gig cd Buliyal BY eo cake i le!
RII TL GB sel youll Ge speed! JWI Bs ga all SoU Jos" 9 Sy
che Meal pall Joa ya Gules Vibe ate Logins ABLE Ge (Y) (5) 3
fend Jolt! Jos
aL BN Salle pS) Saal a J Glan the ye be" Uhl a's
Ep Cad wl tLe gold Merl Ld old ale dy pall
YY VAY. de dy VY 8 (9) 1S VA orl - dee JI BA

(b) Cost Recovery Control Account:
CONTRACTOR shall establish a Cost Recovery Control Account and an
off-setting contra account to control therein, the amount of cost remaining
to be recovered, if any, the amount of cost recovered and the value of
Excess Cost Recovery, if any.
(c) Major Accounts:
For the purpose of classifying costs, expenses and expenditures for Cost
Recovery Petroleum as well as for the purpose of establishing when the
Minimum Exploration Work Obligations have been met, costs, expenses
and expenditures shall be recorded in major accounts including the
following:
— Exploration Expenditures;
— Development Expenditures other than Operating Expenses;
— Operating Expenses;
Necessary sub-accounts shall be used.
Revenue accounts shall be maintained by CONTRACTOR to the extent
necessary for the control of recovery of costs and the treatment of Cost
Recovery Petroleum.
ARTICLE VI
TAX IMPLEMENTATION PROVISIONS
It is understood that CONTRACTOR shall be subject to Egyptian income
tax laws, except as otherwise provided for in the Agreement, that any
A.R.E. income taxes paid by EGAS on CONTRACTOR’s behalf constitute
additional income to CONTRACTOR, and this additional income is also
subject to A.R.E. income tax, that is “Grossed-up”’.
“CONTRACTOR’s annual income”, as determined in Article II(g)(2)
of this Agreement, less the amount equal to CONTRACTOR’s grossed-
up Egyptian income tax liability, shall be CONTRACTOR’s “Provisional
Income”.
The “Grossed-up Value” is an amount added to Provisional Income to give
“Taxable Income’’, such that the Grossed-up Value is equivalent to the
A.R.E. income taxes.
Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

raphe «los

Anelka + haul Jb = dy cal ADL Sl

ya UI bal gp ci Bilis = dedi,

SM of sshd ual oe Uy pe ee ball dye Jae lS 15L

Pe Cd CUM ol bal de doy dll WL all Gd es ell

Jol cyte (gle dates Vy Col Jee

ob

yal eo BU gp gd eal iS Jane = Ube! LI

1S aly OG SAU TS LI Otol an,

ype Jae x Goal Jou = dead Gl
(E29

Ee Se hn pal Jone 8 pe ee

del 3,54 LL Olea SUI goal JUL poy,

pC Ball ape Jane aly Yoo Ve ge Sal Ball of bo ail 13)

5 Gs Mall Leadll 13] ZE-) BUI ents

+t x oY):
Ye VW =

b-
ta ode ley

>» bee paall JSall
sav Leal Leadll +
vv iva poUI owl =
aw [i> Jost ppc i Ball ile -

Ye Ven Al peal mad dy Jylill Joo =

yye
V¥O YoY. dae dy VV (9) 9 Se TA sual — dee dl Bad!

THEREFORE:
Taxable Income = Provisional Income + Grossed-up Value
and
Grossed-up Value = A.R.E. income tax + Taxable Income
If the “A.R.E. income tax rate”, which means the effective or
composite tax rate due to the various A.R.E. taxes levied on income
or profits, is constant and not dependent on the level of income, then:
Grossed-up Value = A.R.E. income tax rate x Taxable Income
Combining the first and last equations above

Provisional income x Tax Rate

Grossed-up Value =
1 - Tax Rate

where the tax rate is expressed as a decimal.

The above computations are illustrated by the following numerical
example. Assuming that the Provisional Income is $10 and the A.R.E.
Income Tax rate is forty percent (40%), then the Grossed-up Value is
equal to:

$10x 0.4
= $6.67

1-04

Therefore:

Provisional income

$10.00
+  Grossed-up Value 6.67
= Taxable Income $16.67
- A.R.E. Income Taxes at 40% 6.67

= CONTRACTOR’s Income after taxes $ 10.00
YoY. dae dy VY 8 (2) Se V8 sal — deed Bd) YIN
my" gal
Revol! ahs yale CaaS af a yal Sal
OS WL Salat Lugll pdb Lad! phil Jl dibie oll 5 J! Zlel
BE ee A SESE sy ("la)) LIT")... ee... re
cpl ASW oe (Y) Cs) WW ssl eb ol eG od bed fut!

diy Mads 9 55 gl ode ghd! GIG slacul OUT le ASW! od GIL! gin

GUN) Ja gcig Adal) jaghill Gig ljal =!
PA Mg Joli pled ade Gily chy Sey Glee pak nll ISI 2
> SpW Yk CLL M3 gS gl he pebsl Iho slo!
cS GANAS ALI aS AU) Jy deal y Ud! le by CS SLL a ay
Jolly pelos] diilge Gghe le Ly GUS, Agata 5d «LS Tey plas
«get Seal” Ho! bas we! oo
Ayal vie pglaall Jleci LAs 2

wey Gag) CLL Ida poate «4

CH srl eso Ulsel .

AZO) FSW 5 Cea dyad II do pel ye olbLea Yl as fear

veges yal gS azablice Sy Jalal Lay

dead tbe cyl) Eb gb Je Lyall LB! oS
Ce lye (V5) phe yoo dep Wy wen ede Gilyiy Joli dau elie
ope GNSS (5592 Ctr oles Joli od, US sayy dpi! ade QS

pas) LASSI 5 Na ete pet le Ue Ly Tole (0) nad IS
VYV YoY. dae dy VV (9) 9 Se TA sual — dee dl Bad!

ANNEX “F”
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM
Reference to Concession Agreement ................. issued by Law No. ... of
seeeeeee (“The Concession Agreement”’), and to the Notice of Commercial
. sent to EGAS on .
to article III(d)(ii) of the Concession Agreement, the parties under the

Gas Discovery of well .. . according

Concession Agreement hereby agreed the mechanism for recovering

the abandonment cost shall be attached to “................. Development

Lease”’.

1. Abandonment Financial Procedures and Costs Funding:
A bank account will be opened by the Joint Venture Company in a bank
approved by EGAS and CONTRACTOR, for the purpose of managing
the abandonment fund. The currency of such bank account shall be in
USS. Dollars.
The bank account shall be opened upon a notice by the CONTRACTOR.
The Joint Venture Company may appoint another bank during the
Development LeaseperioduponapprovalofEGAS and CONTRACTOR.
The terms for administration of the “........... abandonment fund” shall
be set by EGAS, the account shall be dedicated for the sole purpose of

the implementation of the Development lease abandonment.
CONTRACTOR shall commence paying contributions to the ...........
abandonment fund in the Calendar Quarter in which a percentage of fifty
percent (50%) of Petroleum reserves has been recovered. The reference
for the abandonment fund estimate shall be in accordance to the ..........
plan of Development, and shall be revised by the CONTRACTOR and
agreed by EGAS after ten (10) years from the Development Lease
signature. Afterwards, CONTRACTOR and EGAS shall perform a
periodical update of the abandonment cost every five (5) years or upon
any significant change in the estimated cost.
Ve. de Lad YY Gi (9) So VA stall — deed TVA

5 lage Be GS Bae go LS Lyall ObLeW dell 9%
GW lage aie hua eb Saks hal ade pe lee eee
dey 9!

sag) Nga) CAIUS sa ua) -¥
SsUAL gps Legal DUM aaa spl VI ASU! ge LLIN GUL DEV gue a
chee I ay pal eal ys bey Led OU ype oes Ge jagheall JY
ap Lull US ged Candas

riled Lunal} =”

seg lee Soli hy Lt he ISA oe LI ag LS

SESW Dole Eb lise! ety (5) phe

e-l@xle/i) 23

al Oly yeh nc. pels lee dl Jeu gill tell dle = 5
. geal

«phd Jel Olt Lae UG Sl= Te

Seed ey ALG pe CLARA LW) dial Ball Lad olble =o *

Ratha Seal eo cy melas Idol (GUL Lie ad call 6 ag sl

Rad wy BU ge bay el Led Me ye gull Jal lel =¢°
wpegaall Spe) Glam cash a8 oF gl ye gl
Gd Ae gtall al US ah phll INeol Ld Sl are =
yy4 YoY Rae did VY 8 (2) 9X0 VA sal - dee I A

The reference for the Petroleum reserves shall be as identified in the
veeeeeeeeee Gas Sales Agreement, in consistency with the Development

Lease, and shall be updated in accordance to the .. . Gas Sales

Agreement amendments, if any.

2. Abandonment Fund Cost Recovery:

Without prejudice to Article VII of the Concession Agreement, all

monies paid by CONTRACTOR to the abandonment fund shall be

recovered as Development Expenditures starting in the Tax Year in
which such contribution is incurred and paid.
3. The Contributions:

At the tenth (10") day of the beginning of each Calendar Quarter,

CONTRACTOR shall pay, to “............. abandonment fund” an

amount of fund (X) calculated according to the following formula:

X= {(A/B) x (C)} - Y

Where:

* X = The amount of contribution to be transferred to .........
abandonment fund in respect of the relevant Calendar Quarter.

- A= the latest estimated cost of abandonment operations.

* B = the estimated Petroleum reserves remaining to be recovered
from the end of the Calendar Quarter in which the abandonment
fund account(s) was opened until the Calendar Quarter in which the
<A Development Lease will expire.

* C= the cumulative Production of Petroleum from ...... Development
Lease starting from the end of the Calendar Quarter in which the
Abandonment Fund was opened.

* Y = the abandonment fund bank balance at the end of the previous

Calendar Quarter.
Ve. ee Lid YY i (a) : Se VA sal — deed! Ye

toggle) Jas) att -£
Basle Joly plea! etd ccc, dye aie YS pe Ole ued LS
pbely Jol duly wal peg GIG paw pl lee (8 bl
eel UU ppb Lay ee ed sid Ledgll CY SLI,
re... een ep boeall
ade Gal eG we ol dd ce Be go CHV sl Se ML 3 ()
(ode ety Lone) Loi!
Sal ps, ol Wa Lyliny ples Las Jeol le eles Jp Udll gin
SET ALE pee FAS pALl AS, DE yo pagal! loci
Hants pagbalh Spel cps hel Abed papell WG 55 gl UE By -
ANS (5 GA Soll fares direene UU Ul de
ESI all de Marte pgbll Sheed (5 Lala Shel gl Jb sy -
Sleek «Ql ey Sed! pag WS ge el SU es Mr!
OW JyEW es ol” Jot jal od aay Go) IW ols paglesl
Ds sey Galo! Ble Srey lily eb JY alll fogetll ge
eben! I LSU SoS Boe diel iL ill Aiea

Nee gl ge deel Nia Si pe pote CY ot ple! G5 3) (Y
TSWY Wy "ae py eens Apes Whe gs) aay Jy Lal
cals
sees) J Ai I de de plll Ole Sle! oe -
eh gst cee ie peels Slee) Las ge Dee ple! o Se -
«Sola be ala! sl Fd sane
VY\ YoY. dae dy VV (9) Se TA sal — deed Sad!

4. The Implementation of the Abandonment

Five years before the expiration of the ........ Development Lease,

EGAS and CONTRACTOR shall meet to discuss, considering the last

abandonment costs estimate performed by the CONTRACTOR and

EGAS and the foreseen production potentials of the ........ Development

Lease the implementation of the abandonment of .. existing wells

and facilities.

i) In case the production from ... . field expected to cease before
or on the expiration date of the Development Lease (as may be
extended):

* CONTRACTOR and EGAS shall agree on the details of the
abandonment implementation and shall consult together on
whether to assign the abandonment implementation to the Joint
Venture company or to evaluate other options;

+ Incase actual abandonment costs are higher than the abandonment
fund including matured interest, CONTRACTOR shall bear the
difference in costs; and

+ Incase the total contributions in the abandonment fund including
any matured banking interest thereon is higher than the actual
abandonment cost following completion of all abandonment
operations, then the excess shall revert to recover the carry
forward situation for the CONTRACTOR resulting from the
actual funding of the abandonment fund, then any excess amount
including any matured banking interest shall be fully transferred
to EGAS.

ii) If EGAS decided that the production from ......... field will be
continued by any entity other than CONTRACTOR after the
expiration of the Development Lease (as may be extended in
accordance to the Concession Agreement):

* the abandonment fund shall belong to EGAS including any
accrued banking interest thereon;

* EGAS shall be responsible for the implementation of the
abandonment of ...... field with no responsibility or liability on
CONTRACTOR.

Ve. dee dy YY 5 (a) 9 Se VA saad — dyed! YY

Slaw Cd Jolly wen! Ov le GLY! re dun! Lig oleae 6 be ol -0

og” Gold Nhe ASV ode Go ys fd oily,

Sisal Al Je adl nis

bebo eeeeeeeeneteenes 2 peal
Ve VY. de dy VY OS (9) 1S VA orl - dee BA

5. Any other points which are not covered by this document shall be agreed
upon by EGAS and CONTRACTOR in a manner consistent with the

provisions of the Agreement and this Annex “F”’.

FOP cc eeesessesesesseseseesesesssscsesasseseseseeasseseeaeseeneess
se eoe eee ames (Signature)...
By: Mi. woe cles sseseeeseeeseseseeeeeeeeseeeeeeeeenaneneeeee
om Seen OO
a, ee be ee
sees (Signatiixe ) 3p. .... dy...
By: Mr. Sie Abeer ag ge
OPPOSED, (CURDS Fae. Riven
For: the Egyptian Natural Gas Holding Company (EGAS)
> “Sap (Signature)...
3h i ee, Se Aa” ee Ln
reer Title ge... Lc ecsssssseseee
Approved By:

Lath han. (Signature)............

le ND ANS. rrr), Oe... Onn

Minister of Petroleum and Mineral Resources

DATE? oo. eceeceeceseceeseeeesesetbeseestneseeseseeeseseeneseeee
dela dl re

) So YA sadll -

YY als

YoY. ddd

") 25" Gola)
dee iil) jhiell eettbil Lag Suis ad

) Se V4 sal — dee Sa

YY il,

YY. cad

Y¥o

vag pay

yaasoq.
Ud9}89 44,

WALSAS GSD ANITAdId SVD TVNOLLVN AHL AO dV
«I-D» XANNV
yen

deeJl iad

) So YA sadll -

YY il,

YY. cad

"yes! gala)
.CAUESLall g plat) be ghd Asad Ay

deeJl iad

) So YA sadll -

YY il,

YY. cad

yyv

SRIOMLAN ANITAdId ALVSNAGNOD GNV AGN) AML AO dV
«t-D» XANNV

Ves dee Lad YY Gi (a) Seo VA stall = dee SAI

Sy sy Fae Po

YYA

(PTS la
deeJl iad

) So YA sadll -

YY il,

YY. cad

ya

SMOMLAN ANITAdId Dd TAO dV

«ED»

XAUNNV

SOMA. aN SaNIImara Sar

